 
 
Exhibit 10.1
 
Execution Copy
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
Dated as of September 30, 2009


among


BARNES & NOBLE, INC.,
as the Lead Borrower,


The Other Borrowers From Time to Time Party Hereto,
The Guarantors From Time to Time Party Hereto,


BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and
Swing Line Lender,


The Other Lenders From Time to Time Party Hereto,


JPMORGAN CHASE BANK, N.A. and
WELLS FARGO RETAIL FINANCE, LLC,
as Co-Syndication Agents,


SUNTRUST BANK and
US BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,


REGIONS BANK and
SOVEREIGN BANK,
as Co-Senior Managing Agents,


BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC. and
WELLS FARGO RETAIL FINANCE, LLC,
as Joint Lead Arrangers


 and


BANC OF AMERICA SECURITIES LLC,
J.P. MORGAN SECURITIES INC.,
WELLS FARGO RETAIL FINANCE, LLC,
SUNTRUST BANK and
US BANK, NATIONAL ASSOCIATION,
as Joint Book Runners





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
 

   
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
45
1.03
Accounting Terms
46
1.04
Rounding
46
1.05
Times of Day
46
1.06
Letter of Credit Amounts
46
1.07
Covenant Adjustments
47
1.08
Exclusion of Certain Subsidiaries
47
1.09
Notices Generally
47
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
47
2.01
Committed Loans; Reserves
47
2.02
Borrowings, Conversions and Continuations of Committed Loans
48
2.03
Letters of Credit
50
2.04
Swing Line Loans
58
2.05
Prepayments
60
2.06
Termination or Reduction of Commitments
61
2.07
Repayment of Loans.
62
2.08
Interest
62
2.09
Fees
63
2.10
Computation of Interest and Fees
63
2.11
Evidence of Debt
63
2.12
Payments Generally; Administrative Agent’s Clawback
64
2.13
Sharing of Payments by Lenders
65
2.14
Settlement Among Lenders
66
2.15
Increase in Commitments
66
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
68
3.01
Taxes
68
3.02
Illegality
70
3.03
Inability to Determine Rates
70
3.04
Increased Costs; Reserves on LIBO Rate Loans
71
3.05
Compensation for Losses
72
3.06
Mitigation Obligations; Replacement of Lenders
72

 
 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

   
Page
3.07
Survival
73
3.08
Designation of Lead Borrower as Borrowers’ Agent
73
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
73
4.01
Conditions of Initial Credit Extension
73
4.02
Conditions to all Credit Extensions
77
ARTICLE V
REPRESENTATIONS AND WARRANTIES
77
5.01
Existence, Qualification and Power
78
5.02
Authorization; No Contravention
78
5.03
Governmental Authorization; Other Consents
78
5.04
Binding Effect
78
5.05
Financial Statements; No Material Adverse Effect
78
5.06
Litigation
79
5.07
No Default
79
5.08
Ownership of Property; Liens
79
5.09
Environmental Compliance
80
5.10
Insurance
81
5.11
Taxes
81
5.12
ERISA Compliance
81
5.13
Subsidiaries; Equity Interests
82
5.14
Margin Regulations; Investment Company Act
82
5.15
Disclosure
82
5.16
Compliance with Laws
83
5.17
Intellectual Property; Licenses, Etc
83
5.18
Labor Matters
83
5.19
Security Documents
83
5.20
Solvency
84
5.21
Deposit and Securities Accounts; Credit Card Arrangements
84
5.22
Brokers
84
5.23
Customer and Trade Relations
84
5.24
Storage Locations
85
ARTICLE VI
AFFIRMATIVE COVENANTS
85
6.01
Financial Statements
85

 
 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

   
Page
6.02
Certificates; Other Information
86
6.03
Notices
88
6.04
Payment of Obligations
89
6.05
Preservation of Existence, Etc.
89
6.06
Maintenance of Properties
90
6.07
Maintenance of Insurance
90
6.08
Compliance with Laws
91
6.09
Books and Records; Accountants
91
6.10
Inspection Rights
92
6.11
Use of Proceeds
93
6.12
Additional Loan Parties; Additional Collateral; Further Assurances
93
6.13
Cash Management
95
6.14
Information Regarding the Collateral
97
6.15
Physical Inventories
97
6.16
Environmental Laws
98
6.17
Compliance with Terms of Leases
98
6.18
Material Contracts
98
6.19
Compliance with ERISA
98
6.20
Internal Control Events
98
ARTICLE VII
NEGATIVE COVENANTS
99
7.01
Liens
99
7.02
Investments
101
7.03
Indebtedness; Disqualified Stock
103
7.04
Fundamental Changes
104
7.05
Dispositions
104
7.06
Restricted Payments
106
7.07
Prepayments of Indebtedness
106
7.08
Change in Nature of Business
107
7.09
Transactions with Affiliates
107
7.10
Burdensome Agreements
107
7.11
Use of Proceeds
108
7.12
Amendment of Organizational Documents or Material Indebtedness
108

 
 
-iii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

   
Page
7.13
Corporate Name; Fiscal Year
108
7.14
Deposit Accounts; Credit Card Processors
108
7.15
Consolidated Fixed Charge Coverage Ratio
109
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
109
8.01
Events of Default
109
8.02
Remedies Upon Event of Default
111
8.03
Application of Funds
112
ARTICLE IX
ADMINISTRATIVE AGENT
113
9.01
Appointment and Authority
113
9.02
Rights as a Lender
114
9.03
Exculpatory Provisions
114
9.04
Reliance by Agents
115
9.05
Delegation of Duties
115
9.06
Resignation of Agents
116
9.07
Non-Reliance on Administrative Agent and Other Lenders
116
9.08
No Other Duties, Etc.
117
9.09
Administrative Agent May File Proofs of Claim
117
9.10
Collateral and Guaranty Matters
117
9.11
Notice of Transfer
118
9.12
Reports and Financial Statements
118
9.13
Agency for Perfection
119
9.14
Indemnification of Agents
119
9.15
Relation among Lenders
119
9.16
Defaulting Lender
119
ARTICLE X
MISCELLANEOUS
120
10.01
Amendments, Etc.
120
10.02
Notices; Effectiveness; Electronic Communications
122
10.03
No Waiver; Cumulative Remedies
124
10.04
Expenses; Indemnity; Damage Waiver
124
10.05
Payments Set Aside
125
10.06
Successors and Assigns
126
10.07
Treatment of Certain Information; Confidentiality
129

 
 
-iv-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

   
Page
10.08
Right of Setoff
130
10.09
Interest Rate Limitation
130
10.10
Counterparts; Integration; Effectiveness
131
10.11
Survival
131
10.12
Severability
131
10.13
Replacement of Lenders
131
10.14
Governing Law; Jurisdiction; Etc.
132
10.15
Waiver of Jury Trial
133
10.16
No Advisory or Fiduciary Responsibility
133
10.17
USA PATRIOT Act Notice
134
10.18
Foreign Assets Control Regulations
134
10.19
Time of the Essence
134
10.20
Press Releases
134
10.21
Additional Waivers
135
10.22
No Strict Construction
136
10.23
Attachments
136
10.24
Copies and Facsimiles
136
ARTICLE XI
GUARANTY
137
11.01
Guaranty
137
11.02
Guaranty of Payment
137
11.03
No Discharge or Diminishment of Facility Guaranty
137
11.04
Defenses Waived
138
11.05
Rights of Subrogation
138
11.06
Reinstatement; Stay of Acceleration
138
11.07
Information
138
11.08
Taxes
138
11.09
Maximum Liability
138
11.10
Contribution
139
11.11
Liability Cumulative
139
11.12
Release of Guarantors and Borrowers
140



-v-

--------------------------------------------------------------------------------




SCHEDULES
 

 
1.01
 
Borrowers
 
1.02
 
Guarantors
 
1.03
 
Immaterial Subsidiaries
 
1.04
 
Existing Letters of Credit
 
2.01
 
Commitments and Applicable Percentages
 
4.01(a)
 
Insurance Deliverables
 
4.01(b)
 
Securities Account Control Agreement Deliverables
 
5.01
 
Loan Parties Organizational Information
 
5.05
 
Supplement to Interim Financial Statements/Material Indebtedness
 
5.06
 
Litigation
 
5.08(b)(1)
 
Owned Real Estate
 
5.08(b)(2)
 
Leased Real Estate
 
5.09
 
Environmental Matters
 
5.10
 
Insurance
 
5.12
 
ERISA Events
 
5.13
 
Subsidiaries; Equity Interests
 
5.18
 
Collective Bargaining Agreements
 
5.21(a)
 
DDAs
 
5.21(b)
 
Credit Card Arrangements
 
5.21(c)
 
Securities Accounts
 
7.01
 
Existing Liens
 
7.02
 
Existing Investments
 
7.03
 
Existing Indebtedness
 
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices

 
 
(i)

--------------------------------------------------------------------------------


 
EXHIBITS
 

   
Form of
       
A-1
Committed Loan Notice
 
A-2
Conversion/Continuation Notice
 
B
Swing Line Loan Notice
 
C-1
Committed Loan Note
 
C-2
Swing Line Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F
Borrowing Base Certificate
 
G
[reserved]
 
H
Junior Subordinated Seller Note
 
I
Collateral Access Agreement
 
J
Joinder Agreement
 
K
DDA Notification
 
L
Credit Card Notification
 
M
Blocked Account Agreement
 
N
Senior Subordinated Seller Note
 
O
General Notice



(ii)

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT


This CREDIT AGREEMENT (this "Agreement") is entered into as of September 30,
2009, among BARNES & NOBLE, INC., a Delaware corporation (the "Lead Borrower"),
the Persons signatory hereto as borrowers and named on Schedule 1.01 hereto
(collectively, together with the Lead Borrower and such other Persons as may be
joined as a borrower from time to time in accordance herewith, the "Borrowers"),
the Persons signatory hereto as guarantors and named on Schedule 1.02 hereto
(collectively, together with such other Persons as may be joined as a guarantor
from time to time in accordance herewith, the "Guarantors"), each lender from
time to time party hereto (collectively, the "Lenders"), BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent and Swing Line Lender, JPMORGAN CHASE
BANK, N.A. and WELLS FARGO RETAIL FINANCE, LLC, as Co- Syndication Agents,
SUNTRUST BANK and US BANK, NATIONAL ASSOCIATION., as Co- Documentation Agents,
and REGIONS BANK and SOVEREIGN BANK, as Co-Senior Managing Agents.


The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the LC
Issuers have indicated their willingness to issue Letters of Credit, in each
case on the terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:


"Accommodation Payment" as defined in Section 10.21(d).


"Account" means "accounts" as defined in the UCC, and also means, without
limitation, a right to payment of a monetary obligation, whether or not earned
by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit or charge card or
information contained on or for use with the card.


"ACH" means automated clearing house transfers.


"Acquisition" means, with respect to any Person (a) the purchase of a
Controlling interest in the Equity Interests of any other Person, (b) a purchase
or other acquisition of all or substantially all of the assets or properties of
another Person or of any business unit or line of business of another Person
(other than acquisitions or openings of new stores in the ordinary course of
business), (c) any Material Store Acquisition or (d) any merger or consolidation
of such Person with any other Person or other transaction or series of
transactions resulting in the acquisition of all or substantially all of the
assets, or a Controlling interest in the Equity Interests, of any Person.


"Additional Commitment Lender" shall have the meaning provided in Section
2.15(c).


"Adjusted LIBO Rate" means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of one percent (1.0%)) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. The Adjusted


1

--------------------------------------------------------------------------------


 
LIBO Rate will be adjusted automatically as to all LIBO Borrowings then
outstanding as of the effective date of any change in the Statutory Reserve
Rate.


"Adjustment Date" means the first day of each Fiscal Quarter of the Lead
Borrower commencing with the third full Fiscal Quarter after the Closing Date.


"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


"Administrative Agent’s Office" means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.


"Administrative Questionnaire" means an Administrative Questionnaire for each
Lender in a form supplied by the Administrative Agent.


"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.




"Agent(s)" means, individually, the Administrative Agent or the Collateral
Agent, and collectively means both of them.


"Agent Parties" shall have the meaning specified in Section 10.02(c).


"Aggregate Commitments" means the Commitments of all the Lenders. The Aggregate
Commitments as of the Closing Date total $1,000,000,000.


"Agreement" means this Credit Agreement.


"Allocable Amount" has the meaning specified in Section 10.21(d).


"Applicable Commitment Fee Percentage" means (a) for the period from the Closing
Date through October 31, 2009, 1.00% and (b) thereafter, the applicable
percentage set forth in the grid below:



 
Applicable Commitment
Average Usage
Fee Percentage
Less than 33.3% of the Aggregate Commitments
1.00%
Equal to or greater than 33.3% but less than 66.6%
0.75%
of the Aggregate Commitments
 
Equal to or greater than 66.6% of the Aggregate
0.50%
Commitments
 



"Applicable Margin" means (a) from and after the Closing Date until the first
Adjustment Date, the Applicable Margin shall be set at the percentages set forth
in Level II of the pricing grid below; and (b) from and after the first
Adjustment Date (and each subsequent Adjustment Date) until the next Adjustment
Date, the Applicable Margin shall be determined from the following pricing grid
based upon the Average Daily Availability for the Fiscal Quarter ending the day
immediately preceding such starting Adjustment Date; provided, however, that
notwithstanding anything to the contrary set forth herein, upon the occurrence
of an Event of Default or the Termination Date, the Administrative Agent may,
and at the direction of the Required Lenders shall, immediately increase the
Applicable Margin to that set forth in


2

--------------------------------------------------------------------------------


 
Level I (even if the Average Daily Availability requirements for a different
Level have been met); provided further if the information set forth in any
Borrowing Base Certificate or any other certificate provided by the Loan Parties
that is applicable to the calculation of the Applicable Margin otherwise proves
to be false or incorrect such that the Applicable Margin would have been higher
than was otherwise in effect during any period, without constituting a waiver of
any Default arising as a result thereof, interest due under this Agreement shall
be immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.



   
LIBO Rate
Base Rate
Level
Average Daily Availability
Margin
Margin
I
Less than 33.3% of the Loan Cap
4.00%
3.00%
II
Equal to or greater than 33.3% but
3.75%
2.75%
 
less than 66.6% of the Loan Cap
   
III
Equal to or greater than 66.6% of the
3.50%
2.50%
 
Loan Cap
   



"Applicable Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the LC Issuers to make LC Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.


"Applicable Rate" means, at any time of calculation, a per annum rate equal to
the Applicable Margin for Loans which are LIBO Rate Loans.


"Appraisal Percentage" means eighty-five percent (85.0%).


"Appraised Value" means with respect to Eligible Real Estate, the fair market
value of the Eligible Real Estate as set forth in the most recent appraisal of
the Eligible Real Estate as determined from time to time by an independent
appraiser engaged by the Administrative Agent (in the case of any appraisal
after the Closing Date, pursuant to Section 6.10(b) hereof), which appraisal
shall assume, among other things, a marketing time of not greater than twelve
(12) months (unless a longer period is otherwise agreed to by the Administrative
Agent and the Arrangers) or less than three (3) months.


"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


"Arranger(s)" means, individually, Banc of America Securities LLC, J.P. Morgan
Securities Inc. and Wells Fargo Retail Finance, LLC, and collectively, all of
them, in each case, in their capacity as Joint Lead Arrangers.


"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)),

 
3

--------------------------------------------------------------------------------




and accepted by the Administrative Agent, in substantially the form of Exhibit E
or any other form approved by the Administrative Agent.


"Attributable Indebtedness" means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.


"Audited Financial Statements" means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the fiscal year ended January 31,
2009, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such fiscal year of the Lead Borrower
and its Subsidiaries, including the notes thereto.


"Auto-Extension Letter of Credit" shall have the meaning specified in Section
2.03(b)(iii).


"Availability" means, as of any date of determination thereof by the
Administrative Agent, the greater of (a) the Loan Cap minus Total Outstandings
and (b) zero.


"Availability Event" has the meaning provided in the definition of Trigger
Event.


"Availability Period" means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments in full pursuant to Section 2.06, and (c) the date of
termination of the Commitment of each Lender to make Loans and of the obligation
of the LC Issuers to make LC Credit Extensions pursuant to Section 8.02.


"Availability Reserves" means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent determines will need to be satisfied
in connection with the realization upon the Collateral, (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, or (d) to reflect that a Default then exists. Without
limiting the generality of the foregoing, Availability Reserves may include, in
the Administrative Agent’s discretion, (but are not limited to) reserves based
on: (i) rent; (ii) customs duties, and other costs to release Inventory that is
(A) included in the Borrowing Base and (B) being imported into the United
States; (iii) outstanding Taxes and other governmental charges, including,
without limitation, ad valorem, real estate, personal property, sales, and other
Taxes which may have priority over the interests of the Collateral Agent in the
Collateral; (iv) salaries, wages and benefits due to employees of any Borrower,
(v) Customer Credit Liabilities, (vi) warehousemen’s or bailee’s charges and
other Permitted Encumbrances which may have priority over the interests of the
Collateral Agent in the Collateral, (vii) Cash Management Reserves, and (viii)
Bank Products Reserves.



"Average Daily Availability" means, as of any date of determination, the average
daily Availability for the immediately preceding Fiscal Quarter.


"Average Usage" means, as of any date of determination, the average daily
balance of all Credit Extensions (excluding Swing Line Loans) in the immediately
preceding Fiscal Quarter.


"Bank of America" means Bank of America, N.A. and its successors.
 
4

--------------------------------------------------------------------------------




"Bank Products" means any Swap Contracts provided to any Loan Party by a Lender
or any of its Affiliates.


"Bank Product Reserves" means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.


"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate" and (c) the Adjusted LIBO Rate for an Interest Period of one
month, plus 1.0%. The "prime rate" is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.


"Base Rate Loan" means a Loan that bears interest based on the Base Rate.


"Blocked Account" has the meaning provided in Section 6.13(a)(iii).


"Blocked Account Agreement" means with respect to an account established by a
Loan Party, an agreement, substantially in the form of Exhibit M hereto or
otherwise in form and substance reasonably satisfactory to the Collateral Agent,
establishing Control (as defined in the Security Agreement) of such account by
the Collateral Agent and whereby the bank maintaining such account agrees,
during any Trigger Period, to comply only with the instructions originated by
the Collateral Agent without the further consent of any Loan Party.


"Blocked Account Bank" means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.


"BNCB" means Barnes & Noble College Booksellers, Inc., a New York corporation.


"BNCB Acquisition" means the Acquisition of all the outstanding Equity Interests
of BNCB by Lead Borrower from the Sellers pursuant to the terms of the BNCB
Acquisition Documents.


"BNCB Acquisition Documents" means the BNCB Purchase Agreement, the Seller Notes
and all related documents pertaining to the BNCB Acquisition.


"BNCB Blocked Account" means any Blocked Account of any BNCB Loan Party which,
for the avoidance of doubt, shall not include any BNCB Trigger Period Accounts.


"BNCB Loan Parties" means BNCB and each Subsidiary thereof that is a Loan Party.


"BNCB Purchase Agreement" means that certain Stock Purchase Agreement dated
August 7, 2009 by and among the Sellers and Lead Borrower.


"BNCB Standstill Period" means the period during which (a) a Trigger Period has
occurred and is continuing, (b) the Borrowers have maintained Availability equal
to or greater than fifteen percent (15.0%) of the Loan Cap at all times and (c)
any BNCB Loan Party is engaged in Permitted Buy-Back Programs.
 
5

--------------------------------------------------------------------------------


 
"BNCB Trigger Period" means, with respect to the BNCB Loan Parties, any portion
of a Trigger Period that is not a BNCB Standstill Period. For the avoidance of
doubt, the existence of a BNCB Trigger Period (other than as a result of an
Event of Default) shall not, in and of itself, impair the right of the Borrowers
to borrow Committed Loans in accordance with the terms and conditions hereof.


"BNCB Trigger Period Accounts" has the meaning specified in Section 6.13(e).


"Borrower" and "Borrowers" have the meaning specified in the introductory
paragraph hereto.


"Borrower Materials" has the meaning specified in Section 6.02.


"Borrowing" means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.


"Borrowing Base" means, at any time of calculation, an amount equal to:


(a) the face amount of Eligible Credit Card Receivables multiplied by ninety
percent (90.0%);


plus


(b) the face amount of Eligible Accounts Receivables (net of Receivables
Reserves applicable thereto) multiplied by eighty-five percent (85.0%);


plus


(c) the lesser of (i) Net Orderly Liquidation Value of the Borrower’s Eligible
Inventory, net of Inventory Reserves not already reflected in Net Orderly
Liquidation Value, multiplied by the Appraisal Percentage, or (ii) the Cost of
the Borrower’s Eligible Inventory, net of Inventory Reserves, multiplied by
seventy-five percent (75.0%);


plus


(d) the lesser of (i) the Appraised Value of Eligible Real Estate, if any, net
of Realty Reserves, in each case not already reflected in the Appraised Value of
Eligible Real Estate, applicable thereto multiplied by fifty percent (50.0%) or
(ii) $25,000,000;


minus


(e) without duplication of any Reserves applied in clauses (a) – (d) above, all
other then existing Availability Reserves.


"Borrowing Base Certificate" means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Administrative Agent.


"Business" means (a) the operation of retail bookstores (including, without
limitation, on-campus and off-campus university or college bookstores) and cafés
and gift shops relating thereto, (b) the sale and distribution (whether in
bookstores or on-line) of books and other printed material, magazines,
 
6

--------------------------------------------------------------------------------




newspapers, journals, course packs, music, movies, food and beverages, gifts,
housewares, electronics devices, software, school supplies, greeting cards,
posters, toys, games, kits, and children’s products and other products and
services commonly found in physical or on-line bookstores, (c) without
limitation of the foregoing clause (b), in the case of university or college
bookstores, the sale (whether in bookstores or on-line) of apparel, athletic or
insignia merchandise, school-related memorabilia, computer hardware and
software, and other products and services commonly found in on-campus or
off-campus university or college bookstores, (d) the rental or buyback (whether
in bookstores or on-line) of textbooks, trade books, course packs and similar
materials, (e) the sale of e-books and any other form of digital content
(including, without limitation, audio and video content) and of devices relating
to digital content (including, without limitation, accessories therefor), (f)
the wholesaling of new or used books (including e-books), (g) the publishing or
production of books and other printed material, journals, gifts, toys, games,
kits, children’s products and other products commonly found in physical or
online bookstores, (h) publishing and print services for books, magazines,
periodicals and other media, and (i) in the case of each of the foregoing
clauses (a) through (h), (x) any on-line operations relating thereto and (y) any
marketing or advertising activities relating thereto.


"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York, New York and, if such day relates to any LIBO Rate Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank market.


"Capital Expenditures" means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period, provided, however,
that Capital Expenditures for the Lead Borrower and its Subsidiaries shall not
include:
 
(i)           expenditures to the extent they are made with proceeds of the
issuance of Equity Interests of the Lead Borrower or any of its Subsidiaries,


(ii)           expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such proceeds are not
otherwise used or required to be used to prepay the Obligations or Cash
Collateralize the outstanding LC Obligations pursuant to the terms hereunder,



(iii)           expenditures that are accounted for as capital expenditures of
the Lead Borrower or any Subsidiary that are actually paid for by other third
party, including tenant allowances under leases and other amounts paid by
landlords, and for which neither the Lead Borrower nor any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period),


(iv)           the book value of any asset owned by the Lead Borrower or any of
its Subsidiaries prior to or during such period to the extent that such book
value is included as a capital expenditure during such period as a result of the
Lead Borrower or such Subsidiary reusing or beginning to reuse such asset during
such period without a corresponding expenditure actually having been made in
such period, and


7

--------------------------------------------------------------------------------




(v) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, to the extent such proceeds are not otherwise used or
required to be used to prepay the Obligations or Cash Collateralize the
outstanding LC Obligations pursuant to the terms hereunder.


"Capital Lease Obligations" means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a Consolidated balance sheet of such Person
under GAAP and the amount of which obligations shall be the capitalized amount
thereof determined in accordance with GAAP.



"Cash Collateral Account" means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, and in the name of, the
Collateral Agent (or as the Collateral Agent shall otherwise direct) and under
the sole and exclusive dominion and control of the Collateral Agent, in which
deposits are required to be made in accordance with Section 2.03(g) or Section
8.02(c).


"Cash Collateralize" means the delivery of cash or deposit account balances to
the Collateral Agent as security for the payment of the Secured Obligations and
pursuant to documentation in form and substance reasonably satisfactory to the
Collateral Agent, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate amount thereof, and (b) with respect to any Secured Obligations
under any Bank Product or Cash Management Services, such amount as may be agreed
between the Loan Party and Lender or Affiliate of a Lender party to such Swap
Contract constituting a Bank Product or to such Cash Management Services, as
applicable. "Cash Collateralization" and "Cash Collateral" have a correlative
meaning.



"Cash Equivalents" means Investments of the type referred to in Section 7.02(b)
and other similar short term and/or liquid Investments.


"Cash Management Reserves" means such reserves as the Administrative Agent, from
time to time, determines in its discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.


"Cash Management Services" means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, and (d) credit cards, debit cards, payroll cards, store value cards
and purchasing cards and related processing services.


"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.


"CERCLIS" means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.


"CFC" means a Person that is a controlled foreign corporation under Section 957
of the Code.


"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule,



8

--------------------------------------------------------------------------------


 
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.


"Change of Control" means an event or series of events by which:


(a)           any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) (other than Leonard Riggio, his spouse, his lineal descendants, and
trusts for the exclusive benefit of any such individuals or the executor or
administrator of the estate or the legal representative of any of such
individuals or any entity controlled by them) becomes the "beneficial owner" (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have "beneficial ownership" of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an "option right")), directly or indirectly, of 40.0% or more of the Equity
Interests of the Lead Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Lead Borrower on a fully-diluted
basis (including taking into account all such Equity Interests that such
"person" or "group" has the right to acquire pursuant to any option right); or


(b)           during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Lead Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);


(c)           any "change in control" or similar event as defined in any
document governing the Permitted Senior Debt or the Seller Notes; or


(d)           the Lead Borrower ceases to own, directly or indirectly, 100% of
the Equity Interests of any Loan Party, except where such failure is as a result
of a transaction expressly permitted by the Loan Documents.


"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


"Code" means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.


"Co-Documentation Agent" means each of the co-documentation agents identified on
the cover page of this Agreement.



9

--------------------------------------------------------------------------------


 
"Collateral" means any and all "Collateral" as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.


"Collateral Access Agreement" means an agreement substantially in the form of
Exhibit I hereto or such other form as agreed to by the Collateral Agent in its
Permitted Discretion and in each case otherwise reasonably satisfactory in form
and substance to the Agents executed by (a) a bailee or other Person in
possession of Collateral, and (b) a landlord of Real Estate leased by any Loan
Party, in each case, including provisions pursuant to which such Person (i)
acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens, if any, in the Collateral held by such Person
or located on such Real Estate, and (iii) as to any landlord, provides the
Collateral Agent with access to the Collateral located in or on such Real Estate
and a reasonable time to sell and dispose of the Collateral from such Real
Estate.


"Collateral Agent" means Bank of America, acting in such capacity for its own
benefit and the ratable benefit of the other Secured Parties.


"Commercial Letter of Credit" means any letter of credit or similar instrument
(including, without limitation, bankers’ acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by the Lead Borrower or any of its Subsidiaries in
the ordinary course of business of such Person.


"Commitment" means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
LC Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in any Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.


"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.


"Committed Loan" has the meaning specified in Section 2.01.


"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to Section 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A-1.


"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.


"Concentration Account" has the meaning provided in Section6.13(c).


"Consent" means actual consent given by a Lender from whom such consent is
sought.


"Consolidated" means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.


10

--------------------------------------------------------------------------------




"Consolidated Adjusted Fixed Charge Coverage Ratio" means, at any date of
determination for the purpose of determining whether a particular Restricted
Payment or prepayment of Indebtedness (each a "Subject Transaction") may be
consummated pursuant to the terms of this Agreement, the ratio of (a)
Consolidated EBITDA for such period minus (i) Capital Expenditures (other than
in connection with Permitted Acquisitions) made during such period minus (ii)
the aggregate amount of Federal, state, local and foreign income taxes paid in
cash or required to be paid in cash during such period to (b) the sum of (i)
Debt Service Charges (other than prepayments of principal in the Subject
Transaction and, if the Subject Transaction is a prepayment of Seller Notes, all
other prior prepayments of Seller Notes) plus (ii) the aggregate amount of all
Restricted Payments made in cash (other than those made in the Subject
Transaction and, if the Subject Transaction is a repurchase of equity interests,
all repurchases related to such Subject Transaction that have previously been
made as part of a single stock repurchase plan approved by the board of
directors of the Lead Borrower, if any), in each case, of or by the Lead
Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP. For
the avoidance of doubt, Permitted Tax Distributions shall not be taken into
account in any calculation of the Consolidated Adjusted Fixed Charge Coverage
Ratio for any purpose hereunder except to the extent that such Permitted Tax
Distribution shall exceed $50,000,000 and then only shall such incremental
amount be taken into account in any calculation of Consolidated Adjusted Fixed
Charge Coverage Ratio.




"Consolidated EBITDA" means, at any date of determination, an amount equal to
Consolidated Net Income of the Lead Borrower and its Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period, plus (a)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income Taxes (net of any tax credits), (iii)
depreciation and amortization expense, (iv) other expenses or losses reducing
such Consolidated Net Income which do not represent a cash item in such period
(including LIFO reserves) or any future period and (v) expenses deducted in such
period resulting from the issuance of Equity Interests permitted hereunder,
provided that such expenses are and will be non-cash items in the period when
taken and in all later fiscal periods (in each case of or by the Lead Borrower
and its Subsidiaries for such Measurement Period), minus (b) all non-cash gains
increasing Consolidated Net Income (in each case of or by the Lead Borrower and
its Subsidiaries for such Measurement Period), all as determined on a
Consolidated basis in accordance with GAAP.


"Consolidated Fixed Charge Coverage Ratio" means, at any date of determination,
the ratio of (a) Consolidated EBITDA for such period minus (i) Capital
Expenditures (other than in connection with Permitted Acquisitions) made during
such period minus (ii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash or required to be paid in cash during such period to
(b) the sum of (i) Debt Service Charges plus (ii) the aggregate amount of all
Restricted Payments made in cash, in each case, of or by the Lead Borrower and
its Subsidiaries for the most recently completed Measurement Period, all as
determined on a Consolidated basis in accordance with GAAP. For the avoidance of
doubt, Permitted Tax Distributions shall not be taken into account in any
calculation of the Consolidated Fixed Charge Coverage Ratio for any purpose
hereunder except to the extent that such Permitted Tax Distribution shall exceed
$50,000,000 and then only shall such incremental amount be taken into account in
any calculation of Consolidated Fixed Charge Coverage Ratio.


"Consolidated Interest Charges" means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, and (b) the portion of rent expense with respect to such period under
Capital Lease Obligations or

11

--------------------------------------------------------------------------------


 
Synthetic Lease Obligations that is treated as interest in accordance with GAAP,
in each case of or by the Lead Borrower and its Subsidiaries for the most
recently completed Measurement Period, all as determined on a Consolidated basis
in accordance with GAAP.


"Consolidated Net Income" means, as of any date of determination, the net income
of the Lead Borrower and its Subsidiaries for the most recently completed
Measurement Period, all as determined on a Consolidated basis in accordance with
GAAP, provided, however, that there shall be excluded (a) extraordinary gains
(or extraordinary losses) for such Measurement Period, (b) the income (or loss)
of any Subsidiary during such Measurement Period in which any other Person has a
joint interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Subsidiary during such period, (c)
the income (or loss) of any Person during such Measurement Period and accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Lead Borrower or any of its Subsidiaries or such Person’s assets are
acquired by the Lead Borrower or any of its Subsidiaries, and (d) the income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its Organization Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, except that the Lead Borrower’s equity
in any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income.



"Contractual Obligation" means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.


"Conversion/Continuation Notice" means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(c), which, if in writing, shall be substantially in the form of
Exhibit A-2.


"Cost" means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Closing Date as such calculated cost is
determined from invoices received by the Borrowers and reported on the
Borrowers’ stock ledger. "Cost" may include freight charges inbound either to
the Borrowers' distribution centers or by direct shipments to Stores in amounts
consistent with reporting on the Borrowers' stock ledgers but shall not include
inventory capitalization costs or other non-purchase price charges (such as
freight charges outbound from the Borrowers' distributions centers) used in the
Borrowers’ calculation of cost of goods sold.


"Co-Senior Managing Agent" means each of the co-senior managing agents
identified on the cover page of this Agreement.


"Co-Syndication Agent" means each of the co-syndication agents identified on the
cover page of this Agreement.


"Credit Card Notifications" has the meaning provided in Section 6.13(a)(ii).


"Credit Card Receivables" means each "Account" (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit card
issuer (including, but not limited to, Visa, MasterCard, American Express,
Discover and Pay Pal and such other issuers approved by the


12

--------------------------------------------------------------------------------




Administrative Agent) to a Loan Party resulting from charges by a customer of a
Loan Party on credit cards issued by such issuer in connection with the sale of
goods by a Loan Party, or services performed by a Loan Party, in each case in
the ordinary course of its business.


"Credit Extensions" mean each of the following: (a) a Borrowing and (b) an LC
Credit Extension.


"Credit Party" or "Credit Parties" means (a) individually, (i) each Lender, (ii)
each Lender and/or its Affiliate in its capacity as a provider of any Bank
Products or Cash Management Services, (iii) each Agent, (iv) each LC Issuer, (v)
any other Person to whom Secured Obligations under this Agreement and other Loan
Documents are owing, and (vi) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.


"Credit Party Expenses" means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agents and their respective Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (i) the reasonable fees, charges and disbursements of (A)
counsel for the Agents, (B) outside consultants for the Agents, (C) appraisers,
(D) commercial finance examiners, and (E) without duplication of any amounts
reimbursed pursuant to the foregoing subclauses (i) (A) – (D), all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Secured Obligations, (ii) in connection with (A)
the syndication of the credit facilities provided for herein, (B) the
administration and management of this Agreement and the other Loan Documents or
the preparation, negotiation, execution and delivery the Loan Documents or of
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws, or
(D) without duplication of any amounts reimbursed pursuant to the foregoing
subclause (ii)(C), any workout, restructuring or negotiations in respect of any
Secured Obligations, and (b) with respect to any LC Issuer, and its Affiliates,
all reasonable out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; and (c) all reasonable out-of-pocket expenses incurred by
the Credit Parties who are not the Agents, an LC Issuer or any Affiliate of any
of them, after the occurrence and during the continuance of an Event of Default,
including, without limitation, enforcement or protection of their rights or
efforts to preserve, protect, collect, or enforce the Collateral or in
connection with any proceeding under any Debtor Relief Laws, provided that such
Credit Parties shall be entitled to reimbursement for no more than one
counsel representing all such Credit Parties (absent a conflict of interest in
which case the Credit Parties may engage and be reimbursed for additional
counsel).


"Customary BNCB Dispositions" has the meaning specified in Section 7.05(c).


"Customer Credit Liabilities" means at any time, the aggregate remaining value
at such time of (a) outstanding merchandise credits, gift certificates and gift
cards of the Borrowers entitling the holder thereof to use all or a portion of
the credit, certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding customer deposits of the Borrowers.


"DDA" means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in any DDA.


"DDA Notification" has the meaning provided therefor in Section 6.13(a)(i).

13

--------------------------------------------------------------------------------




"Debt Service Charges" means for any Measurement Period, the sum of (a)
Consolidated Interest Charges paid in cash or required to be paid in cash for
such Measurement Period, plus (b) principal payments, other than Permitted
Senior Seller Note Payments or Permitted Refinancing, made or required to be
made on account of Indebtedness (excluding the Obligations but including,
without limitation, Capital Lease Obligations) for such Measurement Period, in
each case determined on a Consolidated basis in accordance with GAAP.


"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
( 2.0%) per annum; provided, however, that with respect to a LIBO Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent ( 2.0%)
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Rate for Letters of Credit, plus two percent ( 2.0%) per
annum.


"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in LC Obligations or participations in Swing
Line Loans required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (c) has been deemed insolvent or
become the subject of a bankruptcy, insolvency or similar proceeding; provided
that receipt of financial or other support from a Governmental Entity shall not,
in and of itself, constitute or be deemed to constitute insolvency under this
clause (c).


"Deteriorating Lender" means any Defaulting Lender or any Lender as to which (a)
the LC Issuer has a good faith belief that such Lender has defaulted in
fulfilling its obligations under more than one other syndicated credit facility,
or (b) a Person that Controls such Lender has been deemed insolvent or become
the subject of a bankruptcy, insolvency or similar proceeding; provided, that
receipt of financial or other support from a Governmental Entity shall not, in
and of itself, constitute or be deemed to constitute insolvency under this
clause (b).


"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
issuance and sale of any Equity Interests in another Person) by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
For the avoidance of doubt, the termination of any Lease by a counterparty
pursuant to any right of termination (other than upon a default by any Loan
Party) under such Lease does not constitute a Disposition by any Loan Party.


"Disqualified Stock" means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder



14

--------------------------------------------------------------------------------


 
thereof), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the Maturity Date; provided, however, that
(i) only the portion of such Equity Interests which so matures or is mandatorily
redeemable, is so convertible or exchangeable or is so redeemable at the option
of the holder thereof prior to such date shall be deemed to be Disqualified
Stock and (ii) with respect to any Equity Interests issued to any employee or to
any plan for the benefit of employees of the Lead Borrower or its Subsidiaries
or by any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and (iii) if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.


"Dollars" and "$" mean lawful money of the United States.


"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


"Eligible Assignee" means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $500,000,000.00; (c) an Approved Fund; (d) any Person to
whom a Credit Party assigns its rights and obligations under this Agreement as
part of an assignment and transfer of such Credit Party’s rights in and to a
material portion of such Credit Party’s portfolio of asset based credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) the Administrative Agent, the LC Issuer and the Swing Line Lender, and (ii)
unless an Event of Default has occurred and is continuing, the Lead Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.


"Eligible Accounts Receivables" means Accounts arising from the sale of a
Borrower’s Inventory (other than those consisting of Credit Card Receivables) or
the rendition of services that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Account (i) has been earned by full performance and represents the bona fide
amounts due to a Borrower from an account debtor, and in each case originated in
the ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (s) below. Without limiting the foregoing, to qualify as an Eligible
Accounts Receivable, an Account shall indicate no Person other than a Borrower
as payee or remittance party. In determining the amount to be so included, the
face amount of an Account shall be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Borrowers to reduce the amount of such Eligible Account
Receivable. Any Accounts meeting the foregoing criteria shall be
 
15

--------------------------------------------------------------------------------




deemed Eligible Accounts Receivables but only as long as such Account is not
included within any of the following categories, in which case such Account
shall not constitute an Eligible Account Receivable:


(a)           Accounts that are not evidenced by an invoice;


(b)           Accounts that have been outstanding for more than ninety (90) days
from the invoice date or more than sixty (60) days past the due date;


(c)           Accounts due from any account debtor for which more than 50.0% of
the Accounts owing from such account debtor and its Affiliates are ineligible
under clause (b) above.


(d)           Accounts with respect to which a Borrower does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent pursuant to the Security Documents) or which are
not subject to a first priority security interest in favor of the Collateral
Agent;


(e)           Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;


(f)           Accounts which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of the Borrowers or are not payable in Dollars;


(g)          Accounts which do not conform in all material respects to all
representations, warranties or other provisions in the Loan Documents relating
to Accounts;


   (h)            Accounts which are owed by any Affiliate or any employee of a
Loan Party;


(i)           Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;


(j)           Accounts due from any Governmental Authority other than (i)
Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent, in each case, have been duly obtained, effected or given or are in
full force and effect and (ii) Eligible State University Accounts;


(k)           Accounts (i) owing from any Person that is also a supplier to or
creditor of a Loan Party or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner acceptable to the Administrative Agent,
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Loan Party or any of its Subsidiaries
to discounts on future purchase therefrom or (iii) representing a progress
billing or retainage;



(l)           Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, setoff or charge back;



16

--------------------------------------------------------------------------------




(m)          Accounts arising out of sales to account debtors outside the United
States unless such Accounts are fully backed by an irrevocable letter of credit
on terms, and issued by a financial institution, acceptable to the
Administrative Agent in its Permitted Discretion;


(n)          [reserved];


(o)          Accounts evidenced by a promissory note or other instrument;


(p)          Accounts consisting of amounts due from vendors as rebates or
allowances;


(q)           Accounts which are in excess of the credit limit for such account
debtor established by the Loan Parties in the ordinary course of business and
consistent with past practices;


(r)           Accounts which include extended payment terms (datings) beyond
those generally furnished to other account debtors in the ordinary course of
business without the consent of the Administrative Agent; or


(s)           Accounts which the Administrative Agent determines in its
Permitted Discretion to be unacceptable for inclusion in the Borrowing Base.


"Eligible Credit Card Receivables" means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Borrower, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (k) below. Without limiting the foregoing, to qualify as an Eligible
Credit Card Receivable, an Account shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Any Credit Card Receivables meeting the foregoing criteria shall be deemed
Eligible Credit Card Receivables but only as long as such Credit Card Receivable
is not included within any of the following categories, in which case such
Credit Card Receivable shall not constitute an Eligible Credit Card Receivable:


(a)           Credit Card Receivables which do not constitute an "Account" (as
defined in the UCC);


(b)           Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;


(c)           Credit Card Receivables with respect to which a Loan Party does
not have good, valid and marketable title, free and clear of any Lien (other
than Liens granted to the Collateral Agent);
 
17

--------------------------------------------------------------------------------




(d)           Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (it being the intent that
chargebacks in the ordinary course by such processors shall not be deemed
violative of this clause);


(e)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback) by
any Person;


(f)           Credit Card Receivables as to which the processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor;


(g)           Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any bankruptcy, insolvency or
similar proceedings;


(h)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;


(i)           Credit Card Receivables which do not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables;


(j)           Credit Card Receivables which are evidenced by "chattel paper" or
an "instrument" of any kind unless such "chattel paper" or "instrument" is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or


(k)           Credit Card Receivables which the Administrative Agent determines
in its Permitted Discretion to be uncertain of collection.


"Eligible Inventory" means, as of the date of determination thereof, without
duplication, items of Inventory of a Borrower that are finished goods,
merchantable and readily saleable to the public in the ordinary course that, in
each case, complies with each of the representations and warranties expressly
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below. The following items of Inventory shall not be included in Eligible
Inventory:


(a)           Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;


(b)           Inventory that is leased by or is on consignment to a Borrower or
which is consigned by a Borrower to a Person that is not a Loan Party;


(c)           Inventory that is not located in the United States of America
(excluding territories or possessions of the United States);


(d)           Inventory at a location that is owned or leased by a Borrower,
except to the extent that the Borrowers have furnished the Administrative Agent
with (i) any UCC financing statements or other documents that the Administrative
Agent may determine to be necessary to perfect its security interest in such
Inventory at such location, and (ii) with respect to any Material Storage
Location, a Collateral Access Agreement executed by the Person owning any such
Material Storage Location on terms reasonably acceptable to the Administrative
Agent;


18

--------------------------------------------------------------------------------


 
(e)           Inventory that is comprised of goods which (i) are damaged,
defective, "seconds," or otherwise unmerchantable, (ii) that have been or are in
the process of being returned to the vendor, (iii) are obsolete or slow moving,
or custom items, work-in-process, raw materials, or that constitute spare parts,
promotional, marketing, packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) are seasonal in nature and which have
been packed away for sale in the subsequent season, (v) are not in compliance
with all standards imposed by any Governmental Authority having regulatory
authority over such Inventory, its use or sale, (vi) are bill and hold goods or
(vii) are in-transit;


(f)           Inventory that is not subject to a perfected first-priority
security interest in favor of the Collateral Agent, subject only to any
interest, title or lien of a landlord, lessor or other property owner under a
Lease or applicable Laws (provided that, for the avoidance of doubt, no
provisions with respect to the subordination of Liens or other landlord rights
in any Collateral Access Agreement shall be deemed to violate this clause (f));


(g)          Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;


(h)          Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;


(i)           Inventory that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit;


(j)           Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party which has
expired or has been terminated or with respect to which any Borrower or any of
its Subsidiaries has received notice of a dispute in respect of any such
agreement;


(k)           Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Collateral Agent, establishes an
advance rate and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Inventory, and (B) such
other due diligence as the Agents may require, all of the results of the
foregoing to be reasonably satisfactory to the Agents; or


(l)           Inventory which the Administrative Agent determines in its
Permitted Discretion to be unacceptable for inclusion in the Borrowing Base.


"Eligible Real Estate" means Real Estate which satisfies all of the following
conditions:


(a)          such Real Estate is located in the continental United States;


(b)          a Borrower owns such Real Estate in fee simple absolute;


(c)           the Administrative Agent shall have received evidence that all
actions have been taken for which the Administrative Agent shall have notified
the Lead Borrower that the Administrative Agent has reasonably deemed necessary
in order to create a valid first priority Lien (subject in priority only to (i)
Permitted Encumbrances set forth in Sections 7.01(a), (c), (d) and (h),
provided, that, with respect to Liens for Taxes being contested in compliance
with Section 6.04 and Permitted Encumbrances set forth in Section 7.01(d), such
Liens are insured


19

--------------------------------------------------------------------------------


 
over by the applicable Title Policy and (ii) such other Lien (other than any
Lien securing Indebtedness for borrowed money or other funded debt) as may be
approved by the Collateral Agent in its Permitted Discretion) in such Real
Estate;


(d)           the Real Estate or any portion thereof (the loss of which shall
have, in the Permitted Discretion of the Collateral Agent, a material impact on
the use, operation or value of the “Property” (as defined in the applicable
Mortgage)) shall not have been damaged or taken through condemnation (which term
shall include any damage or taking by any Governmental Authority,
quasi-governmental authority, any Person having the power of condemnation, or
any transfer by private sale in lieu thereof), either temporarily or
permanently;


(e)           the Administrative Agent shall have received an appraisal of such
Real Estate complying with the requirements of FIRREA by a third party appraiser
engaged by the Administrative Agent and otherwise in form and substance
reasonably satisfactory to the Administrative Agent; and



(f)           all Real Estate Eligibility Requirements with respect to such Real
Estate shall have been satisfied in the Administrative Agent’s Permitted
Discretion.


"Eligible State University Accounts" means Accounts that otherwise satisfy the
eligibility requirements of “Eligible Accounts Receivable” and that are owing
from colleges or universities that are agencies or political subdivisions of
state or local Governmental Authorities and that arise in the ordinary course of
Business of the Borrowers from management agreements, textbook or course pack
sales, trade or general merchandise sales, guarantees of payments due from
students or otherwise.


"Environmental Assessment" has the meaning specified in the definition of Real
Estate Eligibility Requirements.


"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any hazardous materials into the environment, including those related
to hazardous substances or hazardous wastes, air emissions and discharges to
waste or public systems.


"Environmental Liability" means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.



"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or membership or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or membership or
other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such membership
or other interests), and all of the other ownership or profit interests in such
Person (including partnership, member

 
20

--------------------------------------------------------------------------------




or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.


"ERISA" means the Employee Retirement Income Security Act of 1974.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification to a Loan Party that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party or any ERISA
Affiliate.


"Event of Default" has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.



"Excluded Assets" has the meaning given to such term in the Security Agreement.


"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
the LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Loan Party is located and (c) in the case of a Foreign Lender (other
than an assignee pursuant to a request by the Lead Borrower under Section
10.13), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).


"Executive Order" has the meaning set forth in Section 10.18.


“Existing BNCB Credit Agreement” means that certain Credit Agreement, dated as
of November 13, 2006, among BNCB, certain subsidiaries of BNCB from time to time
party thereto, Bank of America, N.A., as agent, and a syndicate of lenders.


21

--------------------------------------------------------------------------------




"Existing Credit Agreement" means that certain Credit Agreement dated as of June
17, 2005 among the Lead Borrower, certain other borrowers party thereto, Bank of
America, N.A., as agent, and a syndicate of lenders.


"Existing Letters of Credit" means the letters of credit described on Schedule
1.04 hereto.


"Facility Guaranty" means any Guarantee made by the Guarantors in favor of the
Credit Parties, including as set forth in Article XI hereto or in any guaranty
agreement in form reasonably satisfactory to the Administrative Agent.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


"Fee Letter" means the amended and restated fee letter agreement, dated August
7, 2009, among the Lead Borrower, the Administrative Agent, the other
institutions party thereto and the Joint Lead Arrangers.



"FIRREA Documents" has the meaning specified in the definition of Real Estate
Eligibility Requirements.


"Fiscal Month" means any fiscal month of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.


"Fiscal Quarter" means any fiscal quarter of any Fiscal Year determined in
accordance with the fiscal accounting calendar of the Loan Parties.


"Fiscal Year" means any period of twelve (12) consecutive months ending on the
Saturday that is closest to the last day of January of any calendar year,
provided that after the change contemplated by Section 7.13, “Fiscal Year” shall
mean any period of twelve (12) consecutive months ending on the Saturday that is
closest to the end of April of any calendar year that is in accordance with the
National Retail Federation calendar.


"Fixed Charge Trigger Event" means the failure of the Borrowers to maintain at
any time Availability at least equal to the greater of (i) fifteen percent
(15.0%) of the Loan Cap or (ii) $110,000,000.



"Fixed Charge Trigger Period" means the period beginning upon the occurrence of
a Fixed Charge Trigger Event and ending on the date Availability has equaled or
exceeded the greater of (i) fifteen percent (15.0%) of the Loan Cap or (ii)
$110,000,000 for a period of forty-five (45) consecutive calendar days.


"Flood Zone Certification" has the meaning specified in the definition of Real
Estate Eligibility Requirements.


22

--------------------------------------------------------------------------------


 
"Foreign Assets Control Regulations" has the meaning set forth in Section 10.18.


"Foreign Lender" means any Lender and each LC Issuer, if such Person is
organized under the laws of a jurisdiction other than that in which the Lead
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.


"Foreign Subsidiary" means any Subsidiary organized under the laws of a
political subdivision outside of the United States.


"Fronting Fee" has the meaning assigned to such term in Section 2.03(j).


"FRB" means the Board of Governors of the Federal Reserve System of the United
States.


"Fully Satisfied" means (a) with respect to any Secured Obligations or
Obligations, as applicable, the full cash payment thereof, including all
principal, interest and fees with respect thereto and any interest, fees and
other charges accruing during a proceeding under any Debtor Relief Law (whether
or not such amounts are allowed or allowable in whole or in part in such
proceeding), but shall not include any roll up of any Secured Obligations or
Obligations in any debtor in possession financing during any such proceeding;
and (b) with respect to LC Obligations, Other Liabilities or Obligations that
are inchoate or contingent in nature, the Cash Collateralization thereof (or
delivery of a standby letter of credit acceptable to the applicable Credit Party
in its discretion, in the amount of required Cash Collateral). No Loans shall be
deemed to have been Fully Satisfied until all Commitments related to such Loans
have expired or been terminated.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.



"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra- national bodies such as the European Union or the European Central Bank).


"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such
 
23

--------------------------------------------------------------------------------




Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien), but excluding in all cases
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.


"Guaranteed Obligations" has the meaning specified in Section 11.01.


"Guarantor" means each wholly-owned Subsidiary of the Lead Borrower (other than
any Borrower, any CFC or any Immaterial Subsidiary) and each other Subsidiary of
the Lead Borrower that is not a Borrower and that is required to execute and
deliver a Facility Guaranty pursuant to Section 6.12.


"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Honor Date" has the meaning specified in Section 2.03(c)(i).


"Immaterial Subsidiary" means each Subsidiary of the Lead Borrower that has been
designated by the Lead Borrower in writing to the Administrative Agent as an
"Immaterial Subsidiary" for purposes of this Agreement and the other Loan
Documents, provided that (a) for purposes of this Agreement, at no time shall
(i) the total assets of all Immaterial Subsidiaries, as of the end of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or Section 6.01(b) hereof, equal or exceed five
percent (5.0%) of the Consolidated total assets of the Lead Borrower and its
Subsidiaries, or (ii) any Immaterial Subsidiary own any assets included in the
Borrowing Base, or (iii) the gross revenues of all Immaterial Subsidiaries for
any Measurement Period equal or exceed five percent (5.0%) of the Consolidated
gross revenues of the Lead Borrower and its Subsidiaries for such Measurement
Period, in each case as determined in accordance with GAAP, and (b) no
Subsidiary that has been designated an "Immaterial Subsidiary" may be
re-designated a "Subsidiary" or be treated under the Loan Documents as a Loan
Party without the written approval of the Administrative Agent which approval
may be withheld for any reason. As of the Closing Date, the Subsidiaries
specified on Schedule 1.03 hereto are the only Subsidiaries designated by the
Lead Borrower as Immaterial Subsidiaries for purposes of this Agreement and the
other Loan Documents.


"Increase Effective Date" shall have the meaning provided therefor in Section
2.15(d).


"Increased Commitment Lender" shall have the meaning provide in Section 2.15(b).


"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


24

--------------------------------------------------------------------------------


 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)           net obligations of such Person under any Swap Contract;


(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, paid in accordance with the payment terms
thereof and otherwise not past due for more than 90 days);



(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)           all Attributable Indebtedness of such Person;


(g)           all Disqualified Stock and all other obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, or any warrant, right or
option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and


(h)          all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.


"Indemnified Taxes" means Taxes other than Excluded Taxes.


"Indemnitees" has the meaning specified in Section 10.04(b).


"Information" has the meaning specified in Section 10.07.


"Intellectual Property" means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.
 
25

--------------------------------------------------------------------------------




"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.


"Interest Period" means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Lead Borrower in its Committed Loan Notice;
provided that:


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


(iii)          no Interest Period shall extend beyond the Maturity Date; and


(iv)          notwithstanding the provisions of clause (iii) no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.


For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.


“Internal Control Event” means (a) with respect to the Lead Borrower, a
determination by management or the Audit Committee of the Board of Directors of
the Lead Borrower or by the Lead Borrower’s Public Accountants that (i) a
material weakness in internal controls over financial reporting, as described in
PCAOB Auditing Standard No. 5, exists in the Lead Borrower’s internal control
over financial reporting, or (ii) a member of the senior management of the Lead
Borrower has committed a material act of fraud, and (b) with respect to the any
Subsidiary of the Lead Borrower, a determination by management or the Audit
Committee of the Board of Directors of the Lead Borrower or by the Lead
Borrower’s Public Accountants that (i) a material weakness in internal controls
over financial reporting, as described in PCAOB Auditing Standard No. 5, exists
in the such Subsidiary’s internal control over financial reporting, or (ii) a
member of the senior management of such Subsidiary has committed an act of
fraud, in either case under this clause (b) that could reasonably be expected to
result in an Material Adverse Effect; provided, that, for the avoidance of doubt
in the case of clause (b)(i) with respect to BNCB, a determination by management
or the audit committee of the Lead Borrower’s Board of Directors or by the Lead
Borrower’s Public Accountants of the existence of a material weakness due to a
deficiency in the design or operation of BNCB’s internal controls over financial
reporting, as described in PCAOB Auditing Standard No. 5, shall not be
considered to result in a Material Adverse Effect so long as (i) such
determination is made solely with respect to the internal controls of BNCB as a
wholly-owned subsidiary of the Lead Borrower immediately after giving effect to
the BNCB Acquisition, (ii) the failure to rectify such weakness shall not have
resulted in a violation of applicable securities or other Laws and
 
26

--------------------------------------------------------------------------------




(iii) such weakness does not result in any material misstatement of the Lead
Borrower’s consolidated interim or audited financial statements.


"Inventory" has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.


"Inventory Reserves" means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may, in the Administrative Agent’s Permitted Discretion, include (but
are not limited to) reserves based on:


 
(a)
obsolescence;



 
(b)
seasonality;



 
(c)
Shrink;



 
(d)
imbalance;



 
(e)
change in Inventory character;



 
(f)
change in Inventory composition;



 
(g)
change in Inventory mix;



 
(h)
mark-downs (both permanent and point of sale);
        (i) retail mark-ons and mark-ups inconsistent with prior period practice
and performance, industry standards, current business plans or advertising
calendar and planned advertising events;

 
 
(j)
reasonably anticipated changes in appraised value of Inventory between
appraisals; and



 
(k)
Out-of-date and/or expired Inventory.



"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) any Acquisition; provided, however,
that any amount payable by a vendor to any Loan Party with respect to the return
of inventory or supplies by such Loan Party to such vendor in the ordinary
course of business shall not constitute an “Investment” hereunder so long as (i)
such amount has not been outstanding for more than 150 days and (ii) such

27

--------------------------------------------------------------------------------


 
inventory is not then included in the Borrowing Base. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


"IRS" means the United States Internal Revenue Service.


"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and any Borrower (or any Subsidiary) or in favor the LC
Issuer and relating to any such Letter of Credit.


"Joinder Agreement" means an agreement, substantially in the form of Exhibit J
hereto and otherwise in form satisfactory to the Administrative Agent pursuant
to which, among other things, a Person becomes a party to, and bound by the
terms of, this Agreement and/or the other Loan Documents in the same capacity
and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent may determine.


"Junior Subordinated Seller Note" means that certain Junior Subordinated Seller
Note dated as of the date hereof by the Lead Borrower in favor of the Sellers in
an original principal amount of $150,000,000 and having a maturity date of
September __, 2014, in the form of Exhibit H hereto.


"Laws" means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.


"LC Advance" means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.


"LC Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.


"LC Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


"LC Issuer" means (a) Bank of America, JPMorgan Chase Bank, N.A., Wells Fargo
Retail Finance, LLC (through its Affiliate, Wells Fargo Bank, N.A.) and
Sovereign Bank, each in its capacity as issuer of Letters of Credit hereunder,
or any successor issuer of Letters of Credit hereunder (which successor may only
be a Lender selected by the Administrative Agent in its discretion and, so long
as no Event of Default has occurred and is continuing, consented to by the Lead
Borrower), and (b) with respect to the Existing Letters of Credit and until such
Existing Letters of Credit expire or are returned undrawn, Bank of America. The
LC Issuer may, in its discretion and with the consent of the Lead Borrower which
shall not be unreasonably withheld, arrange for one or more Letters of Credit to
be issued by Affiliates of the LC Issuer, in which case the term "LC Issuer"
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
 
28

--------------------------------------------------------------------------------


 
"LC Obligations" mean, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all LC Borrowings. For purposes
of computing the amounts available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.


"Lease" means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.
 
"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.


"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.


"Letter of Credit" means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit and bankers’ acceptances.


"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable LC Issuer.


"Letter of Credit Expiration Date" means the day that is five (5) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


"Letter of Credit Fee" has the meaning specified in Section 2.03(i).


"Letter of Credit Sublimit" means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at Lead Borrower’s option, less than) the
Aggregate Commitments.


"LIBO Borrowing" means a Borrowing comprised of LIBO Rate Loans.


"LIBO Rate" means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate ("BBA
LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the "LIBO Rate" for such Interest Period shall be the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market
 
29

--------------------------------------------------------------------------------




at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.


"LIBO Rate Loan" means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.


"Lien" means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.


"Liquidation" means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and during the
continuation of an Event of Default) the conduct by the Loan Parties acting with
the consent of the Administrative Agent and the Arrangers, of any public,
private or "going-out-of-business", "store closing" or other similar sale or any
other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word "Liquidation" (such as "Liquidate") are used
with like meaning in this Agreement.


"Loan" means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.


"Loan Cap" means, at any time of determination, the lesser of (a) the Aggregate
Commitments at such time and (b) the Borrowing Base at such time.


"Loan Account" has the meaning assigned to such term in Section 2.11(a).


"Loan Documents" means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, and any other instrument or agreement now or hereafter
executed and delivered in connection herewith, each as amended and in effect
from time to time.


"Loan Party" means the Borrowers and each Guarantor.


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of any Loan Party or the
Lead Borrower and its Subsidiaries taken as a whole; (b) impairment of the
ability of any Loan Party to perform its material obligations under any material
Loan Document to which it is a party; or (c) a material impairment of the rights
and remedies of the Agent or the Lenders under any material Loan Document or a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.
 
30

--------------------------------------------------------------------------------


 
"Material Contract" means, with respect to any Person, (a) each contract,
security, instrument or agreement which such Person has reported or is required
to report as a “Material Contract” under and in accordance with Item 601(b)(10)
of Regulation S-K and/or Regulation S-B of the Securities Act and (b) each
vendor or customer contract, security agreement or instrument the breach or
termination of which would have a Material Adverse Effect.


"Material Indebtedness" means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $35,000,000. Without
limitation of the foregoing, the obligations under the Seller Notes, each as
amended and in effect on the Closing Date, and any Permitted Senior Debt shall
be deemed Material Indebtedness. For purposes of determining the amount of
Material Indebtedness at any time, the amount of the obligations in respect of
any Swap Contract at such time shall be calculated at the Swap Termination Value
thereof.


"Material Storage Location" means (a) the warehouse leased by the Lead Borrower
in Monroe, New Jersey, or Reno, Nevada, (b) the warehouse leased by Sterling
Publishing Co., Inc., at 48 Saw Mill Pond Road, Edison, New Jersey or 30 Saw
Mill Pond Road, Edison, New Jersey, or (c) any replacement for such facilities
or any other warehouse or other storage space leased by any Loan Party for the
storage of similar amounts of Inventory as are or are anticipated to be stored
at any of the locations described in clauses (a) and (b) of this definition as
of the Closing Date.


"Material Store Acquisition" means (a) with respect to the Lead Borrower and its
Subsidiaries (other than BNCB and its Subsidiaries), the acquisition in a single
transaction or series of related transactions of stores, store leases and or
inventory at store locations (other than acquisitions or openings of new stores
in the ordinary course of business) for consideration in excess of (i)
$25,000,000 for any such single or series of related transactions or (ii)
$75,00,000 in the aggregate for any Fiscal Year and (b) with respect to BNCB and
its Subsidiaries, the acquisition of more than 50 bookstore contracts or leases
in a single transaction or series of related transactions, either through
assumption or replacement of existing contracts or leases between third parties
and the applicable college, university or other educational institution.


"Maturity Date" means September 29, 2013.


"Maximum DDA Balance" means, with respect to each DDA, an amount equal to (a)
$1,000 times (b) the aggregate number of Stores that maintain deposits in such
DDA.


"Maximum Rate" has the meaning provided therefor in Section 10.09.


"Measurement Period" means, at any date of determination, the most recently
completed twelve (12) consecutive Fiscal Months of the Lead Borrower for which
financial statements have or should have been delivered in accordance with
Section 6.01.


"Moody’s" means Moody’s Investors Service, Inc. and any successor thereto.


"Mortgage" means each fee mortgage or deed of trust, security agreement and
assignment by a Loan Party owning the Real Estate encumbered thereby in favor of
the Collateral Agent in form and substance acceptable to the Collateral Agent in
its Permitted Discretion.


"Mortgage Related Document" means each Title Policy, Survey, Environmental
Assessment, Flood Zone Certification and FIRREA Documents related to each parcel
of Real Estate subject to a Mortgage and all related certifications, evidences
of permits and licenses and other documents and certifications reasonably
requested by the Administrative Agent in connection with establishing,
 
31

--------------------------------------------------------------------------------




maintaining and protecting such Real Estate and the Administrative Agent's
interest therein and lien thereon.


"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.



"Net Orderly Liquidation Value" means the appraised orderly liquidation value of
the Borrowers’ Inventory, net of costs and expenses to be incurred in connection
with any such liquidation, which value is expressed as a percentage of Cost of
the Borrowers’ Inventory as set forth in the Borrowers’ inventory stock ledger,
which value shall be determined from time to time by the most recent appraisal
undertaken by an independent appraiser engaged by the Administrative Agent.


"Net Proceeds" means (a) with respect to any Prepayment Event described in
clause (a) or (b) of the definition thereof, the excess, if any, of (i) the sum
of cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates)), (C) commercially reasonable
amounts provided as a funded reserve against any liabilities under any
indemnification obligations or purchase price adjustments associated with such
Dispositions, and (D) if no Trigger Period shall then be in effect, all federal,
state, provincial, foreign and local taxes required to be accrued as a liability
under GAAP, and (b) with respect to the sale or issuance of any Equity Interest
by any Loan Party or any of its Subsidiaries, or the incurrence or issuance of
any Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i)
the sum of the cash and cash equivalents received in connection with such
transaction over (ii) the sum of (x) the underwriting discounts and commissions,
and other reasonable and customary out-of-pocket expenses, incurred by such Loan
Party or such Subsidiary in connection therewith and (y) all distributions and
other payments required to be made to minority interest holders in such Person
as a result of such sale.


"Non-Consenting Lender" has the meaning provided therefor in Section 10.01.


"Non-Extension Notice Date" has the meaning specified in Section 2.03(b)(iii).


"Note" means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.


"NPL" means the National Priorities List under CERCLA.


"Obligations" means all advances to, and debts (including principal, interest,
fees, costs, and expenses), liabilities, obligations, covenants, indemnities,
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit (including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral therefor), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to


32

--------------------------------------------------------------------------------




become due, now existing or hereafter arising and including interest, fees,
costs and expenses that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest, fees, costs and expenses are allowed claims in such proceeding.


"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


"Other Liabilities" means any obligation of any Loan Party (a) arising under any
document or agreement relating to or (b) on account of (i) any Cash Management
Services and/or (ii) any Bank Product.


"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


"Outstanding Amount" means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any LC Obligations on any date, the amount of such LC Obligations on
such date after giving effect to (A) any LC Credit Extension occurring on such
date and (B) any other changes in the aggregate amount of the LC Obligations as
of such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.


"Overadvance" means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.


"Participant" has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


"Patriot Act" shall have the meaning provided in Section 4.01(j).


"PBGC" means the Pension Benefit Guaranty Corporation.


"PCAOB" means the Public Company Accounting Oversight Board.


"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding three plan years.



33

--------------------------------------------------------------------------------


 
"Permitted Acquisition" means an Acquisition in which all of the following
conditions are satisfied:


(a)          no Default then exists or would arise from the consummation of such
Acquisition;


(b)          such Acquisition shall have been approved by the Board of Directors
of the Person (or similar governing body if such Person is not a corporation)
which is the subject of such Acquisition and such Person does not otherwise
oppose such Acquisition;


 (c)         the Lead Borrower shall have furnished the Administrative Agent
with (i) thirty (30) days’ prior written notice (or such shorter period of not
less than ten (10) days prior to such Acquisition as the Administrative Agent
may agree in its reasonable discretion) of each such intended Acquisition;


(d)           with respect to any such Acquisition (in a single or series of
related transactions) involving aggregate consideration (whether in cash,
tangible property, notes or other property) in excess of $25,000,000
individually or in excess of $75,000,000 in the aggregate, the Lead Borrower
promptly (and in any event, no less than five (5) Business Days prior to the
consummation of such Acquisition or such shorter period as may otherwise be
agreed by the Administrative Agent in its reasonable discretion) shall furnish
to the Administrative Agent such documentation, if any, that the Administrative
Agent may reasonably request, which may include a current draft of the
documents, agreements and instruments contemplated to be executed in connection
therewith (and final copies thereof as and when executed), a summary of any due
diligence undertaken by the Loan Parties in connection with such Acquisition;


(e)           any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a Business substantially the
same as one or more line or lines of Business of the Lead Borrower and its
Subsidiaries or Substantially related, incidental or complimentary thereto and
otherwise permitted to be engaged in by a Borrower under this Agreement;


(f)           if the Person which is the subject of such Acquisition will be
maintained as a wholly-owned Subsidiary of a Loan Party, or if the assets
acquired in an Acquisition will be transferred to a wholly-owned Subsidiary
which is not then a Loan Party, such wholly-owned Subsidiary shall, to the
extent not prohibited by the terms of Indebtedness of such Person permitted by
Section 7.03(h) hereof, have been joined as a "Borrower" hereunder or as a
Guarantor, as the Administrative Agent shall determine in its Permitted
Discretion, and the Collateral Agent shall, to the extent not prohibited by the
terms of Indebtedness of such Person permitted by Section 7.03(h) hereof, have
received a first-priority security interest in such Subsidiary’s Inventory,
Accounts, Real Estate and other property of the same nature as constitutes
Collateral of the Borrowers under the Security Documents; and
 
(g)           (i) Projected Excess Availability and Pro Forma Excess
Availability as of the date of consummation of such Acquisition will be equal to
or greater than twenty percent (20.0%) of the Loan Cap, (ii) the Consolidated
Fixed Charge Coverage Ratio, on a pro-forma basis for the Measurement Period
immediately prior to such Acquisition, will be equal to or greater than 1.1 to
1.0 and (iii) the Lead Borrower shall have delivered written certification as to
satisfaction, and a reasonably detailed calculation, of items (i) and (ii) above
five (5) Business Days (or such shorter period not less than two (2) Business
Days prior to such Acquisition as the Administrative Agent may agree to in its
reasonable discretion) prior to the date of such Acquisition.
 
34

--------------------------------------------------------------------------------


 
"Permitted Buy-Back Programs" means seasonal buy-back programs of college text
books in accordance with leases, contracts or other instruments or agreements
governing its Stores and otherwise in accordance with customary business
practices in the college bookselling industry.


"Permitted Discretion" means a determination made in good faith and in the
exercise of commercially reasonable business judgment, determined in a manner
consistent with its credit procedures for asset-based lending transactions in
the retail industry and otherwise in similar circumstances.


"Permitted Disposition" has the meaning specified in Section 7.05.


"Permitted Encumbrances" has the meaning specified in Section 7.01.


"Permitted Indebtedness" has the meaning specified in Section 7.03.


"Permitted Investments" has the meaning specified in Section 7.02.


"Permitted Overadvance" means an Overadvance made by the Administrative Agent,
in its discretion (unless the Required Lenders direct the Administrative Agent
not to make or to discontinue making Overadvances), which:


(a)           Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or


(b)           Is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation;


(c)           Is made to pay any other amount chargeable to any Loan Party
hereunder; and


(d)           Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed five percent (5.0%) of the Loan Cap at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree.


provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lender’s obligations with respect to
Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
"inadvertent Overadvances" (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such "inadvertent Overadvances" shall
not reduce the amount of Permitted Overadvances allowed hereunder, and further
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).


"Permitted Real Estate Liens" means with respect to any Eligible Real Estate
encumbered by a Mortgage in favor of the Collateral Agent, collectively,
Permitted Encumbrances and, the Liens referred to in Schedule B of the Title
Policy insuring the Collateral Agent’s interest under such Mortgage.


"Permitted Refinancing" means, with respect to any Indebtedness, any
refinancing, refunding, renewal or extension of such Indebtedness, so long as
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in


35

--------------------------------------------------------------------------------


 
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder, and the direct or contingent obligor with
respect thereto is not changed as a result of or in connection with such
refinancing, refunding, renewal or extension, (ii) such extension, renewal or
replacement shall not result in an earlier maturity date or decreased weighted
average life of such Indebtedness, (iii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Credit Parties than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
(iv) the interest rate applicable to any such refinancing, refunding, renewing
or extending Indebtedness does not exceed the then applicable market interest
rate for comparative transactions of such nature.


"Permitted Self-Insurance Program" means a self-insurance program of the Lead
Borrower and its Subsidiaries (a)(i) that is administered through Chelsea
Insurance Company Ltd., a wholly-owned Subsidiary of the Lead Borrower, (ii)
that is permitted under applicable Laws, (iii) of an amount and type customarily
carried by Persons engaged in the same or similar business and operating in the
same or similar locations, (iv) with respect to which the Lead Borrower has
provided the Administrative Agent notice of activation of such program at least
30 days prior to such program becoming effective, and (v) that otherwise
satisfies the requirements set forth in Section 6.07; provided, however, that no
self- insurance program may directly insure all or any portion of the Collateral
unless (x) such self-insurance program satisfies the foregoing requirements and
(y) the Collateral Agent (in consultation with the Arrangers) consents in
writing (such consent not to be unreasonably withheld or delayed) to the form
and substance of such self-insurance program; and (b) with respect to worker’s
compensation that is permitted under applicable Laws and of an amount and type
customarily carried by Persons engaged in the same or similar business and
operating in the same or similar locations.


"Permitted Senior Debt" means Indebtedness of the Lead Borrower evidenced by
senior notes or similar instruments and any guaranty obligations of the Lead
Borrower's Subsidiaries (other than Immaterial Subsidiaries) with respect
thereto, in any aggregate principal amount of up to $750,000,000, all pursuant
to an indenture and guaranty agreements, as applicable, and on terms and
conditions reasonably acceptable to the Administrative Agent, the majority of
the Arrangers and the Required Lenders, such terms and conditions to include,
but not be limited to the following:


(a)           no portion of the principal of such Indebtedness shall be required
to be paid, whether by stated maturity, mandatory or scheduled prepayment or
redemption or otherwise, prior to the date that is 180 days after the Maturity
Date, other than in the event of (i) a default under such Indebtedness, (ii) a
change of control of the Lead Borrower or (iii) certain asset sales in each
case, subject to the standstill and the lien subordination provisions described
in clause (d) below;


(b)           such Indebtedness may be secured by a first priority Lien on
Excluded Assets only and a second priority Lien on any Collateral (provided the
Administrative Agent for the benefit of the Secured Parties is granted a second
priority Lien on all Excluded Assets securing such Indebtedness);


(c)           the documents, instruments and other agreements pursuant to which
such Indebtedness shall be issued or outstanding shall not be more restrictive
than those contained in this Agreement or the other Loan Documents taken as a
whole or conflict with or violate the covenants or otherwise create Defaults
under this Agreement or the other Loan Documents; and
 
36

--------------------------------------------------------------------------------




(d) such Indebtedness shall be subject to an intercreditor agreement acceptable
to the Administrative Agent, the majority of the Arrangers and the Required
Lenders addressing, among other things, (A) the priority of the Liens securing
the Collateral and Excluded Assets and the payment of proceeds therefrom, (B) a
standstill by the holders of such Indebtedness as to remedies against the
Collateral, (C) waivers by the holders of such Indebtedness of rights to contest
validity or priority of Liens of the Administrative Agent or the Lenders or
object to dispositions of Collateral (including an affirmative agreement by such
holders to release Liens of such holders in the event of a disposition of
Collateral approved by the Administrative Agent and Required Lenders), (D)
waiver of rights to object to the use of cash collateral or sale of Collateral,
and restrictions on certain claims and actions, in any proceeding under any
Debtor Relief Laws by the holders of such Indebtedness, and (E) restrictions on
amendments to, or consents, waivers or other modifications with respect to, the
documents evidencing such Indebtedness.


"Permitted Senior Seller Note Payments" means any payment or prepayment of the
principal amount of the Senior Subordinated Seller Note permitted (a) pursuant
to the terms thereof (including terms of subordination) as in effect on the
Closing Date and (b) under Section 7.07.


"Permitted Tax Distribution" means the cash distributions in an aggregate amount
of up to $50,000,000 made to one or more of the Sellers pursuant to the terms of
the BNCB Purchase Agreement in respect of the income tax liability of the
Sellers associated with the ordinary business income of BNCB through the Closing
Date, notice of which shall be delivered pursuant to Section 6.02(g) hereof.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.


"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Borrowers or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.


"Platform" has the meaning specified in Section 6.02.


"Prepayment Event" means:


(a)           Any Disposition of any Inventory, Accounts or Mortgaged Property
of a Loan Party, other than (i) sales of Inventory in the ordinary course of
business and (ii) so long as no Trigger Period exists, a Disposition (or series
of related dispositions) of Inventory, Accounts or Mortgaged Property resulting
in Net Proceeds of $15,000,000 or less;


(b)           Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any Mortgaged
Real Estate of a Loan Party, unless (i) the proceeds therefrom are required to
be paid to the holder of a Lien on such property or asset having priority over
the Lien of the Collateral Agent; or (ii) other than during a Trigger Period,
the proceeds therefrom are utilized for purposes of replacing or repairing the
assets in respect of which such proceeds, awards or payments were received
within 270 days of the occurrence of the damage to or loss of the assets being
repaired or replaced; or


(c)        
The  issuance  by  a  Loan  Party  other  than  the  Lead  Borrower  of  any  Equity


Interests, other than any such issuance of Equity Interests (i) to a Loan Party,
(ii) as consideration for a Permitted Acquisition or (iii) as a compensatory
issuance or in connection with any employee retention program, plan or agreement
to any employee, director, or consultant
 
37

--------------------------------------------------------------------------------




(including under any option plan), in each case under this clause (iii), in the
ordinary course of business.


"Pro Forma Excess Availability" means, for any date of calculation, the pro
forma average Availability for each Fiscal Month for the Measurement Period most
recently ended prior to such date of calculation determined as if the applicable
transaction or payment had been consummated as the beginning of such Twelve
Month Period.


"Projected Excess Availability" means, for any date of calculation, the
projected average Availability for each Fiscal Month during the Twelve Month
Period immediately following such date of calculation.


"Public Lender" has the meaning specified in Section 6.02.


"Real Estate" means (i) all land, together with the buildings, structures,
parking areas, and other improvements thereon, now or hereafter owned by any
Loan Party, including all easements, rights-of- way, and similar rights of a
Loan Party or in favor of a Loan Party relating thereto and all leases,
tenancies, and occupancies thereof and (ii) all Leases.


"Real Estate Eligibility Requirements" means, collectively, each of the
following:


(a)           the applicable Borrower has executed and delivered to the
Collateral Agent a Mortgage with respect to any Real Estate intended, by such
Borrower, to be included in Eligible Real Estate;


(b)           such Real Estate is vacant land or used by a Borrower or a lessee
or licensee of a Borrower for offices, as a Store or distribution center or for
other purposes not prohibited by this Agreement or the other Loan Documents;


(c)           as to any particular property, the applicable Borrower is in
compliance in all material respects with the representations, warranties and
covenants set forth in the Mortgage relating to such Real Estate;


(d)           the Collateral Agent shall have received fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies (or
marked-up title insurance commitments having the effect of a policy of title
insurance) (the "Title Policies") in form and substance, with the endorsements
reasonably required by the Collateral Agent (to the extent available at
commercially reasonable rates) and in amounts reasonably acceptable to the
Collateral Agent, issued by First American Title Insurance Company, Fidelity
Title Insurance Company or other title insurers reasonably acceptable to the
Collateral Agent, insuring the Mortgages to be valid first priority Liens on the
property described therein, subject only to Permitted Encumbrances set forth in
Sections 7.01(a), (c) and (h), provided that with respect to any Liens for Taxes
being contested in compliance with Section 6.04, such Liens are insured over by
the applicable Title Policy and such other Liens as may be approved by the
Collateral Agent in its Permitted Discretion;


(e)           the Collateral Agent shall have received: (i) American Land Title
Association/American Congress on Surveying and Mapping form surveys, for which
all necessary fees (where applicable) have been paid, certified to the
Collateral Agent and the issuer of the Title Policies in a manner reasonably
satisfactory to the Collateral Agent by a land surveyor duly registered and
licensed in the states in which the property described in such surveys is
located and reasonably acceptable to the Collateral Agent, showing all buildings
and other improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either
 
38

--------------------------------------------------------------------------------




by such improvements or on to such property, and other defects, other than
encroachments and other defects that are Permitted Encumbrances listed in
Section 7.01(h) or are reasonably acceptable to the Collateral Agent, or (ii)
survey coverage either in the form of deleting or endorsing over a survey
exception and by providing survey endorsements in form reasonably acceptable to
the Collateral Agent (in either case, such surveys or evidence of deletion of or
endorsement over being referred to herein as the "Surveys");


(f)           with respect to any Real Estate intended by any Borrower to be
included in Eligible Real Estate, the Collateral Agent shall have received a
Phase I Environmental Site Assessment in accordance with ASTM Standard E1527-05,
in form and substance reasonably satisfactory to the Collateral Agent, from
Environmental Resources Management or another environmental consulting firm
reasonably acceptable to the Collateral Agent (each an "Environmental
Assessment"), for such Real Estate to be included in Eligible Real Estate, the
Collateral Agent may, upon the receipt of an Environmental Assessment, require
the delivery of further environmental assessments or reports to the extent such
further assessments or reports are recommended in the Environmental Assessment;


(g)           Borrower shall have delivered to the Collateral Agent (i) evidence
of flood insurance, if required by applicable Law, that covers any parcel of
improved Real Estate that is encumbered by a Mortgage in favor of the Collateral
Agent, which insurance shall name the Collateral Agent as mortgagee and shall be
in an amount and in such form that complies with the requirements under the
National Flood Insurance Act or (ii) a flood zone certification that such parcel
is not located in a flood zone and that such flood insurance is not required by
applicable Law (in either case, "Flood Zone Certification");


(h)           the applicable Borrower shall have delivered such other
information and documents as may be reasonably requested by the Agents to the
extent necessary to comply with FIRREA ("FIRREA Documents");


(i)           no material waste, impairment, or deterioration of the “Property”
(as defined in the Mortgages) shall have been committed and such Property shall
not have been abandoned;


(j)           the applicable Borrower shall have delivered a favorable opinion
of local counsel to the Loan Parties in the jurisdiction where such Real Estate
is located, addressed to the Administrative Agent and the Lenders, as to such
matters concerning such Borrower, the Mortgage and the Real Estate as the
Administrative Agent may request in its Permitted Discretion; and


(k)           if requested by the Collateral Agent, the Borrower shall have
delivered a commercially reasonable subordination, non-disturbance and
attornment agreement, in form and substance acceptable to the Collateral Agent
in its Permitted Discretion, with any tenants with respect to such Real Estate.


"Realty Reserves" means, without duplication of any other Reserve or items that
are otherwise addressed or excluded thorough eligibility criteria, such reserves
as the Administrative Agent from time to time determines in the Administrative
Agent’s Permitted Discretion, as reflecting (i) the impediments to the Agents’
ability to realize upon any Eligible Real Estate, or (ii) claims and liabilities
that the Administrative Agent determines in its Permitted Discretion will need
to be satisfied in connection with the realization upon Eligible Real Estate.


"Receivables Reserves" mean such reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Accounts Receivables, including, without limitation,
reserves for dilution.
 
39

--------------------------------------------------------------------------------




"Register" has the meaning specified in Section 10.06(c).


"Registered Public Accounting Firm" has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.


"Related Parties" means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


"Reports" has the meaning provided in Section 9.12(b).


"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a conversion or continuation of Committed Loans, a Conversion/Continuation
Certificate, (c) with respect to an LC Credit Extension, a Letter of Credit
Application, and (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice.


"Required Lenders" means, as of any date of determination, Lenders holding more
than 50.0% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50.0% of the Total Outstandings (with the aggregate amount of each Lender’s
risk participation and funded participation in LC Obligations and Swing Line
Loans being deemed "held" by such Lender for purposes of this definition);
provided that the Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.


"Reserves" means all Inventory Reserves, Availability Reserves, Receivables
Reserves and Realty Reserves.


"Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer or vice president or
director of finance of a Loan Party or any of the other individuals designated
in writing to the Administrative Agent by an existing Responsible Officer of a
Loan Party as an authorized signatory of any certificate or other document to be
delivered hereunder, provided that for the purposes of any Committed Loan
Notice, Conversion/Continuation Notice, Letter of Credit Application and Swing
Line Loan Notice, Responsible Officer shall also include any officer, director
or manager of the treasury department of the Lead Borrower who is duly
authorized to bind the Lead Borrower and with respect to whom the Administrative
Agent has received an incumbency certificate. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.


"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, "Restricted Payments"
with respect to any Person shall also include all payments made by such
 
40

--------------------------------------------------------------------------------




Person with any proceeds of a dissolution or liquidation of such Person. For the
avoidance of doubt, it is agreed that Permitted Tax Distributions shall not
constitute a Restricted Payment except to the extent that such Permitted Tax
Distribution shall exceed $50,000,000 and then only shall such incremental
amount be considered a restricted payment.


"S&P" means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.


"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


"Secured Obligations" means all Obligations, all Guaranteed Obligations and all
Other Liabilities.


"Secured Parties" has the meaning set forth in the Security Agreement.


"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.


"Security Agreement" means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent.


"Security Documents" means the Security Agreement, the Blocked Account
Agreements, the Securities Account Control Agreements, the DDA Notifications,
the Credit Card Notifications, the Mortgages and each other security agreement
or other instrument or document executed and delivered to the Collateral Agent
pursuant to this Agreement or any other Loan Document granting a Lien to secure
any of the Secured Obligations (including, without limitation, any Lien that may
be granted from time to time upon all or any portion of the Excluded Assets).


"Sellers" means Leonard Riggio and Louise Riggio.


"Seller  Notes"  means  the  Junior  Subordinated  Seller  Note  and  the  Senior  Subordinated  Seller
Note.


"Senior Subordinated Seller Note" means that certain Senior Subordinated Seller
Note dated as of the date hereof by the Lead Borrower in favor of the Sellers in
an original principal amount of $100,000,000 and having a maturity date of
December 15, 2010, in the form of Exhibit N hereto.


"Settlement Date" has the meaning provided in Section 2.14(a).


"Shareholders’ Equity" means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.


"Shrink" means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.


"Solvent" and "Solvency" means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, the value of all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the
 
41

--------------------------------------------------------------------------------




properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and (e)
such Person is not engaged in a business or a transaction, and is not about to
engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.


"Specified Default" means any event or condition that constitutes, or with the
passage of time would constitute, an Event of Default under any of clauses (a),
(b) (solely with respect to Section 7.15), (f), (g), (k) or (l) of Section 8.01.


"Specified Indebtedness" means Permitted Senior Debt or Subordinated
Indebtedness.


"Standby Letter of Credit" means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.


"Stated Amount" means at any time the maximum amount for which a Letter of
Credit may be honored.


"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.


"Store" means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.


"Subordinated Indebtedness" means (a) the Seller Notes and (b) other
Indebtedness which is expressly subordinated in right of payment to the prior
payment in full of the Secured Obligations and which is in form and on terms
approved in writing by the Administrative Agent.


"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more



42

--------------------------------------------------------------------------------


 
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a "Subsidiary" or to "Subsidiaries" shall refer to a
Subsidiary or Subsidiaries of a Loan Party.


"Super-Majority Required Lenders" means, as of any date of determination,
Lenders holding more than 66.67% of the Aggregate Commitments or, if the
commitment of each Lender to make Loans and the obligation of the LC Issuer to
make LC Credit Extensions have been terminated pursuant to Section 8.02, Lenders
holding in the aggregate more than 66.67% of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in LC Obligations and Swing Line Loans being deemed "held" by such
Lender for purposes of this definition); provided that the Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of
Super-Majority Required Lenders.


"Surveys" has the meaning specified in the definition of Real Estate Eligibility
Requirements.


"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.


"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).



"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.


"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


"Swing Line Loan" has the meaning specified in Section 2.04(a).


"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
43

--------------------------------------------------------------------------------




"Swing Line Note" means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.


"Swing Line Sublimit" means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


"Termination Date" means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII or (iii) the termination of the
Commitments in accordance with Section 2.06 hereof.


"Title Policy" has the meaning specified in the definition of Real Estate
Eligibility Requirements.


"Total Outstandings" means the aggregate Outstanding Amount of all Loans and all
LC Obligations.


"Trading with the Enemy Act" has the meaning set forth in Section 10.18.


"Trigger Event" means (a) the occurrence and continuance of an Event of Default,
(b) the failure of the Borrowers to maintain Availability at least equal to the
greater of (i) twenty percent (20.0%) of the Loan Cap or (ii) $135,000,000 and
such failure shall continue for a period of five (5) or more consecutive
calendar days or (c) the failure of the Borrowers maintain at all times
Availability at least equal to seventeen percent (17.0%) of the Loan Cap. The
failure under clauses (b) or (c) hereof is referred to herein as an
"Availability Event".


"Trigger Period" means the period beginning upon the occurrence of a Trigger
Event and ending on (a) if such Trigger Event arises as a result of an Event of
Default, the date such Event of Default is waived in accordance with this
Agreement, or (b) if such Trigger Event arises as a result of an Availability
Event, the date Availability has equaled or exceeded the greater of (i) twenty
percent (20.0%) of the Loan Cap or (ii) $135,000,000 for a period of forty-five
(45) consecutive calendar days; provided, however, that if any Trigger Event
shall have occurred and the resulting Trigger Period ended for any reason
hereunder on three (3) occasions, the Trigger Period for any subsequent (fourth)
Trigger Event shall be unlimited in duration and such Trigger Period shall
continue for the remainder of the term of this Agreement.


"Trigger Period Compliance Certificate" has the meaning set forth in Section
6.02(a).

 
44

--------------------------------------------------------------------------------


 
"Twelve Month Period" means any period of twelve (12) consecutive Fiscal Months
taken as one accounting period.


"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.


"UCC" or "Uniform Commercial Code" means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, "Uniform Commercial Code" means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.


"UFCA" has the meaning specified in Section 10.21(d).


"UFTA" has the meaning specified in Section 10.21(d).


"Unfunded Pension Liability" means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.


"United States" and "U.S." mean the United States of America.


"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).


1.02           Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words


45

--------------------------------------------------------------------------------




"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (vii) the word
"promptly" when used with respect to any action or delivery by any Loan Party
shall mean as soon as reasonably possible, but no later than five (5) business
days.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03       Accounting Terms


(a)           Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.


(b)           Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


1.04        Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


1.06        Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or by the
terms of any Issuer Documents related thereto, provides for one or more
automatic increases in the Stated Amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum Stated Amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum Stated
Amount is in effect at such time.
 
46

--------------------------------------------------------------------------------




1.07        Covenant Adjustments.


(a)           Covenant Acquisition Adjustments. Except as otherwise expressly
provided herein, for purposes of calculating the financial covenant in Section
7.15 for any period (or a portion of a period) that includes the date of the
consummation of any Permitted Acquisition, references to “Lead Borrower and its
Subsidiaries” shall include each acquired Person, or lines of business, as
applicable, and the EBITDA (and each other component of such financial covenant)
of such acquired Person or line of business (such EBITDA to be formulated on the
basis of the definition of Consolidated EBITDA set forth herein), as if the
Acquisition had been consummated on the first day of any such period of
measurement.


(b)           Covenant Disposition Adjustments. Except as otherwise expressly
provided herein, for purposes of calculating the financial covenant in Section
7.15 for any period (or a portion of a period) that includes the date of any
Disposition of a Subsidiary or line of business, as applicable, Consolidated
EBITDA shall be determined on a historical pro forma basis to exclude the
results of operations of such Subsidiary or line of business, as applicable so
disposed.


1.09       Exclusion of Certain Subsidiaries. In no event shall Chelsea
Insurance Company Ltd. be required to be a Loan Party.


1.10       Notices Generally. Unless otherwise expressly provided herein, any
notice required to be provided by the Loan Parties shall be substantially in the
form of notice attached as Exhibit O hereto.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01       Committed Loans; Reserves. (a) Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
"Committed Loan") to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate outstanding amount not to exceed at any
time the lesser of (x) the amount of such Lender’s Commitment, or (y) such
Lender’s Applicable Percentage of the Borrowing Base, subject in each case to
the following limitations:


(i)    after giving effect to any Committed Borrowing, the Total Outstandings
shall not exceed the Loan Cap,


(ii)   after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all LC Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment,



(iii)   the Outstanding Amount of all LC Obligations shall not at any time
exceed the Letter of Credit Sublimit


Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01. Committed Loans may be
Base Rate Loans or LIBO Rate Loans, as further provided herein.


47

--------------------------------------------------------------------------------


 
(b) As of the Closing Date, certain details of the calculation of the Borrowing
Base (including Reserves and certain ineligible Collateral) are set forth in the
form of Borrowing Base Certificate attached hereto as Exhibit F.


(c) The Administrative Agent shall (i) have the right, at any time and from time
to time after the Closing Date in its Permitted Discretion to establish, and
modify or eliminate Reserves, and (ii) so long as no Trigger Period shall exist,
shall give the Lead Borrower two (2) Business Days prior written notice before
any such change becomes effective.


2.02       Borrowings, Conversions and Continuations of Committed Loans.


(a) Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.


(b) Each Committed Borrowing shall be made upon the Lead Borrower’s irrevocable
(except as otherwise provided in Section 3.03) notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of LIBO Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Lead Borrower pursuant to this Section 2.02(b) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of LIBO Rate Loans shall be in a principal amount of
$5,000,000.00 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of Base Rate Loans
shall be in a principal amount of not less than $500,000 and integral multiples
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) the requested date of the Borrowing (which shall be a
Business Day), (ii) the principal amount of Committed Loans to be borrowed,
(iii) the Type of Committed Loans to be borrowed, and (iv) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify a Type of Committed Loan in a Committed Loan Notice, then the
applicable Committed Loans shall be made as Base Rate Loans. If the Lead
Borrower requests a Borrowing of LIBO Rate Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 3:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall use reasonable efforts to make all funds so
received available to the Borrowers in like funds by no later than 4:00 p.m. on
the day of receipt by the Administrative Agent either by (i) crediting the
account of the Lead Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Lead Borrower, there are
LC Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such LC Borrowings, and second, shall be
made available to the Borrowers as provided above.


(c) Each conversion of Committed Loans from one Type to the other and each
continuation of LIBO Rate Loans shall be made upon the Lead Borrower’s
irrevocable notice to the
 
48

--------------------------------------------------------------------------------


 
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 1:00 p.m. three (3) Business
Days prior to the requested date of any conversion to or continuation of LIBO
Rate Loans or of any conversion of LIBO Rate Loans to Base Rate Loans. Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(c) must be
confirmed promptly by delivery to the Administrative Agent of a written
Conversion/Continuation Notice, appropriately completed and signed by a
Responsible Officer of the Lead Borrower. Each conversion to or continuation of
LIBO Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each conversion to or continuation of Base Rate Loans shall be in a
principal amount of not less than $500,000 and integral multiples of $100,000 in
excess thereof. Each Conversion/Continuation Notice (whether telephonic or
written) shall specify (i) whether the Borrowers are requesting a conversion of
Committed Loans from one Type to the other or a continuation of LIBO Rate Loans,
(ii) the requested date of the conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be converted or continued, (iv) the Type of Committed Loans to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Lead Borrower fails to give a
timely notice of a conversion or continuation in a Conversion/Continuation
Notice, then the applicable Committed Loans shall be converted to Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable LIBO Rate Loans. If the Lead Borrower requests a conversion to or
continuation of LIBO Rate Loans in a Conversion/Continuation Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a LIBO Rate Loan. If no timely notice of a
conversion or continuation in a Conversion/Continuation Notice is provided by
the Lead Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in this Section
2.03(c).


(d)         The Administrative Agent, without the request of the Lead Borrower,
may advance any interest, fee, service charge, Credit Party Expenses, or other
payment to which any Credit Party is entitled from the Loan Parties pursuant
hereto or any other Loan Document and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby, provided, that no such
charge shall increase the time that any such Permitted Overadvance may remain
outstanding. The Administrative Agent shall advise the Lead Borrower of any such
advance or charge promptly after the making thereof. Such action on the part of
the Administrative Agent shall not constitute a waiver of the Administrative
Agent’s rights and the Borrowers’ obligations under Sections 2.05(c), 2.05(d) or
2.05(e). Any amount which is added to the principal balance of the Loan Account
as provided in this Section 2.02(b) shall bear interest at the interest rate
then and thereafter applicable to Base Rate Loans.


(e)         Except as otherwise provided herein, a LIBO Rate Loan may be
continued or converted only on the last day of an Interest Period for such LIBO
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBO Rate Loans without the Consent of the Required
Lenders.


(f)         The Administrative Agent shall promptly notify the Lead Borrower and
the Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.


(g)         After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than seven (7) Interest Periods
in effect with respect to Committed Loans.



49

--------------------------------------------------------------------------------


 
(h) The Administrative Agent, the Lenders, the Swing Line Lender and the LC
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Lenders, the
Swing Line Lender and the LC Issuer and each Lender shall be bound thereby;
provided, however, that the Administrative Agent shall cease making Permitted
Overadvances if so directed by the Required Lenders. Any Permitted Overadvance
may constitute a Swing Line Loan. A Permitted Overadvance is for the account of
the Borrowers and shall constitute a Loan and an Obligation and shall be repaid
by the Borrowers in accordance with the provisions of Section 2.05(e). The
making of any such Permitted Overadvance on any one occasion shall not obligate
the Administrative Agent or any Lender to make or permit any Permitted
Overadvance on any other occasion or to permit such Permitted Overadvances to
remain outstanding. The making by the Administrative Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Section 2.03
regarding the Lenders’ obligations to purchase participations with respect to
Letter of Credits or of Section 2.04 regarding the Lenders’ obligations to
purchase participations with respect to Swing Line Loans. The Administrative
Agent shall have no liability for, and no Loan Party or Credit Party shall have
the right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to "inadvertent Overadvances" (i.e. where an
Overadvance results from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the collateral value)) regardless
of the amount of any such Overadvance(s).


2.03       Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein, (A) the LC
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Termination Date, to issue Letters of Credit for the
account of the Borrowers, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b) below, and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrowers and any
drawings thereunder; provided that after giving effect to any LC Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the lesser of (1) the Aggregate Commitments and (2) the Borrowing
Base, (y) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all LC
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the LC Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Lead Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the LC Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Any LC Issuer (other
than Bank of America or any of its Affiliates) shall notify the Administrative
Agent in writing on each Business Day of all Letters of Credit issued on the
prior Business Day by such LC Issuer, provided that (A) until the Administrative
Agent advises any such LC Issuer that the provisions of Section 4.02 are not
satisfied, or (B) the aggregate amount of the Letters of Credit issued in any
such week exceeds such amount as shall be agreed by the Administrative Agent and
the LC Issuer, such LC Issuer shall be required to so notify the Administrative
Agent in writing only once each week of the Letters of Credit issued by such LC
Issuer during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as the Administrative Agent and such LC Issuer may agree. All
 
50

--------------------------------------------------------------------------------




Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.


(ii)           The LC Issuer shall not issue any Letter of Credit, if:


(A)      subject to Section 2.03(b)(iii), the expiry date of a requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the LC Issuer and the Administrative Agent each
consent, in their sole discretion, to a later expiry date; or


(B)      the expiry date of a requested Commercial Letter of Credit would occur
more than 180 days after the date of issuance or last extension, unless the LC
Issuer and the Administrative Agent each consent, in their sole discretion, to a
later expiry date; or


(C)      the expiry date of any requested Letter of Credit would occur after the
fifth day prior to the Letter of Credit Expiration Date, unless such Letter of
Credit is required to be (and at the applicable time is) Cash Collateralized on
or prior to the thirtieth day prior to the Letter of Credit Expiration Date.


(iii)           The LC Issuer shall not issue any Letter of Credit without the
prior consent of the Administrative Agent if:


(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the LC Issuer from
issuing such Letter of Credit, or any Law applicable to the LC Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the LC Issuer shall prohibit, or
request that the LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the LC
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the LC Issuer is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon the LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the LC Issuer in good faith deems material to it;


(B) the issuance of such Letter of Credit would violate one or more policies of
the LC Issuer applicable to letters of credit generally;


(C) such Letter of Credit is to be denominated in a currency other than Dollars;
provided that if the LC Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in the currency in which such Letter of Credit was denominated;


(D) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or


(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender or Deteriorating
Lender hereunder, unless the LC Issuer has entered into arrangements
satisfactory to the LC Issuer with the Borrowers or such Lender to eliminate the
LC Issuer’s risk with respect to such Lender.

 
51

--------------------------------------------------------------------------------




(iv)           The LC Issuer shall not amend any Letter of Credit if the LC
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.


(v)           The LC Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the LC Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the LC Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included the LC Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the LC Issuer.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Lead Borrower delivered to the LC Issuer by mail or
fax (with a copy to the Administrative Agent) or online, consistent with past
practice, in the form of a Letter of Credit Application, appropriately completed
and signed (if delivered by mail or fax) by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the LC Issuer
and the Administrative Agent not later than 11:00 a.m. at least three (3)
Business Days (or such other date and time as the Administrative Agent and the
LC Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the LC
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the LC Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the LC Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the LC Issuer may require.
Additionally, the Lead Borrower shall furnish to the LC Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the LC Issuer or the Administrative Agent may require.



(ii)           Promptly after receipt of any Letter of Credit Application, the
LC Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has been notified thereof by the
Borrowers. Unless the LC Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the LC Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the LC Issuer's
usual and customary business practices. Immediately upon the issuance or
amendment of each Letter of Credit, each Lender shall be deemed to (without any
further action), and hereby irrevocably and unconditionally agrees to, purchase
from the LC Issuer, without recourse or warranty, a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit. Upon any change in the
Commitments



52

--------------------------------------------------------------------------------


 
under this Agreement, it is hereby agreed that with respect to all LC
Obligations, there shall be an automatic adjustment to the participations hereby
created to reflect the new Applicable Percentages of the assigning and assignee
Lenders.


(iii)           If the Lead Borrower so requests in any applicable Letter of
Credit Application, the LC Issuer may, in its sole and absolute discretion,
agree to issue a Standby Letter of Credit that has automatic extension
provisions (each, an "Auto-Extension Letter of Credit"); provided that any such
Auto-Extension Letter of Credit must permit the LC Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Standby Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the "Non-Extension Notice Date") in
each such twelve-month period to be agreed upon at the time such Standby Letter
of Credit is issued. Unless otherwise directed by the LC Issuer, the Lead
Borrower shall not be required to make a specific request to the LC Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the LC Issuer
to permit the extension of such Standby Letter of Credit at any time to an
expiry date not later than twelve months following the Letter of Credit
Expiration Date; provided, however, that the LC Issuer shall not permit any such
extension if (A) the LC Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Standby Letter of Credit in
its revised form (as extended) under the terms hereof (by reason of the
provisions of clauses (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Lead Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the LC Issuer not to permit such
extension.


(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the LC Issuer will also deliver to the Lead Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the LC Issuer shall notify the
Lead Borrower and the Administrative Agent thereof; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the LC Issuer and the Lenders with respect to
any such payment. Not later than 11:00 a.m. on the Business Day following the
date of any payment by the LC Issuer under a Letter of Credit (each such date,
an "Honor Date"), the Borrowers shall reimburse the LC Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrowers fail to so reimburse the LC Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the "Unreimbursed Amount"), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrowers shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
the LC Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
 
53

--------------------------------------------------------------------------------




(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the LC
Issuer at the Administrative Agent’s Office in an amount in Dollars equal to its
Applicable Percentage of the Dollar equivalent (as determined in good faith by
the applicable LC Issuer) of the Unreimbursed Amount not later than 3:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the LC Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrowers shall be deemed to have incurred from the LC Issuer an LC Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which LC
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the LC Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such LC
Borrowing and shall constitute an LC Advance from such Lender in satisfaction of
its participation obligation under this Section 2.03.


(iv)           Until each Lender funds its Committed Loan or LC Advance pursuant
to this Section 2.03(c) to reimburse the LC Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the LC Issuer.


(v)           Each Lender’s obligation to make Committed Loans or LC Advances to
reimburse the LC Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the LC Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Lead Borrower of a Committed Loan
Notice). No such making of an LC Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse the LC Issuer for the amount of any
payment made by the LC Issuer under any Letter of Credit, together with interest
as provided herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the LC Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the LC Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the LC
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the LC Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the LC Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or LC Advance in respect of the relevant LC Borrowing, as
the case may be. A certificate of the LC Issuer submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
 
54

--------------------------------------------------------------------------------


 
(d)           Repayment of Participations.


(i)           At any time after the LC Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the LC Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s LC Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)           If any payment received by the Administrative Agent for the
account of the LC Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the LC Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the LC
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Secured Obligations and the termination
of this Agreement.


(e)           Obligations Absolute. The obligation of the Borrowers to reimburse
the LC Issuer for each drawing under each Letter of Credit and to repay each LC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the LC Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)         any payment by the LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any of their Subsidiaries; or


55

--------------------------------------------------------------------------------




(vi)         the fact that any Event of Default shall have occurred and be
continuing.


The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the LC Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the LC Issuer and its
correspondents unless such notice is given as aforesaid.


(f)           Role of LC Issuer. Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the LC Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the LC Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
LC Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the LC Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the LC Issuer,
and the LC Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the LC
Issuer's willful misconduct or gross negligence, bad faith or the LC Issuer's
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the LC Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or the LC Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit), and except as
expressly stated above, the LC Issuer shall not be responsible for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.


(g)          Cash Collateral.  Upon the request of the Administrative Agent or
the LC Issuer, (i) if the LC Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an LC
Borrowing, or (ii) if, as of the thirtieth day prior to the Letter of Credit
Expiration Date, any LC Obligation for any reason remains outstanding, the
Borrowers shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all LC Obligations. The Borrowers hereby grant to the
Collateral Agent a security interest in all such Cash Collateral and all
proceeds thereof. Cash Collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Bank of America except that, other than during the
continuance of an Event of Default, Permitted Investments of the type listed in
Section 7.02(b) may be made at the request of the Lead Borrower at the option
and in the sole discretion of the Collateral Agent (and at the Borrowers’ risk
and expense) and interest or profits, if
 
56

--------------------------------------------------------------------------------




any, on such investments shall accumulate in such account. If at any time the
Collateral Agent determines that any funds held as Cash Collateral are subject
to any right or claim of any Person other than the Collateral Agent or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
LC Obligations, the Borrowers will, forthwith upon demand by the Collateral
Agent, pay to the Collateral Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Collateral Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the LC Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy other Secured Obligations.


(h)           Applicability of ISP and UCP. Unless otherwise expressly agreed by
the LC Issuer and the Lead Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each Standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each Commercial Letter of Credit.


(i)           Letter of Credit Fees. The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the "Letter of Credit Fee") for
each Letter of Credit equal to the Applicable Rate for LIBO Rate Loans times the
maximum daily amount available to be drawn under each such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, the Administrative Agent
may, and upon the request of the Required Lenders shall, notify the Lead
Borrower that all Letter of Credit Fees shall accrue at the Default Rate and
thereafter such Letter of Credit Fees shall accrue at the Default Rate to the
fullest extent permitted by applicable Laws.


(j)           Fronting Fee and Documentary and Processing Charges Payable to LC
Issuer. The Borrowers shall pay directly to the LC Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, one-eighth of
one percent (.125%), computed on the amount of such Letter of Credit, and
payable upon the issuance thereof, and (ii) with respect to each standby Letter
of Credit, one-eighth of one percent (.125%) per annum, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears and payable on the first Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrowers shall pay directly to the LC Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the LC Issuer relating to letters
of credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
 
57

--------------------------------------------------------------------------------


 
(k)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.


(l)           Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrowers shall be
obligated to reimburse the LC Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrowers hereby acknowledge that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of such Subsidiaries.


2.04        Swing Line Loans.


(a)           The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender may, in its discretion and in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, make loans (each
such loan, a "Swing Line Loan") to the Lead Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and LC Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Loan Cap and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender at such time, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all LC Obligations
at such time, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Commitment,
and provided, further, that the Borrowers shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.


(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Lead Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent at the request of the Required Lenders prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender may in
its discretion, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the



58

--------------------------------------------------------------------------------


 
amount of its Swing Line Loan available to the Lead Borrower at its office
either by (i) crediting the account of the Lead Borrower on the books of the
Swing Line Lender in immediately available funds or (ii) wire transfer of such
funds, in either case in accordance with instructions provided by the Lead
Borrower to (and reasonably acceptable to) the Swing Line Lender.


(c)           Refinancing of Swing Line Loans.


(i)           Subject to the provisions of Section 2.14, the Swing Line Lender
at any time in its sole and absolute discretion may request, on behalf of the
Borrowers (which hereby irrevocably authorize the Swing Line Lender to so
request on their behalf), that each Lender make a Base Rate Loan in an amount
equal to such Lender's Applicable Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Lead Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 3:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.


(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.


(iv)           Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default

59

--------------------------------------------------------------------------------




or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.


(d)           Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Secured Obligations
and the termination of this Agreement.


(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Loan or risk participation pursuant
to this Section 2.04 to refinance such Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender. The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.05        Prepayments.


(a)           The Borrowers may, upon irrevocable notice from the Lead Borrower
to the Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of LIBO
Rate Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of LIBO Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if LIBO
Rate Loans, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a LIBO Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.
 
60

--------------------------------------------------------------------------------




Each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.


(b)           The Borrowers may, upon irrevocable notice from the Lead Borrower
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.


(c)           If for any reason the Total Outstandings at any time exceed the
Loan Cap, the Borrowers shall immediately prepay Loans, Swing Line Loans and LC
Borrowings and/or Cash Collateralize the LC Obligations (other than LC
Borrowings) in an aggregate amount equal to such excess; provided, however, that
the Borrowers shall not be required to Cash Collateralize the LC Obligations
pursuant to this Section 2.05(c) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Loan Cap.


(d)           During a Trigger Period, the Borrowers shall prepay the Loans in
accordance with the provisions of Section 6.13 and, if an Event of Default shall
have occurred and be continuing, Cash Collateralize the LC Obligations in
accordance with the provisions of Section 2.03(g).


(e)           The Borrowers shall prepay the Loans and, if an Event of Default
shall have occurred and be continuing, Cash Collateralize the LC Obligations in
an amount equal to the Net Proceeds received by a Loan Party on account of a
Prepayment Event. The application of such amount to the prepayment of Loans and
Cash Collateralization of the LC Obligations shall not reduce the Commitments.


(f)           Prepayments made pursuant to this Section 2.05, first, shall be
applied ratably to the LC Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Committed Loans that are Base Rate Loans,
third, shall be applied ratably to the outstanding Committed Loans that are LIBO
Rate Loans, fourth, if an Event of Default shall have occurred and be
continuing, shall be used to Cash Collateralize the remaining LC Obligations;
and, fifth, the amount remaining, if any, after the prepayment in full of all LC
Borrowings, Swing Line Loans and Committed Loans outstanding at such time and
the Cash Collateralization of the remaining LC Obligations in full may be
retained by the Borrowers for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party) to reimburse the LC
Issuer or the Lenders, as applicable.


2.06        Termination or Reduction of Commitments.


(a)           The Borrowers may, upon irrevocable notice from the Lead Borrower
to the Administrative Agent, terminate the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce the Aggregate Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three (3) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrowers shall not terminate or reduce (A) the
Aggregate Commitments if, after giving effect thereto and to


61

--------------------------------------------------------------------------------




any concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of LC Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, and (C) the Swing Line
Sublimit if, after giving effect thereto, and to any concurrent payments
hereunder, the Outstanding Amount of Swing Line Loans hereunder would exceed the
Swing Line Sublimit.


(b)           If, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Letter of Credit Sublimit or Swing
Line Sublimit shall be automatically reduced by the amount of such excess.


(c)           The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees (including,
without limitation, commitment fees and Letter of Credit Fees) and interest in
respect of the Aggregate Commitments accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.


2.07       Repayment of Loans. On the Termination Date, the Borrowers shall
cause all Secured Obligations to be Fully Satisfied.


2.08       Interest.


(a)           Subject to the provisions of Section 2.08(b) below, (i) each LIBO
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted LIBO Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.


(b)          (i)      If any amount payable under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(ii)      If any other Event of Default exists, then the Administrative Agent
may, and upon the request of the Required Lenders shall, notify the Lead
Borrower that all outstanding Obligations shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate and
thereafter such Obligations shall bear interest at the Default Rate to the
fullest extent permitted by applicable Laws.


(iii)      Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


62

--------------------------------------------------------------------------------




2.09        Fees.  In addition to certain fees described in subsections (i) and
(j) of Section 2.03:


(a)           Commitment Fee. The Borrowers shall pay to the Administrative
Agent for the account of each Lender, in accordance with its Applicable
Percentage, a commitment fee, payable quarterly in arrears on the first Business
Day of each Fiscal Quarter, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period equal to the
Applicable Commitment Fee Percentage times the average daily amount by which the
Aggregate Commitments exceeded the Average Usage, in each case calculated on a
per annum basis for the actual number of days elapsed in the Fiscal Quarter
ending on the day immediately preceding the related payment date (or, if
applicable, the actual number of days in the Fiscal Quarter to and including
last day of the Availability Period). The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met.


(b)           Other Fees. The Borrowers shall pay to the Joint Lead Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.


2.10       Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s "prime
rate" shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


2.11       Evidence of Debt.


(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by the Administrative Agent (the
"Loan Account") in the ordinary course of business. In addition, each Lender may
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, and each payment of interest, fees and other amounts
due in connection with the Obligations due to such Lender. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Any failure to so attach or endorse, or any error in doing so,
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. Upon receipt
of an affidavit of a Lender as to the loss, theft, destruction or mutilation of
such Lender’s Note with appropriate indemnification provisions in form and
substance
 
63

--------------------------------------------------------------------------------




reasonably satisfactory to the Borrowers and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.


(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12        Payments Generally; Administrative Agent’s Clawback.


(a)           General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall, at the option of the Administrative Agent, be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)           Funding by Lenders; Presumption by Administrative Agent. (i)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim
 
64

--------------------------------------------------------------------------------




the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the LC Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the LC Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the LC Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof (subject to
the provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent promptly shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.


(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).


(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.13        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Obligations greater than its pro rata share thereof as
provided herein (including in contravention of the priorities of payment set
forth in Section 8.03), then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Obligations of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably and in the priorities set forth
in Section 8.03, provided that:


(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations


65

--------------------------------------------------------------------------------




shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and



(ii) the provisions of this Section 2.13 shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in LC Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this Section 2.13 shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14        Settlement Among Lenders.


(a)           The amount of each Lender’s Applicable Percentage of outstanding
Loans (including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans) and
repayments of Loans (including Swing Line Loans) received by the Administrative
Agent as of 3:00 p.m. on the first Business Day (such date, the "Settlement
Date") following the end of the period specified by the Administrative Agent.


(b)           The Administrative Agent shall deliver to each of the Lenders
promptly after a Settlement Date a summary statement of the amount of
outstanding Committed Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.


2.15        Increase in Commitments.


(a)           Request for Increase. Provided no Event of Default then exists and
no Default would arise therefrom, at any time and from time to time after the
date that occurs ninety (90) days after the Closing Date, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Lead
Borrower may request an increase in the Aggregate Commitments by an amount (for
all such


66

--------------------------------------------------------------------------------


 
requests) not exceeding $300,000,000 in the aggregate; provided that (i) any
such request for an increase shall be in a minimum amount of $50,000,000, and
(ii) the Lead Borrower may make a maximum of six (6) such requests. At the time
of sending such notice, the Lead Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).


(b)           Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so (each an "Increased Commitment Lender"),
whether by an amount equal to, greater than, or less than its
Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.


(c)           Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to each request made in this Section 2.15. To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the LC Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), to the extent that the existing Lenders
decline to increase their Commitments, or decline to increase their Commitments
to the amount requested by the Lead Borrower, the Administrative Agent or its
Affiliates, in consultation with the Lead Borrower, will use its reasonable
efforts to arrange for other Eligible Assignees to become a Lender hereunder and
to issue commitments in an amount equal to the amount of the increase in the
Aggregate Commitments requested by the Lead Borrower and not accepted by the
existing Lenders (and the Lead Borrower may also invite additional Eligible
Assignees to become Lenders) (each such Eligible Assignee issuing a commitment
and becoming a Lender, an "Additional Commitment Lender"), provided, however,
that without the consent of the Administrative Agent, at no time shall the
Commitment of any Additional Commitment Lender be less than $10,000,000.


(d)           Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section 2.15, the Administrative Agent and the
Lead Borrower shall determine the effective date (the "Increase Effective Date")
of such increase (such increase, a "Commitment Increase"). The Administrative
Agent shall promptly notify the Lead Borrower and the Lenders of the final
allocation of such Commitment Increase and the Increase Effective Date and on
the Effective Date (i) the Aggregate Commitments under, and for all purposes of,
this Agreement shall be increased by the aggregate amount of such Commitment
Increases, and (ii) Schedule 2.01 shall be deemed modified, without further
action, to reflect the revised Commitments and Applicable Percentages of the
Lenders.


(e)           Conditions to Effectiveness of Increase. As a condition precedent
to such increase, (i) the Lead Borrower shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Responsible Officer of such
Loan Party (A) certifying and attaching the resolutions, if necessary, adopted
by such Loan Party approving or consenting to such Commitment Increase, and (B)
in the case of the Borrowers, certifying that, before and after giving effect to
such Commitment Increase, (1) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (ii)
the Borrowers, the Administrative Agent, and any Additional Commitment Lender
shall have executed and delivered a joinder to the Loan Documents in such form
as the Administrative Agent shall reasonably require; (iii) the Borrowers shall
have paid such fees and other compensation to the Additional Commitment Lenders
and the Increased Commitment Lenders as the

67

--------------------------------------------------------------------------------


 
Administrative Agent, the Lead Borrower, such Additional Commitment Lenders and
such Increased Commitment Lenders shall agree; (iv) the Borrowers shall have
paid such arrangement fees to the Administrative Agent (or one or more of its
Affiliates, as applicable) as the Lead Borrower and the Administrative Agent or
such Affiliate may agree; (v) the Borrowers shall deliver to the Administrative
Agent and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date with
respect to the Loan Documents and the other documents, agreements and
instruments then executed and the transactions contemplated thereby; (vi) the
Borrowers and the Additional Commitment Lender shall have delivered such other
instruments, documents and agreements as the Administrative Agent may reasonably
have requested; and (vii) no Default exists. The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05 to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section 2.15).


(f)           Terms of Commitment Increase. Any Commitment Increase contemplated
by the provisions of this Section 2.15 shall, except as provided in Section
2.15(e)(iii) and (e)(iv), bear interest and be entitled to fees and other
compensation on the same basis as all other Commitments.


(g)           Conflicting Provisions. This Section 2.15 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER


3.01        Taxes.


(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrowers hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrowers shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the
Administrative Agent, Lender or LC Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law; provided further, that the Borrowers shall not
be required to pay any additional amounts with respect to income or tax or
amounts owing to a Lender that (x) is a Foreign Lender and (y) has not delivered
the forms required by Section 3.01(e).
 
(b)           Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.


(c)           Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent, each Lender and each LC Issuer, within three
(3) Business Days after demand is made therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.01) paid by the Administrative Agent, such Lender or LC Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto; provided, that the Borrower shall not be
 
68

--------------------------------------------------------------------------------




obligated to make any payment pursuant to this Section in respect of penalties,
interest and other consequential liabilities attributable to any Taxes or Other
Taxes if (i) written demand therefor has not been made by such Lender Party
within 30 days from the date on which senior in-house legal counsel or the chief
financial officer such Lender Party had actual knowledge of the imposition of
Taxes or Other Taxes by the relevant taxing or Governmental Authority, (ii) such
penalties, interest and other consequential liabilities, as a result of gross
negligence or willful misconduct of such payee as determined by a final,
non-appealable decision of a court of competent jurisdiction, have accrued after
the date that Borrower indemnified or paid in full all amounts owing under this
Section as of such date, or (iii) such penalties, interest and other liabilities
are attributable to the gross negligence or willful misconduct of such payee, as
determined by a final, non-appealable decision of a court of competent
jurisdiction; provided, further, that the Loan Parties shall not be required to
make any indemnification with respect to any Foreign Lender that has not
complied in all material respects with Section 3.01(e). A certificate as to the
amount of such payment or liability delivered to the Lead Borrower by a Lender
or the LC Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the LC
Issuer, shall be conclusive absent manifest error.


(d)           Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)           Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable Law or
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.


Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:          


(i)          duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,  
 
(ii)          duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a "bank" within
the meaning of section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder"
of the Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C)
a "controlled foreign corporation" described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or


69

--------------------------------------------------------------------------------


 
(iv)           any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Law to permit the Lead Borrower to determine the
withholding or deduction required to be made.


(f)           Treatment of Certain Refunds. If the Administrative Agent, any
Lender or the LC Issuer determines, in its sole discretion, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrowers under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out- of-pocket expenses
of the Administrative Agent, such Lender or the LC Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or the LC Issuer, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the LC Issuer in the event the
Administrative Agent, such Lender or the LC Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the LC Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.


3.02       Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBO
Rate Loans, or to determine or charge interest rates based upon the LIBO Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on written notice thereof by such Lender to the
Lead Borrower through the Administrative Agent, any obligation of such Lender to
make or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Lead Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.


3.03       Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan , or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

 
70

--------------------------------------------------------------------------------


 
3.04        Increased Costs; Reserves on LIBO Rate Loans.



(a)         Increased Costs Generally.  If any Change in Law shall:


(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or the LC Issuer;


(ii)      subject any Lender or the LC Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBO Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the LC Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
LC Issuer); or


(iii)      impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
LC Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the LC Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the LC Issuer, the Borrowers will
pay to such Lender or the LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the LC Issuer, as the case may be,
for such additional costs incurred or reduction suffered.


(b)           Capital Requirements. If any Lender or the LC Issuer determines
that any Change in Law affecting such Lender or the LC Issuer or any Lending
Office of such Lender or such Lender’s or the LC Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the LC Issuer’s capital or on the capital of
such Lender’s or the LC Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the LC Issuer, to a level below that which such Lender or the
LC Issuer or such Lender’s or the LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the LC Issuer’s policies and the policies of such Lender’s or the LC Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer or
such Lender’s or the LC Issuer’s holding company for any such reduction
suffered.


(c)           Certificates for Reimbursement. A certificate of a Lender or the
LC Issuer setting forth the amount or amounts necessary to compensate such
Lender or the LC Issuer or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.04 and delivered to the Lead Borrower
shall be presumptively correct absent manifest error. The Borrowers shall pay
such Lender or the LC Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.
 
71

--------------------------------------------------------------------------------


 
(d)           Delay in Requests. Failure or delay on the part of any Lender or
the LC Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the LC Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the LC Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or the LC Issuer,
as the case may be, notifies the Lead Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the LC Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
days period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)           Reserves on LIBO Rate Loans. The Borrowers shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities"), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.


3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or


(c)           any assignment of a LIBO Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Lead
Borrower pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.


3.06        Mitigation Obligations; Replacement of Lenders.


(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any


72

--------------------------------------------------------------------------------


 
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.


3.07       Survival. All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Secured Obligations hereunder.


3.08       Designation of Lead Borrower as Borrowers’ Agent.


(a)           Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.


(b)           Each Borrower recognizes that credit available to it hereunder is
in excess of and on better terms than it otherwise could obtain on and for its
own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Secured Obligations of each
of the other Borrowers.


(c)           The Lead Borrower shall act as a conduit for each Borrower
(including itself, as a "Borrower") on whose behalf the Lead Borrower has
requested a Credit Extension. Neither the Administrative Agent nor any other
Credit Party shall have any obligation to see to the application of such
proceeds therefrom.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01       Conditions of Initial Credit Extension. The obligation of the LC
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:



(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly
 
73

--------------------------------------------------------------------------------




executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:


 (i)           executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;


 (ii)          a Note executed by the Borrowers in favor of each Lender
requesting a Note;
 
(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent and the Arrangers may require evidencing (A)
the authority of each Loan Party to enter into this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party and (B) the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;


(iv)           copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent and the Arrangers may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;


(v)           a favorable opinion of (i) Davis Polk & Wardwell LLP, counsel to
the Loan Parties and (ii) such local counsel to the Loan Parties, in each case
addressed to the Administrative Agent and each Lender and as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
and the Arrangers may reasonably request (including, without limitation, with
respect to enforceability, due authorization, perfection of the Liens in favor
of the Collateral Agent and absence of conflicts with specified material
agreements);


(vi)           a certificate signed by a Responsible Officer of the Lead
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (B) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (C) either that (1) no consents, licenses or approvals are required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, or (2) that all such consents, licenses and approvals have been obtained
and are in full force and effect;


(vii)           evidence that all insurance required to be maintained pursuant
to the Loan Documents and, except for the endorsements specified on Schedule
4.01(a) hereto which shall be delivered no later than 15 days after the Closing
Date, all endorsements in favor of the Collateral Agent required under the Loan
Documents have been obtained and are in effect;


74

--------------------------------------------------------------------------------




(viii)           a payoff letter from (A) Bank of America, N.A., as agent for
the lenders under the Existing Credit Agreement and (B) Bank of America. N.A.,
as agents for the lenders under the Existing BCNB Credit Agreement, in each case
satisfactory in form and substance to the Administrative Agent evidencing that
each such credit facility has been or concurrently with the Closing Date is
being terminated, all obligations thereunder are being paid in full, and all
Liens securing obligations thereunder have been or concurrently with the Closing
Date are being released;


(ix)           a certificate from the chief financial officer of the Lead
Borrower, satisfactory in form and substance to the Administrative Agent,
attesting to the Solvency of the Loan Parties on a Consolidated basis as of the
Closing Date after giving effect to the transactions contemplated hereby;


(x)           except for the Securities Account Control Agreements specified on
Schedule 4.01(b) hereto, which shall be duly executed and delivered no later
than 15 days after the Closing Date, the Security Documents (other than the
Mortgages), each duly executed by the applicable Loan Parties (it being
understood that no Mortgages will be executed and delivered as of the Closing
Date);


(xi)          all other Loan Documents, each duly executed by the applicable
Loan Parties;


(xii)          results of searches or other evidence reasonably satisfactory to
the Collateral Agent and the Arrangers (in each case dated as of a date
reasonably satisfactory to the Collateral Agent and the Arrangers) indicating
the absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any mortgages, and releases or subordination
agreements satisfactory to the Collateral Agent and the Arrangers are being
tendered concurrently with such extension of credit or other arrangements
satisfactory to the Collateral Agent and the Arrangers for the delivery of such
termination statements and releases, satisfactions and discharges have been
made;


(xiii)         (A) all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the
Collateral Agent and the Arrangers to be filed, registered or recorded to create
or perfect the first priority Liens intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered or recorded, in each case, to the reasonable satisfaction of the
Collateral Agent and the Arrangers, (B) the Blocked Account Agreements required
pursuant to Section 6.13 hereof, and (C) control agreements with respect to the
Loan Parties’ securities and investment accounts;


(xiv)       certified copies of each of the BNCB Acquisition Documents,
including the Seller Notes, as amended and in effect on the Closing Date, duly
executed by the parties thereto and in form and substance substantially the same
as the form and substance of such agreements and documents dated August __, 2009
delivered to and approved by the Administrative Agent, together with all
agreements, instruments and other documents delivered in connection therewith as
the Administrative Agent shall request; and



(xv)         such other assurances, certificates, documents, consents or
opinions as the Agents reasonably may require.


75

--------------------------------------------------------------------------------




(b)           The BNCB Acquisition shall have been consummated in accordance
with the BNCB Acquisition Documents and in compliance with all applicable Laws
and regulatory rules of any Governmental Authority.


(c)           After giving effect to (i) the consummation of the BNCB
Acquisition, (ii) the first funding under the Loans, (iii) any charges to the
Loan Account made in connection with the establishment of the credit facility
contemplated hereby and (iv) all Letters of Credit to be issued at, or
immediately subsequent to, such establishment, Availability shall be not less
than $400,000,000.


(d)           The Administrative Agent shall have received a Borrowing Base
Certificate dated the Closing Date and relating to the month ended on August 29,
2009, duly executed by a Responsible Officer of the Lead Borrower.


(e)           To event or condition has occurred since April 30, 2009, that
could reasonably be expected, individually or in the aggregate, to constitute or
have (i) a material adverse change in, or a material adverse effect on, the
operations, business, assets, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Lead Borrower, BNCB and their
subsidiaries, taken as a whole; (ii) a material impairment of the ability of any
Loan Party to perform its material obligations under any material Loan Document
to which it is a party; or (iii) a material impairment of the rights and
remedies of the Administrative Agent or the Lenders under any material Loan
Document or (iv) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any material Loan Document or
material BNCB Acquisition Document to which it is a party.


(f)           The Administrative Agent and the Arrangers shall have received and
be reasonably satisfied with (i) the pro forma consolidated projected financial
statements of the Lead Borrower and its Subsidiaries, giving effect to all
elements of the BNCB Acquisition to be effected on or before the Closing Date,
(ii) forecasts prepared by the Lead Borrower consisting of (A) pro forma
consolidated balance sheets, income statements, and cash flow statements
(including a projection of Availability) on a monthly basis through December 31,
2010, and (B) consolidated balance sheets, income statements, and cash flow
statements (including a projection of Availability) on an annual basis
thereafter through and including the year in which the Maturity Date occurs; and
(iii) historical financial statements consisting of consolidated balance sheets,
income statements, and cash flow statements (A) for the Lead Borrower and its
Subsidiaries for Fiscal Quarter and Fiscal Month of the Lead Borrower ended
August 1, 2009, and (B) for BNCB and its subsidiaries for fiscal quarter and
fiscal month of BNCB ending August 1, 2009.


(g)           All necessary consents and approvals to the transactions
contemplated hereby shall have been obtained.


(h)           After giving effect to the consummation of the BNCB Acquisition
and the other transactions contemplated under this Agreement and the other Loan
Documents on the Closing Date (including any Loans made or Letters of Credit
issued hereunder), no Default shall exist.


(i)           All fees required to be paid to the Agents or the Arrangers on or
before the Closing Date shall have been paid in full, and all fees required to
be paid to the Lenders on or before the Closing Date shall have been paid in
full.


(j)           The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the "Patriot Act").

 
76

--------------------------------------------------------------------------------




Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02       Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Conversion/Continuation
Notice requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) and of each LC Issuer to issue each Letter of
Credit is subject to the following conditions precedent:


(a)           The representations and warranties of the Lead Borrower and each
other Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, (i) which are qualified by materiality shall be true and correct,
and (ii) which are not qualified by materiality shall be true and correct in all
material respects, in each case, on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date,
and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent consolidated statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01.


(b)           No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)           The Administrative Agent and, if applicable, the LC Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied on and as of the
date of the applicable Credit Extension. The conditions set forth in this
Section 4.02 are for the sole benefit of the Credit Parties but until the
Required Lenders otherwise direct the Administrative Agent to cease making
Committed Loans, the Lenders will fund their Applicable Percentage of all Loans
and LC Advances and participate in all Swing Line Loans and Letters of Credit
whenever made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV are agreed to by the Administrative Agent; provided, however,
that, if the Administrative Agent has actual knowledge that any Specified
Default or any Event of Default under Section 6.13 shall have occurred and be
continuing, the Administrative Agent shall cease making Committed Loans unless
the Required Lenders otherwise direct in writing; provided, further, that the
making of any such Loans or the issuance of any Letters of Credit shall not be
deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights of the Credit
Parties as a result of any such failure to comply.


77

--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES


To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Credit Parties that:


5.01       Existence, Qualification and Power. Each Loan Party (a) is a
corporation, limited liability company, partnership or limited partnership, duly
organized or formed, validly existing and, where applicable, in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
permits, authorizations, consents and approvals to (i) own, lease or operate its
assets and carry on its business as now conducted and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, where applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect. Schedule 5.01 annexed hereto sets forth, as of the Closing Date,
each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.


5.02       Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries, or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of any Loan Party (other than Permitted
Encumbrances); or (d) violate any Law.


5.03       Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the perfection or maintenance of the Liens created under the Security
Documents (including the first priority nature thereof to the extent specified
in the Security Agreement) or (b) such as have been obtained or made and are in
full force and effect.


5.04       Binding Effect. This Agreement has been, and each other Loan
Document, when delivered, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


5.05       Financial Statements; No Material Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Lead Borrower and its Subsidiaries as of the date thereof


78

--------------------------------------------------------------------------------


 
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all Material Indebtedness and
other liabilities, direct or contingent, of the Lead Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.


(b)           The unaudited Consolidated balance sheet of the Lead Borrower and
its Subsidiaries dated August 1, 2009, and the related Consolidated statements
of income or operations, Shareholders’ Equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Lead Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
Schedule 5.05 sets forth all Material Indebtedness and other liabilities, direct
or contingent, of the Loan Parties and their Consolidated Subsidiaries as of the
date of such financial statements, including liabilities for taxes, material
commitments and Material Indebtedness.


(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.


(d)           The Consolidated forecasted balance sheet and statements of income
and cash flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 4.01(f) and Section 6.01(d) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Loan Parties’ reasonable estimate of its future
financial performance (it being understood that such forecasted financial
information is subject to significant uncertainties and contingencies, many of
which are beyond the control of the Loan Parties, that no assurance is given
that any particular forecasts will be realized, that results may differ and that
such differences may be material).


5.06       Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.


5.07       No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.


5.08       Ownership of Property; Liens. Each of the Loan Parties and each
Subsidiary thereof has good record and marketable title in fee simple to or
valid leasehold interests in or other rights to use or operate, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Each of the Loan Parties and each
Subsidiary has good and marketable title to, valid leasehold interests in, or
valid licenses to use all personal property and assets used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(a)           Schedule 5.08(b)(1) sets forth the address (including street
address, county and state) of all Real Estate that is owned by the Loan Parties.
Schedule 5.08(b)(2) sets forth the address


79

--------------------------------------------------------------------------------


 
(including street address, county and state) of the Leases of the Loan Parties,
together with the name of the lessor and its contact information with respect to
each such Lease as of the Closing Date. As of the Closing Date, each Lease set
forth on Schedule 5.08(b)(2) is in full force and effect.


(b)           The personal property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on Schedule
7.01, and Permitted Encumbrances. The real property of each Loan Party and each
of its Subsidiaries is subject to no Liens, other than Permitted Encumbrances,
or, in the case of Real Estate included in the Borrowing Base, Permitted Real
Estate Liens.


(c)           Schedule 7.02 sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer, how held
(directly or through a securities intermediary) and maturity, if any, thereof.


(d)           Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, holder, obligor or issuer and
maturity thereof.


5.09       Environmental Compliance. Except as specifically disclosed
in Schedule 5.09, no Loan Party or any Subsidiary thereof (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability, except, in each of the cases of (i), (ii), (iii)
and (iv), as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


(b)           Except as otherwise set forth in Schedule 5.09, and except as
could not, individually or in the aggregate reasonably be expected to have a
Material Adverse Effect (i) none of the real properties currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof is listed or, to
the knowledge of the Loan Parties, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or, to the knowledge of
the Loan Parties, is adjacent to any such property; (ii) there are no and never
have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed of on any property currently
owned or operated by any Loan Party or any Subsidiary thereof or, to the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or Subsidiary thereof; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or Subsidiary thereof; and (iv) Hazardous Materials have not been
released, discharged or disposed of on any property currently or, to the
knowledge of the Loan Parties, formerly owned or operated by any Loan Party or
any Subsidiary thereof.


(c)           Except as otherwise set forth on Schedule 5.09, and except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (i) no Loan Party or any Subsidiary thereof is
undertaking, and no Loan Party or any Subsidiary thereof has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law, other
than any than as may have been required under Section 6.16(c) to
80

--------------------------------------------------------------------------------




maintain the value and marketability of any Eligible Real Estate or by any
Governmental Authority or Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any
Subsidiary thereof have been disposed of in a manner not reasonably expected to
result in liability to any Loan Party or any Subsidiary thereof.


5.10       Insurance. The properties (including, without limitation, all
Collateral) of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties (with the exception of Chelsea Insurance Company Ltd. so long
as it is duly licensed by the appropriate Government Authority in its state of
incorporation to conduct business as an insurer in such state and meets and
maintains the appropriate capital requirements to maintain such licensure), in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Loan Parties or the applicable Subsidiary operates.
Schedule 5.10 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties as of the Closing Date. As of the Closing Date, each
insurance policy listed on Schedule 5.10 , and, thereafter, each insurance
policy reflected on an Accord Certificate or other evidence of insurance most
recently delivered to the Administrative Agent in accordance herewith is in full
force and effect and all premiums in respect thereof that are due and payable
have been paid.


5.11       Taxes. The Loan Parties and their Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings being diligently conducted,
for which adequate reserves have been provided in accordance with GAAP, as to
which Taxes no material Lien has been filed and which contest effectively
suspends the collection of the contested obligation and the enforcement of any
Lien securing such obligation. There is no proposed tax assessment against any
Loan Party or any Subsidiary that would, if made, be reasonably expected to have
a Material Adverse Effect. No Loan Party or any Subsidiary thereof is a party to
any tax sharing agreement other than (i) the tax sharing agreement between Lead
Borrower and Game Stop Corp. and (ii) the BNCB Acquisition Documents.


5.12       ERISA Compliance.


(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Loan Parties and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code is pending or in effect
with respect to any Plan, except to the extent any failure to make such
contribution would reasonably be expected to have a Material Adverse Effect.


(b)           There are no pending or, to the best knowledge of the Lead
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.


81

--------------------------------------------------------------------------------




(c)      (i)      Except as set forth in Schedule 5.12, (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) no Pension Plan has any
Unfunded Pension Liability; (iii) neither any Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except in each case to the extent the occurrence of any event
described in the foregoing clauses (i) through (iv) could not reasonably be
expect to have a Material Adverse Effect.


5.13       Subsidiaries; Equity Interests. As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. As of the Closing Date, (a) all of the outstanding Equity Interests
in such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party (or a Subsidiary of a Loan Party) in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens, (b) except
as set forth in Schedule 5.13, there are no outstanding rights to purchase any
Equity Interests in any Subsidiary and (c) the Loan Parties have no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.


5.14           Margin Regulations; Investment Company Act.


(a)           No Loan Party is engaged or will be engaged, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock. None of the
proceeds of the Credit Extensions shall be used directly or indirectly for the
purpose of purchasing or carrying any margin stock, for the purpose of reducing
or retiring any Indebtedness that was originally incurred to purchase or carry
any margin stock or for any other purpose that might cause any of the Credit
Extensions to be considered a "purpose credit" within the meaning of Regulations
T, U, or X issued by the FRB.


(b)           None of the Loan Parties nor any Subsidiary is or is required to
be registered as an "investment company" under the Investment Company Act of
1940.


5.15       Disclosure. Each Loan Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) and prepared by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance is given that any particular forecasts will be
realized, that actual results may differ and that such differences may be
material).


\
82

--------------------------------------------------------------------------------






5.16       Compliance with Laws. Each of the Loan Parties and each Subsidiary is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17       Intellectual Property; Licenses, Etc. (a) As of the effective date of
the BNCB Acquisition and at all times thereafter, the Loan Parties and their
Subsidiaries own, or possess the right to use, all the Intellectual Property
that is reasonably necessary for the operation of their respective businesses,
and (b) to the knowledge of any Responsible Officer, no Loan Party nor any
Subsidiary has infringed upon any rights held by any other Person, in each case
except as would not reasonably be expected to have a Material Adverse Effect.


5.18       Labor Matters. There are no strikes, lockouts, slowdowns or other
material labor disputes against any Loan Party or any Subsidiary thereof pending
or, to the knowledge of any Loan Party, threatened. The hours worked by and
payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters except to the extent that any such violation could not
reasonably be expected to have a Material Adverse Effect. No Loan Party or any
of its Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Act or similar state Law. All payments due from any
Loan Party and its Subsidiaries, or for which any claim may be made against any
Loan Party, on account of wages and employee health and welfare insurance and
other benefits, have been paid or properly accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 5.18
no Loan Party or any Subsidiary is a party to or bound by any collective
bargaining agreement. There are no representation proceedings pending or, to any
Loan Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition in each case which could
individually or in the aggregate be reasonably expected to result in a Material
Adverse Effect. There are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Subsidiary pending or, to the
knowledge of any Loan Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of any
employee of any Loan Party or any of its Subsidiaries which could, individually
or in the aggregate, be reasonably expected to result in a Material Adverse
Effect. The consummation of the transactions contemplated by the Loan Documents
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Loan
Party or any of its Subsidiaries is bound except as could not reasonably be
expected to have individually or in the aggregate, a Material Adverse Effect.


5.19           Security Documents.


(a)           The Security Documents, other than any Mortgages, create in favor
of the Collateral Agent, for the benefit of the Secured Parties referred to
therein, a legal, valid, continuing and enforceable security interest in the
Collateral (as defined in the Security Agreement), the enforceability of which
is subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The financing statements, releases and other filings are in
appropriate form and have been or will be filed in the offices specified in the
Perfection Certificate. Upon such filings and/or the obtaining of "control," the
Collateral Agent will have a perfected Lien on, and security interest in, to and
under all right, title and interest of the grantors thereunder in all Collateral
that may be


83

--------------------------------------------------------------------------------




perfected by filing, recording or registering a financing statement or analogous
document (including without limitation the proceeds of such Collateral subject
to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made) in
each case prior and superior in right to any other Person, except in the case of
Liens permitted under clauses (c), (d), (f), (h), (m) or (p) (with respect to
Excluded Assets) of Section 7.01 hereof.


(b)           As of the date that any Real Estate is to be designated as
Eligible Real Estate and included in the Borrowing Base, all Real Estate
Eligibility Requirements (including delivery of all Mortgage Related Documents)
have been met with respect to such Real Estate.


(c)           Each Mortgage, if any, as may be executed and delivered by any
Borrower from time to time, creates in favor of the Collateral Agent, for the
benefit of the Secured Parties referred to therein, a legal, valid, and
enforceable Lien in the Mortgaged Property (as defined in applicable Mortgage),
the enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. Upon the recording of each Mortgage with the
appropriate Governmental Authorities and the payment of any mortgage recording
taxes or fees, the Collateral Agent will have a perfected Lien on, and security
interest in, to and under all right, title and interest of the grantors
thereunder in such Mortgaged Property (including without limitation the proceeds
of such Mortgaged Property) that may be perfected by such recording.


5.20        Solvency. After giving effect to the transactions contemplated by
this Agreement, and before and after giving effect to each Credit Extension, the
Loan Parties, on a Consolidated basis, are, and will be, Solvent. No transfer of
property has been or will be made by any Loan Party and no obligation has been
or will be incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of any Loan Party.


5.21        Deposit and Securities Accounts; Credit Card Arrangements.


(a)           Annexed hereto as Schedule 5.21(a) is a list of all DDAs
maintained by the Loan Parties as of the Closing Date, which Schedule includes,
with respect to each DDA (i) the name and address of and contact person at the
depository; (ii) the account number(s) maintained with such depository; and (iv)
the identification of each Blocked Account Bank.


(b)           Annexed hereto as Schedule 5.21(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges for sales made by such Loan Party.


(c)           Annexed hereto as Schedule 5.21(c) is a list describing each
securities account of the Loan Parties as of the Closing Date which schedule
includes, with respect to each securities account, (i) the name and address of
the Securities Intermediary, (ii) a description and value of all property held
therein and (iii) the account numbers and name of such accounts.


5.22        Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.


5.23        Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business


84

--------------------------------------------------------------------------------




relationship of any Loan Party with any supplier which could reasonably be
expected to have a Material Adverse Effect.


5.24       Storage Locations. There are no warehouse or other storage or
distribution facilities leased by the Loan Parties (excluding Stores) in which,
in the aggregate, more than $15,000,000 of Inventory is or may be located from
time to time and with respect to which the Loan Parties have not caused to be
delivered to the Administrative Agent a Collateral Access Agreements.


ARTICLE VI
AFFIRMATIVE COVENANTS


So long as any Obligation hereunder (other than contingent indemnification
obligations as to which no claim has been asserted) shall not be Fully
Satisfied, the Loan Parties shall, and (except in the case of the covenants set
forth in Sections 6.01, 6.02 and 6.03) shall cause each Subsidiary to:


6.01       Financial Statements. Deliver to the Administrative Agent, in form
and detail reasonably satisfactory to the Administrative Agent:


(a)           as soon as available, but in any event within 90 days after the
end of each Fiscal Year of the Lead Borrower, a Consolidated balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Year, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and unqualified opinion of a Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Administrative Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any "going concern" or like qualification or exception or any qualification
or exception as to the scope of such audit;


(b)           as soon as available, but in any event within 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the Lead
Borrower, a Consolidated balance sheet of the Lead Borrower and its Subsidiaries
as at the end of such Fiscal Quarter, and the related consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal
Quarter and for the portion of the Lead Borrower's Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) the
corresponding Fiscal Quarter of the previous Fiscal Year and (B) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting the financial condition, results of
operations, Shareholders’ Equity and cash flows of the Lead Borrower and its
Subsidiaries as of the end of such Fiscal Quarter in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;


(c)           as soon as available, but in any event within 30 days after the
end of each Fiscal Month of each Fiscal Year (excluding the end of any Fiscal
Month which is also the end of a Fiscal Quarter), a consolidated balance sheet
of the Lead Borrower and its Subsidiaries as at the end of such Fiscal Month,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Month, and for the portion of the Lead
Borrower's Fiscal Year then ended, setting forth in each case in comparative
form the figures for (A) the corresponding Fiscal Month of the previous Fiscal
Year and (B) the corresponding portion of the previous Fiscal Year, all in
reasonable detail, such consolidated statements to be


85

--------------------------------------------------------------------------------


 
certified by a Responsible Officer of the Lead Borrower as fairly presenting the
financial condition, results of operations, Shareholders’ Equity and cash flows
of the Lead Borrower and its Subsidiaries as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;


(d)           as soon as available, but in any event not more than 60 days after
the end of each Fiscal Year of the Lead Borrower, forecasts prepared by
management of the Lead Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Lead Borrower and its Subsidiaries, as well as
projected Availability, on a monthly basis for the immediately following Fiscal
Year (including the Fiscal Year in which the Maturity Date occurs), and as soon
as available, any significant revisions to such forecast with respect to such
Fiscal Year.


The Administrative Agent and the Lenders acknowledge and agree that
notwithstanding the allotted time periods for monthly delivery of financial
statements and Compliance Certificates set forth in Section 6.01(c) and Section
6.02(b), the time periods for delivering such financial statements and
Compliance Certificates for the months of April and May of each Fiscal Year
shall be extended by 30 days for April and 15 days for May (each an "Extension
Period"); provided that no prepayment of Indebtedness, Acquisition, Restricted
Payment, Investment or other transaction or payment permitted hereunder based
upon a calculation of Consolidated Fixed Charge Coverage Ratio or Consolidated
Adjusted Fixed Charge Coverage Ratio shall be permitted during any Extension
Period if the applicable financial statements and Compliance Certificates for
such periods have not been delivered.


6.02        Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:


(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a) and (b), (i) a duly completed Compliance
Certificate signed by a Responsible Officer of the Lead Borrower which (among
other things) includes a detailed calculation of the Consolidated Fixed Charge
Coverage Ratio (regardless of whether a Fixed Charge Trigger Period exists),
(ii) a certificate setting forth any change in generally accepted accounting
principles used in the preparation of such financial statements and (iii) and a
copy of management’s discussion and analysis with respect to such financial
statements; provided, that (x) upon the occurrence of any event giving rise to a
Fixed Charge Trigger Period or a Trigger Period, if no Compliance Certificate
has been delivered thirty (30) or fewer days prior to such commencement date,
the Lead Borrower immediately shall deliver to the Administrative Agent a
Compliance Certificate signed by a Responsible Officer of the Lead Borrower
which (among other things) shall include a detailed calculation of the
Consolidated Fixed Charge Coverage Ratio as of the most recently ended
Measurement Period (each, a “Trigger Period Compliance Certificate”) and (y)
thereafter during any Fixed Charge Trigger Period or Trigger Period, the Lead
Borrower shall deliver to the Administrative Agent, as soon as available but in
any event within 30 days after the end of each Fiscal Month, a Trigger Period
Compliance Certificate;


(b)           on the 15th day of each Fiscal Month (or, if such day is not a
Business Day, on the next succeeding Business Day) or such later Business Day as
the Administrative Agent may agree in its reasonable discretion but not beyond
the 20th day of any such Fiscal Month, a certificate in the form of Exhibit F (a
"Borrowing Base Certificate") showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Month, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided that during any Trigger
Period, such Borrowing Base Certificate shall be delivered no later than the
third Business Day (or, if agreed by the Administrative Agent


86

--------------------------------------------------------------------------------




in its reasonable discretion, the fourth Business Day) of each week; provided
further that upon consummation of any Permitted Disposition of any Eligible Real
Estate or Eligible Inventory (other than sales of Inventory in the ordinary
course of business), in each case, constituting a Prepayment Event, upon request
of the Administrative Agent, the Lead Borrower shall promptly furnish an updated
Borrowing Base Certificate reflecting the Borrowing Base after giving effect to
such Disposition;


(c)           no more than ten (10) Business Days after receipt thereof, copies
of any detailed audit reports, final management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Loan Party by its Registered Public Accounting Firm in
connection with the accounts or books of the Loan Parties or any Subsidiary, or
any audit of any of them, including, without limitation, specifying any Internal
Control Event;


(d)           promptly upon the filing thereof, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Loan Parties, and copies of all annual, regular, periodic
and special reports and registration statements which any Loan Party may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;


(e)          [reserved];


(f)           upon the renewal of any insurance policy of the Loan Parties,
evidence of insurance reasonably satisfactory to the Collateral Agent,
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries, and as soon as available, but
in any event within 30 days after such renewal, a certificate of such insurance
coverage;


(g)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect;


(h)           promptly, such additional information regarding the business
affairs, financial condition or operations of any Loan Party or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender may from time to time reasonably request; and


(i)           no less than five (5) Business Days prior to making any Permitted
Tax Distribution, written notice regarding the Tax Distribution Amount
(including any statements and calculations prepared or delivered in accordance
with Section 2.04 of the BNCB Purchase Agreement).



Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Lead Borrower posts such documents, or provides a link thereto on the Lead
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on


87

--------------------------------------------------------------------------------




the Lead Borrower’s behalf at www.sec.gov or otherwise on an Internet or
intranet website, if any, in each case to which each Lender and the
Administrative Agent have access (whether a commercial, third- party website or
whether sponsored by the Administrative Agent); provided that, the Lead Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions of such documents.
The Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Loan Parties with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.


The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, "Borrower Materials") by posting the Borrower Materials on
IntraLinks or another similar electronic system (the "Platform") and (b) certain
of the Lenders may be "public-side" Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a "Public Lender"). The Loan Parties hereby agree that
they will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked "PUBLIC"
which, at a minimum, shall mean that the word "PUBLIC" shall appear prominently
on the first page thereof; (x) by marking Borrower Materials "PUBLIC," the Loan
Parties shall be deemed to have authorized the Administrative Agent, the
Arranger, the LC Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties or their securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated
"Public Investor"; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked "PUBLIC" as being
suitable only for posting on a portion of the Platform not designated "Public
Investor."


6.03       Notices. Promptly, unless expressly indicated otherwise, notify the
Administrative Agent:


(a)           of the occurrence of (i) any Specified Default and (ii) upon a
Responsible Officer obtaining actual knowledge thereof, any Default other than a
Specified Default;


(b)           immediately upon obtaining actual knowledge thereof, any other
Trigger Event or Fixed Charge Trigger Event;


(c)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Material Contract or with respect to Material
Indebtedness of any Loan Party or any Subsidiary thereof; (ii) any material
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority; or (iii) the
commencement of, or any material development in, any material litigation or
proceeding affecting any Loan Party or any Subsidiary thereof, including
pursuant to any applicable Environmental Laws;


(d)         of the occurrence of any ERISA Event;


88

--------------------------------------------------------------------------------




(e)           any Disposition of Collateral or issuance of any Equity Interests
that could reasonably be expected to give rise to a mandatory prepayment under
Section 2.05(e);


(f)           any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;


(g)           of the Public Accountants’ determination (in connection with its
preparation of its report under Section 6.01(a))or the Lead Borrower's
determination of the occurrence or existence of any Internal Control Event ;


(h)          of the formation or acquisition of any Subsidiary;


(i)           of any change in the name, corporate form or state of organization
of any Loan Party or any change in the name or names under which any Loan
Party’s Business is transacted


(j)           immediately upon receipt of notice thereof, of the filing of any
Lien against any Loan Party for unpaid Taxes against any material portion of the
Collateral;


(k)           of any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any interest in a material portion of the Collateral under power of eminent
domain or by condemnation or similar proceeding or if any material portion of
the Collateral is damaged or destroyed; and


(l)           of any notice of any material non-compliance with applicable Laws
with respect to any “Property” (as defined in any Mortgages relating to Eligible
Real Estate) which it receives or any pending proceedings in respect thereof.


Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


6.04       Payment of Obligations. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property (other than Permitted
Encumbrances); and (c) all Material Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Material Indebtedness, except, in each case, where (i)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (iv) no Lien (other than Permitted Encumbrances) has
been filed with respect thereto and (iv) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect. Nothing contained herein shall be deemed to limit the rights of the
Administrative Agent with respect to establishing Reserves pursuant to this
Agreement.


6.05       Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all


89

--------------------------------------------------------------------------------




rights, privileges, permits, licenses and franchises necessary or desirable in
any material respect in the normal conduct of its business, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) take all reasonable action to maintain all existing
registrations of its Intellectual Property, except to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect or such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.


6.06        Maintenance of Properties. (a) Maintain (except for any maintenance
required to be performed by the landlord, lessor or other property owner under
any applicable Lease), preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect and (b) make
all necessary repairs thereto and renewals and replacements thereof (except for
any repairs, renewals or replacements required to be made by the landlord,
lessor or other property owner under any applicable Lease) except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


6.07        Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Loan Parties (other than a
Permitted Self-Insurance Program), reasonably acceptable to the Administrative
Agent, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and as are
reasonably acceptable to the Administrative Agent.


(a)           Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders’ loss payable clause (regarding personal property), in form and
substance satisfactory to the Collateral Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Collateral Agent (and the
Collateral Agent agrees, unless a Trigger Event is then continuing or the
proceeds are required to be applied to the Obligations in accordance with
Section 2.05(c) or 2.05(e), to deliver such insurance proceeds as the Lead
Borrower may direct), (ii) a provision to the effect that none of the Loan
Parties, Credit Parties or any other Person shall be a co-insurer and (iii) such
other provisions as the Collateral Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Collateral Agent as an
additional insured. Business interruption policies shall name the Collateral
Agent as a loss payee and shall be endorsed or amended to include (i) a
provision that, from and after the Closing Date, the insurer shall pay all
proceeds otherwise payable to the Loan Parties under the policies directly to
the Collateral Agent (and the Collateral Agent agrees, unless a Trigger Event is
then continuing or the proceeds are required to be applied to the Obligations in
accordance with Section 2.05(c) or 2.05(e), to deliver such insurance proceeds
as the Lead Borrower may direct), (ii) a provision to the effect that none of
the Loan Parties, the Administrative Agent, the Collateral Agent or any other
party shall be a co-insurer and (iii) such other provisions as the Collateral
Agent may reasonably require from time to time to protect the interests of the
Credit Parties. Each such policy referred to in this Section 6.07(b) shall also
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Collateral Agent. The Lead Borrower shall deliver
to the Collateral Agent, prior to the cancellation, modification or non-renewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a


90

--------------------------------------------------------------------------------


 
policy previously delivered to the Collateral Agent, including an insurance
binder) together with evidence reasonably satisfactory to the Collateral Agent
of payment of the premium therefor.


(b)           None of the Credit Parties, or their agents or employees shall be
liable for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by the any Credit Party under this Section
6.07 shall in no event be deemed a representation, warranty or advice by such
Credit Party that such insurance is adequate for the purposes of the business of
the Loan Parties or the protection of their properties.


(c)           Maintain for themselves and their Subsidiaries, a Directors and
Officers insurance policy, and a "Blanket Crime" policy including employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property, and computer fraud coverage with responsible
companies in such amounts as are customarily carried by business entities
engaged in similar businesses similarly situated, and will upon request by the
Administrative Agent furnish the Administrative Agent certificates evidencing
renewal of each such policy.


(d)           If at any time the area in which any Eligible Real Estate is
located is designated (i) a "flood hazard area" in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in an amount and form that complies with the requirements
under the National Flood Insurance Act, or (ii) a "Zone 1" area, obtain
earthquake insurance in such total amount as is reasonable and customary for
companies engaged in the Business.


(e)          Permit any representatives that are designated by the Collateral
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby, all at the Loan Parties’ expense.


6.08       Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP; (b) such contest effectively suspends
enforcement of the contested Laws; and (c) the failure to comply therewith could
not reasonably be expected to have a Material Adverse Effect.


6.09       Books and Records; Accountants.


(a)           (i) Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Loan Parties or such Subsidiary, as the case may be; and (ii) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.




91

--------------------------------------------------------------------------------




(b)           At all times, retain a Registered Public Accounting Firm which is
reasonably satisfactory to the Administrative Agent and permit such Registered
Public Accounting Firm to discuss the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such Registered Public Accounting Firm, as may be
raised by the Administrative Agent, provided that the Lead Borrower shall be
given reasonable opportunity to be present and at participate in any such
discussions between the Administrative Agent and the Registered Accounting Firm.


6.10        Inspection Rights.


(a)           Permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and Registered Public Accounting Firm (once in any 12 month period or,
during any Trigger Period, at the Administrative Agent’s reasonable discretion),
all at the expense of the Loan Parties and at such reasonable times during
normal business hours, upon reasonable advance notice to the Lead Borrower;
provided, however, that during a Trigger Period, the Administrative Agent (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.


(b)           After reasonable prior notice from the Administrative Agent,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants, lawyers and appraisers) retained by the Administrative
Agent to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, of (i) the Lead Borrower’s practices
in the computation of the Borrowing Base, (ii) the personal property included in
the Borrowing Base and related financial information such as, but not limited
to, sales, gross margins, payables, accruals and reserves and (iii) the Real
Estate included in the Borrowing Base and related financial information and
Environmental Assessments. The Loan Parties shall pay the reasonable and
documented fees and out-of-pocket expenses of the Administrative Agent or such
professionals for such evaluations and appraisals (A) with respect to (b)(i) and
(ii) above (1) other than during a Trigger Period, two (2) appraisals of the
Loan Parties’ Inventory and two (2) commercial finance examinations during any
calendar year and (2) during a Trigger Period, three (3) appraisals of the Loan
Parties’ Inventory and three (3) commercial finance examinations during the
calendar year in which such Trigger Period arose, and (B) with respect to
(b)(iii) above, if Real Estate is then included in the Borrowing Base, up to one
(1) such appraisal of such Eligible Real Estate during any calendar year, (C)
all other commercial finance examinations and appraisals with respect to the
Collateral (other than Real Estate) and up to one additional appraisal with
respect to Eligible Real Estate, in each case undertaken at any time at the
request of the Administrative Agent if required by applicable Law and (D) all
commercial finance examinations and appraisals deemed necessary by the
Administrative Agent and undertaken at the request of the Administrative Agent
after the occurrence and the continuation of an Event of Default.


(c)           Permit the Administrative Agent, from time to time, to engage an
independent engineer or other qualified environmental consultant or expert,
reasonably acceptable to the Administrative Agent, at the reasonable expense of
the Loan Parties, to undertake Phase I environmental site assessments during the
term of this Agreement of the Eligible Real Estate, provided that such
assessments may only be undertaken (i) during the continuance of an Event of
Default, or (ii) if a Loan Party receives any notice or obtains knowledge of (A)
any potential or known  material release of any Hazardous Materials at or from
any Eligible Real Estate,


92

--------------------------------------------------------------------------------




notification of which release must be given to any Governmental Authority under
any Environmental Law, or notification of which has, in fact, been given to any
Governmental Authority, or (B) any material complaint, order, citation or notice
with regard to air emissions, water discharges, exposure to Hazardous Materials,
or any other environmental or health or safety exposure matter affecting any
Loan Party or any Eligible Real Estate from any Person (including, without
limitation, the U.S. Environmental Protection Agency). Environmental assessments
may include detailed visual inspections of the Eligible Real Estate, including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, as well as such other non-invasive investigations or
analyses as are reasonably necessary for a determination of the compliance of
the Eligible Real Estate and the use and operation thereof with all applicable
Environmental Laws; provided, however, that the scope of any assessment
undertaken under this provision shall be limited to that which is necessary to
investigate the release, complaint, order, citation or notice which prompted the
assessment. The Borrowers will, and will cause each of their Subsidiaries to,
cooperate with the Administrative Agent and such third parties to enable such
assessment to be timely completed in a manner reasonably satisfactory to the
Administrative Agent, provided such assessment shall not unreasonably interfere
with the ordinary business operations of the Loan Parties, their Subsidiaries or
the Eligible Real Property.


6.11        Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
finance the BNCB Acquisition, (b) to refinance the Indebtedness of the Lead
Borrower and its Subsidiaries under the Existing Credit Agreement, (c) to
finance the acquisition of working capital assets of the Borrowers, including
Permitted Acquisitions and the purchase of inventory and equipment, in each case
in the ordinary course of business, (d) to finance Capital Expenditures of the
Borrowers, and (e) for general corporate purposes of the Loan Parties, in each
case to the extent permitted under applicable Law and the Loan Documents.


6.12        Additional Loan Parties; Additional Collateral; Further Assurances.


(a)           Each Loan Party shall cause (i) each of its Domestic Subsidiaries
(other than any Immaterial Subsidiary (except as otherwise provided in paragraph
(e) of this Section 6.12)) formed or acquired after the date of this Agreement
in accordance with the terms of this Agreement and (ii) any Domestic Subsidiary
that was an Immaterial Subsidiary but, as of the end of the most recently ended
fiscal quarter of the Lead Borrower has ceased to qualify as an Immaterial
Subsidiary, to become a Borrower (an "Additional Borrower") within 15 days
thereafter by executing a Joinder Agreement and simultaneously therewith grant
Liens to the Collateral Agent, for the benefit of the Secured Parties in any
property (subject to the limitations with respect to Real Estate set forth in
paragraph (e) of this Section 6.12 and any other limitations set forth in the
Security Agreement) of such Additional Borrower which would constitute
Collateral if such Additional Borrower were already a Borrower party hereto, on
such terms as may be required pursuant to the terms of the Collateral Documents.
No Collateral of any Additional Borrower shall be considered for inclusion in
the Borrowing Base until completion of a field examination and appraisal with
results reasonably satisfactory to the Administrative Agent


(b)           Without limiting the foregoing but subject to the limitations with
respect to Real Estate set forth in paragraph (e) of this Section 6.12, each
Loan Party will, and will cause each Subsidiary that is a Loan Party to, execute
and deliver, or cause to be executed and delivered, to the Collateral Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents and such other
actions or deliveries of the type required by Section 4.01, as applicable, and,
if the Borrowers request, in their discretion and subject to satisfaction of the
Real Estate Eligibility Requirements, to include any Real Estate in the
Borrowing Base, including the delivery of the Mortgage Related Documents with
respect to all such Real Estate), which may be required by law or which the


93

--------------------------------------------------------------------------------




Administrative Agent or the Required Lenders may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents and to ensure perfection and priority of the Liens created or
intended to be created by the Security Documents, all at the expense of the Loan
Parties, it being agreed that no Collateral Access Agreements shall be required
to be furnished with respect to leased Real Estate used as retail stores.


(c)           Subject to the limitations set forth or referred to in this
Section 6.12, if any material personal property of the type constituting
Collateral hereunder or under the Security Documents is acquired by any Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Documents that become subject to the Lien in favor of the Agent
upon acquisition thereof), or if the Borrowers elect, in their discretion and
subject to satisfaction of the Real Estate Eligibility Requirements, to include
any Real Estate in the Borrowing Base, the Lead Borrower will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Lead Borrower will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take, and cause the other Loan Parties, such
actions as shall be necessary or reasonably requested by Administrative Agent to
grant and perfect such Liens, including actions described in paragraph (b) of
this Section, all at the expense of the Loan Parties (provided that the cost of
perfecting such Lien is not unreasonable in relation to the benefits to the
Lenders of the security afforded thereby in the Administrative Agent’s
reasonable business judgment after consultation with the Lead Borrower).


(d)           If, at any time and from time to time after the Effective Date,
Subsidiaries that are not Loan Parties because they are Immaterial Subsidiaries
comprise in the aggregate more than 5.0% of consolidated total assets as of the
end of the most recently ended fiscal quarter of the Lead Borrower or more than
5.0% of gross revenue for the period of four consecutive fiscal quarters as of
the end of the most recently ended fiscal quarter of the Lead Borrower, then the
Lead Borrower shall, not later than 45 days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement (or such longer period not to exceed 60 days after such date as may be
agreed to by the Administrative Agent in its reasonable discretion), cause one
or more such Subsidiaries to become Borrowers (notwithstanding that such
Subsidiaries are, individually, Immaterial Subsidiaries) such that the foregoing
condition ceases to be true.


(e)           Notwithstanding anything to the contrary in this Section 6.12, no
Real Estate shall be required to be subject to a Mortgage unless the Borrowers
elect, in their discretion and subject to satisfaction of the Real Estate
Eligibility Requirements, to include such Real Estate in the Borrowing Base.


(f)           Notwithstanding anything to the contrary contained herein, the
Loan Parties shall not be required to include as Collateral any Excluded Assets
unless the holders of any Permitted Senior Debt request a second priority Lien
upon the existing Collateral, in which case the Loan Parties shall grant to the
Collateral Agent, for the benefit of the Credit Parties, a second priority Lien
in and to the Excluded Assets pursuant to an intercreditor agreement and/or
Security Documents acceptable to the Agents and the Required Lenders.


(g)           In no event shall compliance with this Section 6.12 waive or be
deemed a waiver or Consent to any transaction giving rise to the need to comply
with this Section 6.12 if such transaction was not otherwise expressly permitted
by this Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as a Borrower or permit the inclusion of
any acquired assets in the computation of the Borrowing Base.


94

--------------------------------------------------------------------------------


 
6.13        Cash Management.


(a)           Deliver to the Administrative Agent:


(i)           on or prior to the Closing Date (or such later date, not later
than 90 days after the Closing Date, as the Administrative Agent, in its sole
discretion, may agree in writing prior to the Closing Date), copies of
notifications (each, a "DDA Notification") substantially in the form attached
hereto as Exhibit K which have been executed on behalf of such Loan Party with
respect to each depository institution listed on Schedule 5.21(a);


(ii)           on or prior to the Closing Date (or such later date, not later
than 90 days after the Closing Date, as the Administrative Agent, in its sole
discretion, may agree in writing prior to the Closing Date), copies of
notifications (each, a "Credit Card Notification") substantially in the form
attached hereto as Exhibit L which have been executed on behalf of such Loan
Party with respect to such Loan Party’s credit card clearinghouses and
processors listed on Schedule 5.21(b);



(iii)           on or prior to the Closing Date (or such later date, not later
than 90 days after the Closing Date, as the Administrative Agent, in its sole
discretion, may agree in writing prior to the Closing Date), a fully executed
Blocked Account Agreement with respect to the Concentration Account identified
as of the Closing Date; and


(iv)           on or prior to the date that occurs 90 days after the Closing
Date, fully executed Blocked Account Agreement satisfactory in form and
substance to the Agents with each Blocked Account Bank (collectively, the
"Blocked Accounts") identified by the Agents.


Each DDA Notification and Credit Card Notification shall be held by the
Administrative Agent until the occurrence of a Trigger Event. After the
occurrence and during the continuance of a Trigger Event, the Administrative
Agent may (and, at the request of the Required Lenders, shall) deliver each such
DDA Notification and Credit Card Notification to the applicable depository
institution and credit card processor.


(b)           The Loan Parties shall transfer by ACH or wire transfer no less
frequently than daily (and whether or not there are then any outstanding Secured
Obligations) to a Blocked Account all amounts on deposit in each such DDA
(provided that such covenant shall not apply to (i) minimum balances as may be
required to be kept in the subject DDA by the depository institution at which
such DDA is maintained or (ii) if greater, any amounts maintained by the Loan
Parties in such DDAs (and other DDAs, with the consent of the Collateral Agent,
not to be unreasonably withheld) in the ordinary course of business consistent
with the past practice) and all payments due from credit card processors.


(c)           During any Trigger Period, with respect to Blocked Accounts of any
Loan Party other than the BNCB Loan Parties, each Blocked Account Agreement
(other than with respect to any BNCB Blocked Account) shall require the transfer
by ACH or wire transfer no less frequently than daily (and whether or not there
are then any outstanding Secured Obligations) to one of the concentration
accounts designated by the Administrative Agent (collectively, the
"Concentration Accounts"), of all cash receipts and collections, including,
without limitation, the following:


(i)         all available cash receipts from the sale of Inventory and other
Collateral;


(ii)        all proceeds of collections of Accounts;


95

--------------------------------------------------------------------------------




(iii)      all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;


(iv)       the proceeds of all credit card charges;


(v)           the then contents of each DDA (net of any minimum balance, not
to  exceed the Maximum DDA Balance, as may be required to be kept in the subject
DDA by the depository institution at which such DDA is maintained).


(d)           During any BNCB Standstill Period with respect to any BNCB Party,
(i) the Blocked Account Agreement with respect to each applicable BNCB Blocked
Account shall not require any transfer of any cash receipts or collections, and
(ii) each BNCB Loan Party covenants and agrees to transfer to a Concentration
Account by ACH or wire transfer no less frequently than daily all amounts on
deposit in each such BNCB Blocked Account in excess of amounts that BNCB
reasonably deems to be necessary to satisfy projected buy-back obligations under
the Permitted Buy-Back Program at each Store. In addition to inspection rights
permitted under Section 6.10, the Administrative Agent shall have the right,
upon reasonable prior notice to the Lead Borrower, to audit and or evaluate, or
to cause professionals retained by the Administrative Agent to audit and/or
evaluate, BNCB’s compliance with this Section 6.13(d), and the Loan Parties
shall pay the reasonable and documented expenses of the Administrative Agent or
such professionals for such audits and evaluations.


(e)           If the Borrowers fail to maintain Availability of at least sixteen
percent (16.0%) of the Loan Cap at any time, then the Borrowers covenant and
agree that the BNCB Loan Parties will establish one or more special operating
accounts (“BNCB Trigger Period Accounts”) that can only be funded with
Borrowings of Committed Loans in accordance with clause (g) of this Section
6.13.


(f)           During any BNCB Trigger Period, each BNCB Blocked Account
Agreement shall require the transfer by ACH or wire transfer no less frequently
than daily (and whether or not there are then any outstanding Secured
Obligations) to a Concentration Account of all cash receipts and collections,
including, without limitation, the following:


(i)           all available cash receipts from the sale of Inventory and other
Collateral;


(ii)           all proceeds of collections of Accounts;


(iii)          all Net Proceeds, and all other cash payments received by a Loan
Party from any Person or from any source or on account of any sale or other
transaction or event, including, without limitation, any Prepayment Event;


(iv)         the proceeds of all credit card charges;


(v)           the then contents of each DDA (net of any minimum balance, not to
exceed the Maximum DDA Balance, as may be required to be kept in the subject DDA
by the depository institution at which such DDA is maintained).


(g)           During any BNCB Trigger Period, Borrowings of Committed Loans may
be deposited in BNCB Trigger Period Accounts and the amounts on deposit in such
BNCB Trigger Period Accounts may only be applied to fund Permitted Buy-Back
Programs or, upon the expiration of the applicable Permitted Buy-Back Programs
or the occurrence of an Event of Default, to the prepayment of the Obligations
then outstanding under and in accordance with the Credit Agreement; provided,
that,


96

--------------------------------------------------------------------------------


 
except as otherwise provided in Section 8.03, upon payment in full of such
outstanding Obligations, any remaining amounts will be released and transferred
to a deposit account of the BNCB Loan Parties as the Lead Borrower shall direct.


(h)           The Concentration Account shall at all times be under the sole
dominion and control of the Collateral Agent. The Loan Parties hereby
acknowledge and agree that (i) the Loan Parties have no right of withdrawal from
the Concentration Account, (ii) the funds on deposit in the Concentration
Account shall at all times be collateral security for all of the Secured
Obligations and (iii) the funds on deposit in the Concentration Account shall be
applied as provided in this Agreement. In the event that, notwithstanding the
provisions of this Section 6.13, any Loan Party receives or otherwise has
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Administrative
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Concentration Account
or dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent. During the continuation of a Trigger Event, the amounts
deposited into the Concentration Account shall be applied to the prepayment of
the Obligations then outstanding; provided, that, except as otherwise provided
in Section 8.03, upon payment in full of such outstanding Obligations, any
remaining amounts will be released and transferred to a deposit account of the
Loan Parties as the Lead Borrower shall direct and the existence of a Trigger
Event (other than as a result of the occurrence of an Event of Default) shall
not, in and of itself, impair the right of the Borrowers to Committed Loans in
accordance with the terms hereof.


(i)           Upon the request of the Administrative Agent, the Loan Parties
shall cause bank statements and/or other reports to be delivered to the
Administrative Agent not less often than monthly, accurately setting forth all
amounts deposited in each Blocked Account to ensure the proper transfer of funds
as set forth above.


6.14       Information Regarding the Collateral. Furnish to the Administrative
Agent at least thirty (30) days (or such shorter period as may be agreed to by
the Administrative Agent in its reasonable discretion) prior written notice of
any change in: (i) any Loan Party’s name or in any trade name used to identify
it in the conduct of its business or in the ownership of its properties; (ii)
the location of any Loan Party’s chief executive office, its principal place of
business, and any office in which it maintains a material portion of its books
or records relating to Collateral owned by it; (iii) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or (iv)
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state of organization. For the
avoidance of doubt, trade names shall not include any non “Barnes & Noble”
branded college bookstores so long as no Accounts were created using such other
trade names.


6.15        Physical Inventories.


(a) Prior to an Event of Default, cause one (1) physical inventory to be
undertaken in each twelve month period at the Loan Parties’ Stores, at the
expense of the Loan Parties, and periodic cycle counts at the Loan Parties’
distribution centers, in each case consistent with past practices, conducted by
such inventory takers as are satisfactory to the Collateral Agent in its
Permitted Discretion and following such methodology as is consistent with the
methodology used in the immediately preceding inventory or as otherwise may be
satisfactory to the Collateral Agent. The Collateral Agent, at the expense of
the Loan Parties, may participate in and/or observe each scheduled physical
count of Inventory which is undertaken on behalf of any Loan Party at any
Material Storage Location and up to eight (8) Stores reasonably selected by the
Collateral Agent. The Lead Borrower, within forty-five (45) days (or such longer
period as may be agreed to by the Collateral Agent in its reasonable discretion)
following the fiscal month in which completion of such inventory occurs, shall
provide the Collateral Agent with a


97

--------------------------------------------------------------------------------


 
reconciliation of the results of such inventory (as well as of any other
physical inventory or cycle counts undertaken by a Loan Party) and shall post
such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.


(b)           The Collateral Agent, in its discretion, if any Default exists,
may cause additional such inventories to be taken as the Collateral Agent
determines (each, at the expense of the Loan Parties).


6.16       Environmental Laws. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (a) conduct
its operations and keep and maintain its Eligible Real Estate in material
compliance with all Environmental Laws and environmental permits; (b) obtain and
renew all environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are necessary to maintain the value and marketability of the
Eligible Real Estate or to otherwise comply with Environmental Laws pertaining
to any of its Eligible Real Estate, provided, however, that neither a Loan Party
nor any of its Subsidiaries shall be required to undertake any such
investigation, remediation, removal, response or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Loan Parties with respect to such circumstances in accordance with GAAP.


6.17       Compliance with Terms of Leases. Except as otherwise expressly
permitted hereunder, make all payments and otherwise perform all obligations in
respect of all Leases of real property to which any Loan Party or any of its
Subsidiaries is a party, keep such Leases in full force and effect and not allow
such Leases to lapse or be terminated or any rights to renew such Leases to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such Leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Subsidiaries to do
so, except, in any case, where the failure to do so, either individually or in
the aggregate, could not be reasonably likely to have a Material Adverse Effect,
provided, however, that the termination of any Lease by the counterparty
pursuant to any right of termination (other than upon default by any Loan Party)
under such Lease shall not constitute a breach of this covenant.


6.18       Material Contracts. Perform and observe all the material terms and
provisions of each Material Contract, other than any Leases, to be performed or
observed by it, maintain each such Material Contract in full force and effect,
enforce each such Material Contract in accordance with its terms, and cause each
of its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.


6.19       Compliance with ERISA. Cause, and cause each of its ERISA Affiliates
to: (a) maintain each Pension Plan in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state law; (b)
cause each Pension Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any
Pension Plan subject to Section 412 of the Code.


6.20       Internal Control Events. Upon notification from the Administrative
Agent to the Lead Borrower that the Required Lenders require remediation of any
Internal Control Event of which they have received notice pursuant to Section
6.03(g) or as reported in any report delivered pursuant to Section 6.01(a),
remediate or cause to be remediated such Internal Control Event, and to test and
confirm such remediation, not later than the end of the time period reasonably
agreed by the Required Lenders with the Lead Borrower as necessary for such
remediation (the "Remediation Period"). It is understood that the Remediation
Period will require a sufficient period of time to permit testing required by
the relevant Securities Laws.


98

--------------------------------------------------------------------------------


 
ARTICLE VII
NEGATIVE COVENANTS


So long as any Obligation (other than contingent indemnification obligations for
which no claim has been asserted) hereunder shall not be Fully Satisfied, no
Loan Party shall, nor shall it permit any Subsidiary to, directly or indirectly:


7.01       Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, (i) with respect to any Eligible Real Estate
encumbered by a Mortgage in favor of the Collateral Agent, the Liens referred to
in Schedule B of the Title Policy insuring the Collateral Agent’s interest under
such Mortgage and (ii) as to all of the above, the following (each of the
following, a "Permitted Encumbrance"):


(a)           Liens pursuant to any Loan Document;


(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or  extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is otherwise permitted by Section 7.03(b);


(c)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;


(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than thirty
(30) days or are being contested in compliance with Section 6.04;


(e)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;


(f)           Landlords’ and lessors’ Liens in respect of rent not in default


(g)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(h)           Liens relating to Real Estate consisting of easements, covenants,
conditions, restrictions, building code laws, zoning restrictions, rights-of-way
and similar encumbrances on real property and interests of tenants, subtenants,
licensees and other occupants, only as tenants, subtenants, licensees or other
occupants, as applicable, under any lease, sublease, license agreement, or other
occupancy agreement, in each case, imposed by law or arising in the ordinary
course of business that do not secure any Indebtedness and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title


99

--------------------------------------------------------------------------------


 
defects or survey matters that are disclosed by current surveys that, in each
case, do not materially interfere with the current use of the real property;


(i)           Liens in respect of judgments for the payment of money that would
not constitute an Event of Default under Section 8.01(h);


(j)           Liens on fixed or capital assets acquired by any Loan Party which
are permitted under Section 7.03(c) so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition, (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and (iii) such Liens shall not extend to
any other property or assets of the Loan Parties;


(k)           possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;


(l)            [reserved];


(m)          Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;


(n)           Liens arising from precautionary UCC filings regarding "true"
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;


(o)           voluntary Liens on property (other than property of the type
included in the Borrowing Base) in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided, that such Liens are not incurred in
connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any Subsidiary;


(p)           Liens securing Indebtedness under the Permitted Senior Debt,
provided that (i) the holders of such Indebtedness shall only be granted first
priority Liens upon the Excluded Assets and (ii) if the holders of such
Indebtedness are granted a Lien upon all or any portion of the Collateral, (A)
such Lien shall be subject and subordinate to the Liens upon the Collateral
under the Loan Documents and (B) the Loan Parties shall grant to the Collateral
Agent, for the benefit of the Credit Parties, a security interest (which may be
subordinate to the Lien in favor of the holders of the Permitted Senior Debt) in
and to all property and assets (including without limitation Excluded Assets) on
which the holders of the Permitted Senior Debt are granted a first priority Lien
pursuant to an amendment to the Security Agreement and/or such other security
instruments in form and substance acceptable to the Required Lenders;


(q)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, or (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its


100

--------------------------------------------------------------------------------




books adequate reserves with respect thereto in accordance with GAAP and (C)
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;


(r)           Liens in connection with any sale-leasebacks permitted by clause
(g) of Section 7.05; provided that no such Lien shall extend to cover any
property or asset of such Loan Party other than the lease entered into in
connection with any such sale-leaseback;


(s)           Liens consisting of cash deposits in an amount not to exceed
$10,000,000 securing the obligations of the Borrowers under Bank Products
permitted under Section 7.03(d);


(t)           in connection with the sale or transfer of all of the Equity
Interests of a Subsidiary in a transaction permitted by Section 7.05, customary
rights and restrictions contained in agreements relating to such sale or
transfer pending the completion thereof;


(u)           in the case of a Subsidiary that is not a wholly-owned Subsidiary,
any put and call arrangements related to its Equity Interests set forth in its
Organizational Documents or any related joint venture or similar agreement; and


(v)           Liens on Excluded Assets securing other Permitted Indebtedness
under Section 7.03(k) that does not exceed $25,000,000 in the aggregate in
addition to those Liens permitted by Section 7.01(a) through (u), provided that,
if requested by the Administrative Agent, the holder of such Lien first enters
into an intercreditor agreement reasonably satisfactory to Administrative Agent
providing for or protecting the right of the Agents to dispose of, or otherwise
enforce Liens upon, the Collateral.


7.02       Investments. Make any Investments, except for the following (each a
"Permitted Investment"):


(a)           Investments existing on the Closing Date, and set forth on
Schedule 7.02, but not any increase in the amount thereof or any other
modification of the terms thereof;


(b)           Investments by the Lead Borrower or its Subsidiaries in the form
of (i) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof; (ii) notes, bonds or other obligations of states,
counties, and municipalities of the United States that are rated not less than
MIG1 or VMIG1; (iii) time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank or trust company that (1) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, or (C) is a Foreign Bank that has an agency, branch or
representative bank with a domestic U.S. license and (2) issues (or the parent
of which issues) commercial paper rated at least "Prime-1" (or the then
equivalent grade) by Moody’s or at least "A-1" (or the then equivalent grade) by
S&P and (D) has combined capital and surplus of at least $40,000,000,000 (or
$50,000,000,000 in the case of any such Foreign Bank), in each case with
maturities of not more than 180 days from the date of acquisition thereof; (iv)
commercial paper issued by any Person organized under the laws of any state of
the United States of America and rated at least "Prime-1" (or the then
equivalent grade) by Moody’s or at least "A-1" (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof; (v) fully collateralized repurchase agreements with a term
of not more than thirty (30) days for securities described in clause (i) above
(without regard to the limitation on maturity contained in such clause) and
entered into with a financial institution satisfying the criteria described in


101

--------------------------------------------------------------------------------




clause (iii) above or with any primary dealer and having a market value at the
time that such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into; (vi) Investments, classified in accordance with
GAAP as current assets of the Loan Parties, in any money market fund, mutual
fund, or other investment companies that are registered under the Investment
Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and which invest solely in one or more of the types of securities described in
clauses (i) through (v) above;


(c)           advances to officers, directors and employees of the Lead Borrower
and the other Loan Parties in an aggregate amount not to exceed $5,000,000 at
any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes.


(d)          (i)    Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, and (ii) additional
Investments by any Loan Party and its Subsidiaries in Loan Parties;


(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;


(f)           Guarantees constituting Permitted Indebtedness;


(g)          Investments constituting Permitted Acquisitions;


(h)        
 at  any  time  after  Chelsea  Insurance  Company  Ltd.  becomes  an  active  self-insurance
Subsidiary of the Lead Borrower in connection with a Permitted Self-Insurance
Program, Investments in Chelsea Insurance Company Ltd. not to exceed $25,000,000
in the aggregate;


(i)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;


(j)            Investments by any Loan Party in Swap Contracts permitted
hereunder; and


(k)           without duplication of Investments permitted pursuant to clauses
(a) through (j) above, other Investments, provided that (i) no Default shall
have occurred or shall arise as a result of such Investment, (ii) Projected
Excess Availability and Pro Forma Excess Availability as of the date of
consummation of such Investment will be equal to or greater than twenty percent
(20.0%) of the Loan Cap, (iii) the Consolidated Fixed Charge Coverage Ratio, on
a pro-forma basis for the Measurement Period immediately prior to such
Investment, will be equal to or greater than 1.1 to 1.0 and (iv) the Lead
Borrower shall have delivered written certification as to satisfaction, and a
reasonably detailed calculation, of items (i), (ii) and (iii) above five (5)
Business Days prior to the date of such Investment;


provided, however, that notwithstanding the foregoing, (i) after the occurrence
and during the continuance of a Trigger Event, no such Investments specified in
clause (b) shall be permitted unless either (A) no Loans are then outstanding,
or (B) the Investment is a temporary Investment pending expiration of an
Interest Period for a LIBO Rate Loan, the proceeds of which Investment will be
applied to the Obligations after the expiration of such Interest Period, and
(ii) such Investments shall be pledged to the Collateral


102

--------------------------------------------------------------------------------




Agent as collateral for the Secured Obligations pursuant to such agreements as
may be reasonably required by the Collateral Agent.


7.03        Indebtedness; Disqualified Stock. Issue Disqualified Stock or
create, incur, assume, guarantee, suffer to exist, issue or otherwise become or
remain liable with respect to, any Indebtedness, except the following
("Permitted Indebtedness"):


(a)           the Secured Obligations;


(b)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any  Permitted Refinancings thereof;


(c)           Indebtedness of any Loan Party to any other Loan Party and
guaranties by any Loan Party of any Indebtedness of any other Loan Party
otherwise permitted hereunder;


(d)           obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;" and (ii)
such Swap Contract does not contain any provision exonerating the non-
defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; provided that the aggregate notional
amount of all such Swap Contracts shall not exceed $250,000,000 at any time
outstanding;


(e)           without duplication of Indebtedness described in clause (g) of
this definition, purchase money Indebtedness of any Loan Party to finance the
acquisition of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and any Permitted Refinancing thereof, provided, however, that the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$100,000,000 at any time outstanding and provided, further, that, if requested
by the Collateral Agent with respect to any Material Storage Location or any
other warehouse or other leased storage or distribution facility in which
$10,000,000 or more of Inventory is or may be located from time to time, the
Loan Parties shall cause the holders of such Indebtedness to enter into a
Collateral Access Agreement on terms reasonably satisfactory to the Collateral
Agent;


(f)           Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of Stores;


(g)           Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition other than the BNCB Acquisition, provided that such
Indebtedness does not require the payment in cash of principal (other than in
respect of working capital adjustments) prior to the Maturity Date, has a
maturity which extends beyond the Maturity Date, and is subordinated to the
Secured Obligations on terms reasonably acceptable to the Agents;


(h)           Indebtedness of any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred in contemplation of such Person’s becoming a Subsidiary of a Loan
Party) and any Permitted Refinancing thereof;


(i)           Indebtedness under the Seller Notes and any Permitted Refinancing
thereof;


103

--------------------------------------------------------------------------------




(j)           the Permitted Senior Debt and any Permitted Refinancing thereof;


(k)          other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding;


(l)           Indebtedness owed to any Person providing worker’s compensation,
health, disability or other employee benefits or property, casualty insurance or
liability insurance, pursuant to reimbursement or indemnification obligations to
such Person, in each case, incurred in the ordinary course of business; and


(m)           Indebtedness owed in respect of any overdrafts and related
liabilities arising from Cash Management Services or any other treasury,
depositary and cash management services or in connection with any ACH transfer
of funds.


7.04       Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, (or agree to do any of the foregoing), except that, so long
as no Default shall have occurred and be continuing prior to or immediately
after giving effect to any action described below or would result therefrom:


(a)           any Subsidiary may merge with (i) a Loan Party, provided that the
Loan Party shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any wholly-owned Subsidiary is merging
with another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and


(b)           in connection with a Permitted Acquisition, any Subsidiary may
merge with or into or consolidate with any other Person or permit any other
Person to merge with or into or consolidate with it; provided that (i) if such
Subsidiary is a Subsidiary of a Loan Party, the Person surviving such merger
shall be a wholly-owned Subsidiary of a Loan Party and (ii) in the case of any
such merger to which any Loan Party is a party, such Loan Party is the surviving
Person.


7.05           Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except the following (each a "Permitted Disposition"):


(a)           Dispositions of Equipment in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary and is not
replaced with similar property having at least equivalent value;
 
(b)          Dispositions of Inventory in the ordinary course of business;


(c)           with respect to BNCB and its Subsidiaries, Store closings
(including the termination or non-renewal of any applicable Lease or contract),
bulk sales or other dispositions of the Inventory of a Loan Party conducted in
orderly fashion in accordance with the applicable Store contract or otherwise
and otherwise typical for the college bookseller industry (“Customary BNCB
Dispositions”), provided, that any other Store closures and related Inventory
dispositions that are not Customary BNCB Dispositions shall be permitted
hereunder so long as such closures and dispositions shall not exceed (i) in any
Fiscal Year of the BNCB and its Subsidiaries, ten percent (10.0%) of the number
of such Loan Parties’ Store contracts as of the beginning of such Fiscal Year
(net of new Store openings) and (ii) in the aggregate from and after the Closing
Date, twenty-five percent (25.0%) of the number of such Loan Parties’ Store
contracts in existence as of the Closing Date (net of new Store openings);
provided, further, that all Net Proceeds received in connection therewith are
applied to the Obligations if then required in accordance with Section 2.05
hereof;


104

--------------------------------------------------------------------------------


 
(d)           with respect to the Lead Borrower and its Subsidiaries (other than
BNCB and its Subsidiaries), Store closings (including the termination or
non-renewal of any applicable Lease or contract), bulk sales or other
dispositions of the Inventory of a Loan Party not in the ordinary course of
business in connection such Store closings, at arm’s length, provided, that (i)
such Store closures and related Inventory dispositions shall not exceed (A) in
any Fiscal Year of the Lead Borrower and such Subsidiaries, ten percent (10.0%)
of the number of such Loan Parties’ Stores as of the beginning of such Fiscal
Year (net of new Store openings) and (B) in the aggregate from and after the
Closing Date, twenty- five percent (25.0%) of the number of such Loan Parties’
Stores in existence as of the Closing Date (net of new Store openings, and (ii)
in all events, all sales of Inventory in connection with any such Store closings
(in a single or series of related transactions) of between 7.5% and 10.0% of the
number of such Loan Parties’ Stores then in existence, either (A) shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agents or (B) if not conducted in accordance with
the preceding subclause (A) shall be permitted hereunder only so long as
Projected Excess Availability after giving effect to each such transaction for
the six fiscal months following the month in which such transaction took place
shall be equal or greater than thirty percent (30.0%) of the Loan Cap; provided,
further, that (x) all Net Proceeds received in connection therewith (including
any Net Proceeds from the Disposition of the B. Dalton store chain in accordance
with the following subclause (y)) are applied to the Obligations if then
required in accordance with Section 2.05 hereof, and (y) the Borrowers shall be
permitted to close the B. Dalton store chain or any portion thereof, and such
closings shall not be included in the calculation of percentage of Store
closings or otherwise be subject to subclauses (i) and (ii) of the preceding
proviso;


(e)           non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;


(f)           sales, transfers and dispositions among Guarantors or by any
Subsidiary that is not a Borrower to a Guarantor;


(g)           sales, transfers and dispositions among the Borrowers or by any
Subsidiary that is not a Borrower to Borrower;


(h)           sales, transfers and dispositions by any Immaterial Subsidiary
which is not a Loan Party to another Person;


(i)           as long as no Default then exists or would arise therefrom, sales
of Real Estate of any Loan Party (or sales of any Person or Persons created to
hold such Real Estate or the equity interests in such Person or Persons),
including sale-leaseback transactions involving any such Real Estate pursuant to
leases on market terms, as long as, (A) such sale is made for fair market value,
(B) to the extent that such sale constitutes a Prepayment Event, the Net
Proceeds are utilized to repay the Obligations, and (C) in the case of any
sale-leaseback transaction permitted hereunder with respect to any Material
Storage Location or any other warehouse or other leased storage or distribution
facility in which $10,000,000 or more of Inventory is or may be located from
time to time, the Collateral Agent shall have received from such purchaser or
transferee a Collateral Access Agreement on terms and conditions reasonably
satisfactory to the Collateral Agent;


(j)           any Disposition of Real Estate to a Governmental Authority as a
result of the condemnation of such Real Estate so long as an amount equal to the
Net Proceeds of such Disposition is utilized to repay the Loans and Cash
Collateralize the LC Obligations if and to the extent then required in
accordance with Section 2.05 hereof;


105

--------------------------------------------------------------------------------


 
(k)           Dispositions of Excluded Assets in accordance with any
intercreditor agreement or Security Documents applicable thereto;


(l)           termination or non-renewal of a Lease and granting a lease,
sublease, license or other occupancy interest with respect to any owned Real
Estate or any real property subject to a Lease, in each case, so long as such
action could not reasonably be expected to result in Material Adverse Effect; or


(m)           as long as no Default exists or would arise therefrom and without
duplication of Dispositions permitted pursuant to clauses (a) through (l) above,
other Dispositions, provided that the aggregate fair market value of all assets
Disposed of in reliance upon this paragraph (m) shall not exceed $35,000,000
during any Fiscal Year of the Lead Borrower and if such Disposition constitutes
a Prepayment Event, proceeds thereof are applied in accordance with Section
2.05(e).


7.06       Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing prior
to or immediately after giving effect to any action described below or would
result therefrom:



(a)           each Subsidiary of a Loan Party may make Restricted Payments to
any Loan Party;


(b)           the Loan Parties and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;


(c)           the Lead Borrower may make cash dividends in an aggregate amount
of up to $65,000,000 in any Fiscal Year to holders of common stock of the Lead
Borrower, provided that Projected Excess Availability and Pro Forma Excess
Availability as of the date of payment of such dividend shall be equal to or
greater than twenty-five percent (25.0%) of the Loan Cap;


(d)           the Lead Borrower may pay other cash dividends on its common stock
and repurchase, redeem or otherwise acquire Equity Interests issued by it if,
after giving effect to such transaction or payment, (i) Projected Excess
Availability and Pro Forma Excess Availability as of the date of consummation of
such payment will be equal to or greater than twenty-five percent (25.0%) of the
Loan Cap, (ii) the Consolidated Adjusted Fixed Charge Coverage Ratio, on a pro-
forma basis for the Measurement Period immediately prior to such transaction or
payment, will be equal to or greater than 1.25 to 1.00 and (iii) the Lead
Borrower shall have delivered written certification as to and a reasonably
detailed calculation of items (i), and (ii) above five (5) Business Days prior
to the date of such transaction or payment; and


(e)           the Lead Borrower and each of its Subsidiaries may make Restricted
Payments as consisting of dividends payable on vested or unvested common stock
to its employees consistent with past practice and in an amount not to exceed
$3,000,000 per annum.


7.07        Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy, in each case, prior to the scheduled maturity thereof in any
manner any Indebtedness (other than Indebtedness under the Loan Documents),
except that, so long as no Default shall have occurred and be continuing prior
to or immediately after giving effect to any action described below or would
result therefrom:



106

--------------------------------------------------------------------------------


 
(a)           regularly scheduled or mandatory repayments, repurchases,
redemptions or defeasances of Permitted Indebtedness (including, without
limitation, Specified Indebtedness);


(b)           the Lead Borrower may voluntarily prepay, redeem, purchase,
defease or otherwise satisfy, in each case, prior to the scheduled maturity
thereof in any manner any Permitted Indebtedness (including, without limitation,
Specified Indebtedness) if, after giving effect to such payment, redemption,
purchase, defeasance or other prepayment transaction, (i) Projected Excess
Availability and Pro Forma Excess Availability as of the date of consummation of
such payment will be equal to or greater than twenty-five percent (25.0%) of the
Loan Cap, (ii) the Consolidated Adjusted Fixed Charge Coverage Ratio, on a
pro-forma basis for the Measurement Period immediately prior to such transaction
or payment, will be equal to or greater than 1.25 to 1.00 and (iii) the Lead
Borrower shall have delivered written certification as to and a reasonably
detailed calculation of items (i) and (ii) above five (5) Business Days prior to
the date of such transaction or payment, it being agreed and understood that
this clause (b) shall not prohibit the voluntary prepayment of Specified
Indebtedness to the extent otherwise permitted by clause (c) of this Section
7.07);


(c)           voluntary prepayments, repurchases, redemptions or defeasances of
Specified Indebtedness in an aggregate amount not exceeding $250,000,000, as
long as (i) Projected Excess Availability and Pro Forma Excess Availability as
of the date of consummation of such payment will be equal to or greater than
fifty percent (50.0%) of the Loan Cap, and (ii) the Lead Borrower shall have
delivered written certification as to satisfaction, and a reasonably detailed
calculation, of item (i) above five (5) Business Days prior to the date of such
prepayment; and
 
(d)         
Permitted  Refinancings  of  certain  Permitted  Indebtedness  in  accordance  with
Section 7.03.


For the avoidance of doubt, it is understood and agreed that any payment made in
respect of Subordinated Indebtedness shall not be in violation of any
subordination terms of any Subordinated Indebtedness.


7.08        Change in Nature of Business. Engage in any line of business
substantially different from the Business conducted by the Loan Parties and
their Subsidiaries on the date hereof or any business substantially related,
incidental or complimentary thereto.


7.09        Transactions with Affiliates. Enter into, renew, extend or be a
party to any transaction of any kind with any Affiliate of any Loan Party,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Loan Parties or such
Subsidiary as would be obtainable by the Loan Parties or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to a
transaction between or among the Loan Parties not prohibited hereunder.


7.10        Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Subsidiary to make Restricted Payments or other
distributions to any Loan Party or to otherwise transfer property to or invest
in a Loan Party, (ii) of any Subsidiary to Guarantee the Secured Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under and in
accordance with clauses (e) (solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness), (g),
(h) (solely to the extent any such negative pledge relates to the Subsidiary
acquired pursuant to a Permitted


107

--------------------------------------------------------------------------------




Acquisition), (j) (so long as such negative pledge permits Liens in accordance
with Section 7.01(p) and any intercreditor agreement applicable to the Permitted
Senior Debt) or (k) (solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness) of Section 7.03;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person; provided, that (x)
the foregoing shall not apply to restrictions and conditions imposed by
applicable Law, (y) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary
permitted hereunder pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and (z) clause
(a)(iv) of this Section shall not apply to customary provisions in leases
restricting the assignment thereof or the granting of a leasehold mortgage
thereon.


7.11        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.


7.12       Amendment of Organizational Documents or Material
Indebtedness. Amend, modify or waive (a) its Organization Documents in a manner
materially adverse to the Credit Parties (it being understood that any
modification of the Organizational Documents of any Loan Party for the purpose
of changing its Fiscal Year in accordance with Section 7.13(a) shall not be
considered materially adverse to the Credit Parties) or (b) any Loan Party’s
rights under the Seller Notes or any other Material Indebtedness, in each case
to the extent that such amendment, modification or waiver (i) would violate, or
compliance with which could reasonably be expected to result in the violation
of, any Loan Document, (ii) otherwise could reasonably be expected to be
materially adverse (in the reasonable determination of the Lenders) to the
interests of the Credit Parties, taken as a whole, or (iii) could be reasonably
expected to have a Material Adverse Effect. For the avoidance of doubt, a change
in the jurisdiction of incorporation and/or the legal structure of BNCB (from a
corporation to a limited liability company) undertaken in connection with the
BNCB Acquisition shall be permitted under this Section 7.12, so long as such
change is completed within 18 months of the consummation of the BNCB
Acquisition.


7.13       Corporate Name; Fiscal Year.


(a)           Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as required by GAAP,
except that the Loan Parties may change certain of their Fiscal Years once after
the consummation of the BNCB Acquisition so that all the Loan Parties have the
same Fiscal Year.


(b)           Effect or permit any change referred to in Section 6.14 unless (i)
the Collateral Agent’s written acknowledgement that all filings have been made
under the UCC or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral (or, if any
Excluded Asset is added as Collateral in connection with the issuance of
Permitted Senior Debt, a valid, legal and perfected second priority security
interest on such Collateral, subject to Permitted Encumbrances) for its own
benefit and the benefit of the other Credit Parties, and (ii) after giving
effect to any change to the location of the Collateral, all Collateral shall be
located within the United States.




7.14       Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked
Accounts, or enter into agreements with any credit card processors, unless the
Loan Parties shall have delivered to the Collateral Agent appropriate Blocked
Account Agreements, DDA Notifications or Credit Card Notifications, as
appropriate, consistent with the provisions of Section 6.13 and otherwise
reasonably


108

--------------------------------------------------------------------------------


 
satisfactory to the Administrative Agent; provided that the Borrowers shall be
permitted to open new DDAs to the extent that such DDAs are sub-accounts of any
DDA at a depository institution for which a DDA notification has already been
delivered. Except as permitted hereby, no Loan Party shall maintain any bank
accounts or enter into any agreements with credit card processors other than the
ones expressly contemplated herein or in Section 6.13 hereof.


7.15       Consolidated Fixed Charge Coverage Ratio. During any Fixed Charge
Trigger Period, permit the Consolidated Fixed Charge Coverage Ratio for any
Measurement Period, calculated as of the last day of each month to be less than
1.10 to 1.00.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01        Events of Default.  Any of the following shall constitute an Event
of Default:


(a)           Non-Payment. The Borrowers or any other Loan Party fails to pay
when and as required to be paid herein, (i) any amount of principal of any Loan
or any LC Obligation (including by deposit of funds as Cash Collateral in
respect of LC Obligations), or (ii) any interest on any Loan or on any LC
Obligation, or any fee due hereunder, or (iii) within three (3) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or



(b)           Specific Covenants. (i) Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Sections 6.01, 6.02, 6.03,
6.05, 6.07, 6.10, 6.11, 6.13 or Article VII; or


(c)           Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or


(d)           Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or


(e)           Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or Guarantee or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Material Indebtedness or the beneficiary
or beneficiaries of any Guarantee thereof (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Material Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Material
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there


109

--------------------------------------------------------------------------------



occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Loan Party or such Subsidiary as a result thereof is greater
than $35,000,000; or


(f)           Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for 60 calendar days or an order
or decree approving or ordering any of the foregoing shall be entered; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding, or any Loan Party shall take any
action to institute or effect any of the foregoing; or


(g)           Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due in the ordinary course of
business, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 30 days
after its issue or levy; or


(h)           Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more judgments or orders for the payment of money
in an aggregate amount (as to all such judgments and orders) exceeding
$35,000,000 (to the extent not covered by independent third- party insurance as
to which the insurer is rated at least "A" by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non- monetary judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, is not in effect; or


(i)            ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$35,000,000 or which could reasonably likely result in a Material Adverse
Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $35,000,000 or which
could reasonably likely result in a Material Adverse Effect; or



(j)            Invalidity of Loan Documents. (i) Any material provision of any
Loan Document, at any time after its execution and delivery and for any reason
other than as expressly


110

--------------------------------------------------------------------------------


 
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
material provision of any Loan Document; or any Loan Party denies that it has
any or further liability or obligation under any provision of any Loan Document,
or purports to revoke, terminate or rescind any provision of any Loan Document
or seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or


(l)            Cessation of Business. The Loan Parties, taken as a whole, shall
take any action to suspend all or substantially all operations of their Business
or liquidate all or a material portion of their assets or Store locations, or
employ an agent or other third party to conduct a program of closings,
liquidations or "Going-Out-Of-Business" sales of any material portion of its
business; or


(m)          Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or


(n)           Subordination. (i) The subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness (the "Subordinated
Provisions") shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner adverse to
the interests of the Lenders (A) the effectiveness, validity or enforceability
of any of the Subordination Provisions, (B) that the Subordination Provisions
exist for the benefit of the Credit Parties, or (C) that all payments of
principal of or premium and interest on the applicable Subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.


8.02        Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:


(a)           declare the Commitments of each Lender to make Loans and any
obligation of the LC Issuer to make LC Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;


(c)           require that the Loan Parties Cash Collateralize the LC
Obligations (in an amount equal to 105% of the then Outstanding Amount thereof);
and


(d)           whether or not the maturity of any of the Secured Obligations
shall have been accelerated pursuant hereto, proceed to protect, enforce and
exercise all rights and remedies of the Credit Parties under this Agreement, any
of the other Loan Documents or applicable Law, including, but not limited to, by
suit in equity, action at law or other appropriate proceeding,


111

--------------------------------------------------------------------------------


 
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Secured Obligations are evidenced, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Credit Parties;


provided, however, that upon the occurrence of any Event of Default under
Section 8.01(f) or Section 8.1(g), the obligation of each Lender to make Loans
and any obligation of the LC Issuer to make LC Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the LC
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.


8.03      Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the LC Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations shall be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and the Collateral
Agent and amounts payable under Article III) payable to the Administrative Agent
and the Collateral Agent, each in its capacity as such;


Second, to payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders and the LC Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the LC Issuer and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;


Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;


Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;


Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, LC Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the LC Issuer
in proportion to the respective amounts described in this clause Fifth payable
to them;


Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;


112

--------------------------------------------------------------------------------






Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, ratably among the Lenders and the LC
Issuer in proportion to the respective amounts described in this clause Seventh
held by them;


Eighth, to the Administrative Agent for the account of the LC Issuer, to
Cash Collateralize that portion of LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit;


Ninth, to payment of all other Obligations (including without limitation the
Cash Collateralization of unliquidated indemnification obligations as provided
in Section 10.04), ratably among the Credit Parties in proportion to the
respective amounts described in this clause Ninth held by them


Tenth, to payment or Cash Collateralization (if agreed by the applicable Loan
Parties and any Credit Party that is a provider of any Cash Management Services)
of that portion of the Secured Obligations arising from Cash Management
Services, ratably among the Credit Parties in proportion to the respective
amounts described in this clause Tenth held by them;


Eleventh, to payment or Cash Collateralization (if agreed by the parties to any
Swap Contract) of all other Secured Obligations arising from Bank Products,
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Eleventh held by them; and


Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Loan Parties or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


Amounts distributed with respect to any Secured Obligations attributable to
Other Liabilities shall be equal to the lesser of (a) the applicable amount of
such Other Liabilities last reported to the Administrative Agent or (b) the
actual amount of such Other Liabilities as calculated by the methodology
reported to the Administrative Agent for determining the amount due. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any such Other Liabilities, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Lender or its Affiliate providing such Bank Products or Cash
Management Services. In the absence of such notice, the Administrative Agent may
assume the amount to be distributed is the amount of such obligations last
reported to it.


ARTICLE IX
ADMINISTRATIVE AGENT


9.01         Appointment and Authority.


(a)           Each of the Lenders and the LC Issuer hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to


113

--------------------------------------------------------------------------------


 
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the LC Issuer, and no Loan Party or
any Subsidiary thereof shall have rights as a third party beneficiary of any of
such provisions.


(b)           Each of the Lenders (in its capacities as a Lender), Swing Line
Lender and the LC Issuer hereby irrevocably appoints Bank of America as
Collateral Agent and authorizes the Collateral Agent to act as the agent of such
Lender and the LC Issuer for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent, as
"collateral agent" and any co- agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of all provisions of this Article IX and Article X (including Section
10.04(c)), as though such co-agents, sub-agents and attorneys-in-fact were the
"collateral agent" under the Loan Documents, as if set forth in full herein with
respect thereto.



(c)           Each provider of Cash Management Services and/or Bank Products
that is an Affiliate of a Lender but not a party to this Agreement shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent and the Collateral Agent pursuant to the terms of this Article IX for
itself and its Affiliates as if a “Lender” party hereto.


9.02          Rights as a Lender. The Persons serving as the Agents hereunder
shall have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term "Lender" or "Lenders" shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent or the Collateral Agent hereunder and without any duty to
account therefor to the Lenders.


9.03          Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agents:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Collateral Agent, as applicable, is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law; and


114

--------------------------------------------------------------------------------


 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Loan Parties or any of
their Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent, the Collateral Agent or any of its Affiliates in any
capacity.


No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.


The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the LC Issuer. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties. Upon the occurrence of an Event of Default,
the Agents shall take such action with respect to such Event of Default as shall
be reasonably directed by the Required Lenders. Unless and until the Agents
shall have received such direction, the Agents may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to any
such Event of Default as they, or either of them, shall deem advisable in the
best interest of the Credit Parties. In no event shall the Agents be required to
comply with any such directions to the extent that any Agent believes that its
compliance with such directions would be unlawful.


The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.


9.04       Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. Each Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
written notice to the contrary from such Lender or the LC Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.



9.05       Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more


115

--------------------------------------------------------------------------------


 
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agents and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as such Agent.
 
9.06       Resignation of Agents. Either Agent may at any time give written
notice of its resignation to the Lenders, the LC Issuer and the Lead Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States, and, so long as no Event of Default has occurred and is continuing,
shall be reasonably acceptable to the Lead Borrower. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the LC
Issuer, appoint a successor Administrative Agent or Collateral Agent, as
applicable, meeting the qualifications set forth above; provided that if the
Administrative Agent or the Collateral Agent shall notify the Lead Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Collateral Agent on behalf of the Lenders or the LC
Issuer under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the LC Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Administrative
Agent or Collateral Agent hereunder.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (b) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring LC Issuer to
effectively assume the obligations of the retiring LC Issuer with respect to
such Letters of Credit.


9.07       Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the LC Issuer acknowledges that it has, independently and without reliance
upon the Agents or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the LC
Issuer also acknowledges that it will, independently and without reliance upon
the Agents or any other


116

--------------------------------------------------------------------------------


 
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 9.12, the Agents shall
not have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agents.


9.08       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Bookrunners, Joint Lead Arrangers,
Co-Syndication Agents, Co-Documentation Agents or Co- Senior Managing Agents
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Collateral Agent, a Lender or the LC Issuer hereunder.


9.09       Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Loan Parties) shall
be entitled and empowered, by intervention in such proceeding or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Obligations and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the LC Issuer, the Administrative Agent and the other Credit Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the LC Issuer, the Administrative Agent, such
Credit Parties and their respective agents and counsel and all other amounts due
the Lenders, the LC Issuer the Administrative Agent and such Credit Parties
under Sections 2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and 10.04)
allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the LC Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the LC Issuer in any such proceeding.


9.10       Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agents,


(a)           to release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (i) upon termination of the Aggregate
Commitments and all Secured


117

--------------------------------------------------------------------------------


 
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) becoming Fully Satisfied and the expiration or
termination of all Letters of Credit or the Cash Collateralization of any LC
Obligations, (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document, (iii) with
respect to any Lien upon any Excluded Asset, in accordance with the terms and
conditions of any intercreditor agreement and Security Documents applicable
thereto, or (iv) with respect to any Liens on property constituting less than
all or substantially all of the Collateral, if approved, authorized or ratified
in writing by the Required Lenders;


(b)          to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (j) of Section 7.01; and


(c)           to release any Guarantor from its obligations under the Facility
Guaranty and each other applicable Loan Document if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.


Upon request by any Agent at any time, the applicable Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and each other applicable Loan Document
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Agents will, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty and each other applicable Loan Document, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.


9.11       Notice of Transfer.


The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Secured Obligations for all purposes, unless and
until, and except to the extent, an Assignment and Acceptance shall have become
effective as set forth in Section 10.06.


9.12       Reports and Financial Statements.  By signing this Agreement, each
Lender:


(a)           agrees to furnish the Administrative Agent during any Trigger
Period (and thereafter at such frequency as the Administrative Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Administrative Agent shall be entitled to assume that no amounts are due to any
Lender on account of Other Liabilities unless the Administrative Agent has
received written notice thereof from such Lender;


(b)           is deemed to have requested that the Administrative Agent furnish
such Lender, promptly after they become available, copies of all financial
statements required to be delivered by the Lead Borrower hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Agents (collectively, the "Reports");


(c)           expressly agrees and acknowledges that the Administrative Agent
makes no representation or warranty as to the accuracy of the Reports, and shall
not be liable for any information contained in any Report;


118

--------------------------------------------------------------------------------


 
(d)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agents or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties'
books and records, as well as on representations of the Loan Parties' personnel;


(e)           agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and


(f)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agents and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any Credit Extensions that the indemnifying Lender has
made or may make to the Borrowers, or the indemnifying Lender's participation
in, or the indemnifying Lender's purchase of, a Loan or Loans; and (ii) to pay
and protect, and indemnify, defend, and hold the Agents and any such other
Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who obtain all or part of any
Report through the indemnifying Lender.


9.13       Agency for Perfection. Each Lender hereby appoints each other Lender
as agent for the purpose of perfecting Liens for the benefit of the Agents and
the Lenders, in assets which, in accordance with Article 9 of the UCC or any
other applicable Law of the United States can be perfected only by possession.
Should any Lender (other than the Agents) obtain possession of any such
Collateral, such Lender shall notify the Agents thereof, and, promptly upon the
Collateral Agent's request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent's instructions.


9.14       Indemnification of Agents. The Lenders shall indemnify the Agents (to
the extent not reimbursed by the Loan Parties and without limiting the
obligations of Loan Parties hereunder), ratably according to their Applicable
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.


9.15       Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agents) authorized to act for, any
other Lender.


9.16       Defaulting Lender.
 
(a)           If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Administrative Agent its Applicable Percentage of any Loans,
expenses or setoff or purchase its Applicable Percentage of a participation
interest in the Swing Line Loans or LC Borrowings and such failure is not cured
within two (2) Business Days of receipt from the Administrative Agent of written
notice thereof, then, in addition to the rights and remedies that may be
available to the other


119

--------------------------------------------------------------------------------


 
Credit Parties, the Loan Parties or any other party at law or in equity, and not
in limitation thereof, (i) such Defaulting Lender’s right to participate in the
administration of, or decision- making rights related to, the Obligations, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, except as otherwise expressly provided in Section
10.01, (ii) at the Administrative Agent’s option, any and all payments otherwise
payable to a Defaulting Lender from the Loan Parties, whether on account of
outstanding Loans, interest, fees or otherwise, may be held by the
Administrative Agent and readvanced to the Borrowers, the Swing Line Lender or
any LC Issuer as the Defaulting Lender’s Applicable Percentage of any Borrowing
or required funding of a participation in Swing Line Loans or Letters of Credit
and (iii) without limiting the provisions of clause (ii), a Defaulting Lender
shall be deemed to have assigned any and all payments due to it from the Loan
Parties, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining non-Defaulting Lenders for application to, and reduction of,
their proportionate shares of all outstanding Obligations until, as a result of
application of such assigned payments the Lenders’ respective Applicable
Percentages of all outstanding Obligations shall have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency. The Defaulting Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i), (ii)
and (iii) hereinabove shall be restored only upon the payment by the Defaulting
Lender of its Applicable Percentage of any Obligations, any participation
obligation, or expenses as to which it is delinquent, together with interest
thereon at the Default Rate from the date when originally due until the date
upon which any such amounts are actually paid.
 
(b)           Any non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.


(c)           Each Defaulting Lender shall indemnify the Administrative Agent
and each non- Defaulting Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-Defaulting Lender, on account
of a Defaulting Lender’s failure to timely fund its Applicable Percentage of a
Loan or to otherwise perform its obligations under the Loan Documents.


ARTICLE X
MISCELLANEOUS


10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:


(a)           waive any condition set forth in Article IV without the written
consent of each Lender;


120

--------------------------------------------------------------------------------


 
(b)           extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;


(c)           postpone any date fixed by this Agreement or any other Loan
Document for (i) any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
of the other Loan Documents without the written Consent of each Lender directly
affected thereby, or (ii) any scheduled or mandatory reduction of the Aggregate
Commitments hereunder or under any other Loan Document without the written
Consent of each Lender directly affected thereby;


(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or LC Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written Consent of each Lender directly
affected thereby; provided, however, that only the Consent of the Required
Lenders shall be necessary to amend the definition of "Default Rate" or to waive
any obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;


(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written Consent of
each Lender;


(f)           change any provision of this Section or the definition of
"Required Lenders", "Super-Majority Required Lenders" or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written Consent of each Lender;



(g)           except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;


(h)           except for Permitted Dispositions and as otherwise expressly
permitted in Section 9.10, release all or substantially all of the Collateral
from the Liens of the Security Documents without the written Consent of each
Lender;


(i)           increase the advance rates set forth in the definition of the term
"Borrowing Base" without the written Consent of each Lender, without limitation
of clause (j) below;


(j)           modify (i) any component (other than advance rates or Reserves) of
the Borrowing Base, including eligibility criteria, in any manner that would
increase availability thereunder or (ii) the discretion of the Administrative
Agent to change, establish or eliminate any Reserves without the consent of the
Super-Majority Required Lenders;


(k)           modify the definition of Permitted Overadvance so as to increase
the amount thereof or, except as provided in such definition, the time period
for a Permitted Overadvance without the written Consent of each Lender; or


(l)           except as otherwise expressly permitted herein or in any other
Loan Document, subordinate the Secured Obligations hereunder to any other
Indebtedness, and, except for any intercreditor agreement approved by the
Required Lenders in connection with the issuance by any Loan Party of Permitted
Senior Debt and except as otherwise expressly permitted herein or in any other
Loan Document, subordinate the Liens granted hereunder or under the other Loan
Documents to any other Lien without the written Consent of each Lender;


121

--------------------------------------------------------------------------------


 


and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document,
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, (x) no Credit Party that is not a Lender, LC
Issuer or Agent under this Agreement and (y) no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or Consent hereunder,
except that (A) the Commitment of any Defaulting Lender may not be increased or
extended and (B) the outstanding Obligations owing to such Defaulting Lender
shall not be reduced or forgiven, in each case without the consent of such
Defaulting Lender.


If any Lender does not Consent (a "Non-Consenting Lender") to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).


10.02       Notices; Effectiveness; Electronic Communications.


(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
or electronic communication (subject to clause (b) below) as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)           if to the Loan Parties, the Agents, the LC Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)           Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the


122

--------------------------------------------------------------------------------


 
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article II by electronic
communication. The Administrative Agent or the Lead Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.


(c)           The Platform. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE."
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agents or any of their Related Parties (collectively, the "Agent
Parties") have any liability to any Loan Party, any Lender, the LC Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Loan Parties’ or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Loan Party, any Lender, the LC Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).


(d)           Change of Address, Etc. Each of the Loan Parties, the Agents, the
LC Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Agents, the LC Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.


(e)           Reliance by Agents, LC Issuer and Lenders. The Agents, the LC
Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices, Conversion/Continuation Notices
and Swing Line Loan Notices) purportedly given by or


123

--------------------------------------------------------------------------------


 
on behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agents, the LC Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agents may be recorded by the Agents, and each of the parties hereto hereby
consents to such recording.


10.03     No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether any Credit Party may have had notice or
knowledge of such Default at the time.


10.04       Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses. Subject to certain terms contained in the Fee
Letter with respect to the parties to such Fee Letter, the Borrowers shall pay
all Credit Party Expenses.


(b)           Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Agents (and any sub-agent thereof), each other Credit Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agents (and any sub-agents thereof) and their
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the LC Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a


124

--------------------------------------------------------------------------------


 
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.


(c)           Reimbursement by Lenders. Without limiting the Lenders’
obligations under Section 9.14 hereof, to the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 10.04 to be paid by it, each Lender severally agrees to pay
to the Agents (or any such sub-agent), the LC Issuer or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents (or any such sub- agent) or the LC Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agents (or any such sub-agent) or LC Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, the Loan Parties shall not assert, and hereby
waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)           Payments. All amounts due under this Section 10.04 shall be
payable no later than three (3) Business Days after demand therefor.


(f)           Survival. The agreements in this Section 10.04 shall survive the
resignation of any Agent, the Swing Line Lender, and the LC Issuer, the
assignment of any Commitment or Loan by any Lender, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Secured Obligations.


10.05       Payments Set Aside. To the extent that any payment by or on behalf
of the Loan Parties is made to any Credit Party, or any Credit Party exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the LC Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders and the LC Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Secured Obligations and the termination of
this Agreement.


125

--------------------------------------------------------------------------------


 
10.06     Successors and Assigns.


(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of subsection Section 10.06(d),
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section 10.06 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Credit Parties) any legal or equitable right, remedy or claim under or by reason
of this Agreement.


(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in LC
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)           Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and


(B) in any case not described in subsection (b)(i)(A)of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; and provided further that the Lead
Borrower shall in all events be notified of an assignment (regardless of whether
a Default or an Event of Default has occurred); and


(C) after giving effect to any such assignment, the aggregate amount of the
remaining Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans held by the assigning Lender shall not be less
than $5,000,000 unless each of the Administrative Agent and,


126

--------------------------------------------------------------------------------






so long as no Event of Default has occurred and is continuing, the Lead Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;


(iii)           Required Consents. No consent to an assignment by a Lender shall
be required for any assignment except to the extent required by subsection
(b)(i)(B) and (b)(i)(C) of this Section and, in addition:


(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and


(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and


(C) the consent of the LC Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding) unless such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; and


(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment unless such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund.


(iv)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrowers (at their expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement


127

--------------------------------------------------------------------------------


 
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(d).


(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, absent manifest error, and the Loan
Parties, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.


(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Loan Parties or the Administrative Agent, sell
participations to any Person (other than a natural person or the Loan Parties or
any of the Loan Parties’ Affiliates or Subsidiaries) (each, a "Participant") in
all or a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Agents, the Lenders and the LC Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. Any Participant shall agree in writing to comply with all
confidentiality obligations set forth in Section 10.07 as if such Participant
was a Lender hereunder.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts of each Participant’s
interest in the Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
Any such Participant Register shall be available for inspection by the Borrowers
at any reasonable time and from time to time upon reasonable prior notice.


(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead


128

--------------------------------------------------------------------------------


 
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Loan Parties, to comply with Section
3.01(e) as though it were a Lender.


(f)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, any central bank or any other funding source; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)           Electronic Execution of Assignments. The words "execution,"
"signed," "signature," and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h)           Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Lead Borrower and
the Lenders, resign as LC Issuer and/or (ii) upon 30 days’ notice to the Lead
Borrower, resign as Swing Line Lender. In the event of any such resignation as
LC Issuer or Swing Line Lender, the Lead Borrower shall be entitled to appoint
from among the Lenders a successor LC Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Bank of America as LC Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as LC Issuer, it
shall retain all the rights, powers, privileges and duties of the LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as LC Issuer and all LC Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor LC Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer or Swing Line Lender, as the
case may be, and (b) the successor LC Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.


10.07     Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any Federal Reserve Bank, any
central bank or any self-regulatory authority, such as the National Association
of Insurance Commissioners), (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process, provided that, if
lawful and


129

--------------------------------------------------------------------------------


 
practicable to do so under the circumstances, the Lead Borrower is given (with
reasonable promptness) prior written notice of the request for production of
such Information, except for Information provided to regulators in the ordinary
course of bank regulatory oversight, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to any Credit Party or any of their respective Affiliates
on a non-confidential basis from a source other than the Loan Parties.


For purposes of this Section, "Information" means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.



10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the LC
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
LC Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Secured Obligations
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the LC Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the LC Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the LC Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the LC Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the LC Issuer or their respective Affiliates may have.
Each Lender and the LC Issuer agrees to notify the Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.



10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the


130

--------------------------------------------------------------------------------


 
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be as
effective as delivery of a manually executed counterpart of this Agreement.


10.11     Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. Further, the provisions of Sections 3.01, 3.04, 3.05
and 10.04 and Article IX shall survive and remain in full force and effect
regardless of the repayment of the Secured Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agents may require such indemnities and collateral security as
they shall reasonably deem necessary or appropriate to protect the Credit
Parties against (x) loss on account of credits previously applied to the Secured
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to or under Section 10.04
hereof.


10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.13     Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all


131

--------------------------------------------------------------------------------


 
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:


(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)          such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


10.14     Governing Law; Jurisdiction; Etc.


(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT
OF LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).


(b)          SUBMISSION TO JURISDICTION. EACH LOAN PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH LOAN
PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.



(c)          WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE


132

--------------------------------------------------------------------------------


 
LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 10.14(b). EACH LOAN
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


(e)         ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.


10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.


10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, except as otherwise agreed by the Lead Borrower and any Credit
Party in writing, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) unless otherwise agreed by the Lead Borrower and any Credit
Party in writing, none of the Credit Parties has assumed or will assume an
advisory responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the


133

--------------------------------------------------------------------------------


 
Credit Parties has any obligation to any Loan Party or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) no Credit Party
has assumed or will assume an agency responsibility (except as may otherwise be
agreed in writing by the Lead Borrower and any Credit Party) or fiduciary
responsibility in any Loan Party's or its Affiliates’ favor with respect to any
of the transactions contemplated hereby (including with respect to any
amendment, waiver or other modification hereof or of any other Loan Document) or
the process leading thereto (irrespective of whether any Credit Party has
advised or is currently advising you or your affiliates on other matters); (v)
the Credit Parties and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (vi) the Credit Parties have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency (except for any agency responsibilities otherwise agreed by the Lead
Borrower and any Credit Party in writing) or fiduciary duty.


10.17     USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act.
Each Loan Party is in compliance, in all material respects, with the Patriot
Act. No part of the proceeds of the Loans will be used by the Loan Parties,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


10.18     Foreign Assets Control Regulations. Neither of the advance of the
Loans nor the use of the proceeds of any thereof will violate the Trading With
the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the "Trading With the Enemy
Act") or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the "Foreign
Assets Control Regulations") or any enabling legislation or executive order
relating thereto (which for the avoidance of doubt shall include, but shall not
be limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b)
the Patriot Act. Furthermore, none of the Borrowers or their Affiliates (a) is
or will become a "blocked person" as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or (b)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such "blocked person" or in any manner violative of any
such order.


10.19     Time of the Essence. Time is of the essence of the Loan Documents.


10.20     Press Releases. Subject to prior notification and consent by the Lead
Borrower (which consent shall not be unreasonably withheld) to the form of
advertising materials to be used from time to time, the Administrative Agent and
any Lender shall be permitted to use a Loan Party’s name, product photographs,
logo or trademark in any advertising material relating to the financing
transactions contemplated by this Agreement. The Administrative Agent or such
Lender shall provide a draft of any


134

--------------------------------------------------------------------------------


 
advertising material to the Lead Borrower for review and comment reasonably
prior to the initial publication thereof. The Administrative Agent reserves the
right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.


10.21     Additional Waivers.


(a)          The Secured Obligations are the joint and several obligation of
each Loan Party. To the fullest extent permitted by applicable Law, the Secured
Obligations of each Loan Party shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement or any other Loan Document, or (iii) the failure to perfect any
security interest in, or the release of, any of the Collateral or other security
held by or on behalf of the Collateral Agent or any other Credit Party.


(b)          The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Secured Obligations after the
termination of the Commitments), including any claim of waiver, release,
surrender, alteration or compromise of any of the Secured Obligations, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Secured Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of each Loan Party hereunder shall not be discharged
or impaired or otherwise affected by the failure of any Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Secured Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Secured Obligations after the termination of
the Commitments).


(c)          To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Secured Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any other
Loan Party, other than the indefeasible payment in full in cash of all the
Secured Obligations and the termination of the Commitments. The Collateral Agent
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales,
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Secured Obligations, make any other accommodation with
any other Loan Party, or exercise any other right or remedy available to them
against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the Secured
Obligations have been indefeasibly paid in full in cash and the Commitments have
been terminated. Each Loan Party waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Loan Party against any other Loan Party, as the case may be,
or any security.


(d)          Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Secured Obligations, all rights of such Loan Party against any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Secured Obligations and the


135

--------------------------------------------------------------------------------


 
termination of the Commitments. In addition, any indebtedness of any Loan Party
now or hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior indefeasible payment in full of the Secured Obligations and
no Loan Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Credit Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Secured Obligations, whether matured or unmatured, in accordance with the terms
of this Agreement and the other Loan Documents. Subject to the foregoing, to the
extent that any Borrower shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Revolving Loans made to
another Borrower hereunder or other Secured Obligations incurred directly and
primarily by any other Borrower (an "Accommodation Payment"), then the Borrower
making such Accommodation Payment shall be entitled to contribution
and indemnification from, and be reimbursed by, each of the other Borrowers in
an amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower's
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Borrowers. As of any date of determination, the "Allocable
Amount" of each Borrower shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Borrower hereunder
without (a) rendering such Borrower "insolvent" within the meaning of Section
101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer
Act ("UFTA") or Section 2 of the Uniform Fraudulent Conveyance Act ("UFCA"), (b)
leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA.


(e)          Without limiting the generality of the foregoing, or of any other
waiver or other provision set forth in this Agreement, each Loan Party hereby
absolutely, knowingly, unconditionally, and expressly waives any and all claim,
defense or benefit arising directly or indirectly under any one or more of
Sections 2787 to 2855 inclusive of the California Civil Code or any similar law
of California.


10.22     No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.



10.23     Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.


10.24     Copies and Facsimiles. This Agreement and all other documents
(including, without limitation, the Loan Documents) which have been or may be
hereinafter furnished by any Loan Party to any Agent or any Lender may be
reproduced by such Agent or such Lender by any photographic, microfilm,
xerographic, digital imaging, or other process. Any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Any facsimile which
bears proof of transmission shall be binding on the party which or on whose
behalf such transmission was initiated and likewise so admissible in evidence as
if the original of such facsimile had been delivered to the party which or on
whose behalf such transmission was received.


136

--------------------------------------------------------------------------------


 
ARTICLE XI
GUARANTY


11.01       Guaranty. Each Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (collectively the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.


11.02       Guaranty of Payment. This Facility Guaranty is a guaranty of payment
and not of collection. Each Guarantor waives any right to require any Agent, any
LC Issuer or any Lender to sue any Borrower, any Guarantor, any other guarantor,
or any other Person obligated for all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.


11.03       No Discharge or Diminishment of Facility Guaranty.


(a)           Except as otherwise provided for herein, the obligations of each
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
Guaranteed Obligations being Fully Satisfied), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Guarantor may have
at any time against any Obligated Party, any Agent, any LC Issuer, any Lender,
or any other Person, whether in connection herewith or in any unrelated
transactions.




(b)           The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or Regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.


Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of any Agent, any LC Issuer
or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of each Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Agent, any LC Issuer or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the Secured Obligations being Fully Satisfied).


137

--------------------------------------------------------------------------------




11.04       Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of any Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of any Borrower or any Guarantor, other than the Guaranteed
Obligations being Fully Satisfied. Without limiting the generality of the
foregoing, each Guarantor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any Obligated Party, or any other Person. The Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Guarantor under this Facility Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Obligated
Party or any security.


11.05       Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Guarantors have fully performed all
their obligations to the Agents, the LC Issuers and the Lenders.


11.06       Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Guarantor’s obligations under this Facility Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.


11.07        Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that each
Guarantor assumes and incurs under this Facility Guaranty, and agrees that none
of the Agents, any LC Issuer or any Lender shall have any duty to advise any
Guarantor of information known to it regarding those circumstances or risks.


11.08       Taxes. All payments of the Guaranteed Obligations will be made by
each Guarantor free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
each Agent, Lender or LC Issuer (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions and (iii) such Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.


11.09       Maximum Liability. The provisions of this Facility Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, Federal or foreign bankruptcy,


138

--------------------------------------------------------------------------------


 
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Facility Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Facility
Guaranty, then, notwithstanding any other provision of this Facility Guaranty to
the contrary, the amount of such liability shall, without any further action by
the Guarantors or the Lenders, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 11.09 with respect to the Maximum
Liability of each Guarantor is intended solely to preserve the rights of the
Lenders to the maximum extent not subject to avoidance under applicable law, and
no Guarantor nor any other Person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Guarantor hereunder shall not be
rendered voidable under applicable law. Each Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Facility Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided, that
nothing in this sentence shall be construed to increase any Guarantor’s
obligations hereunder beyond its Maximum Liability. Notwithstanding the
foregoing, nothing contained in this Agreement (including any provisions of this
Article XI to the contrary) shall limit the liability of the Borrowers in
respect of all of the Secured Obligations.


11.10     Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Facility Guaranty or shall suffer any
loss as a result of any realization upon any collateral granted by it to secure
its obligations under this Facility Guaranty, each other Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article XI, each Non-Paying Guarantor’s “Guarantor Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of (i)
such Non-Paying Guarantor’s Maximum Liability as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from any Borrower after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Guarantor, the aggregate amount of all monies received by such
Guarantors from any Borrower after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor’s Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this
Facility Guaranty from a Non-Paying Guarantor shall be subordinate and junior in
right of payment to the Guaranteed Obligations being Fully Satisfied. This
provision is for the benefit of all of the Agents, the LC Issuer, the Lenders,
the Borrowers and the Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.


11.11     Liability Cumulative. The liability of each Loan Party as a Guarantor
under this Article XI is in addition to and shall be cumulative with all
liabilities of each Loan Party to the Agents, the LC Issuer and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.


139

--------------------------------------------------------------------------------


 
11.12     Release of Guarantors and Borrowers. Notwithstanding anything
in Section 10.01(g) to the contrary (i) a Guarantor or a Borrower that is a
Subsidiary shall automatically be released from its obligations hereunder and
its Facility Guaranty and obligations as a Borrower shall be automatically
released upon the consummation of any transaction permitted hereunder as a
result of which such Guarantor or Borrower ceases to be a Subsidiary of the Lead
Borrower and (ii) so long as no Event of Default has occurred and is continuing,
if a Guarantor or Borrower is or becomes an Immaterial Subsidiary, and such
release would not result in any Immaterial Subsidiary being required pursuant to
Section 6.12(d) to become a Loan Party hereunder (except to the extent that on
and as of the date of such release, one or more other Immaterial Subsidiaries
become Guarantors or Borrowers hereunder and the provisions of Section 6.12(d)
are satisfied upon giving effect to all such additions and releases), such
Guarantor shall be automatically released from its obligations hereunder and its
Facility Guaranty and obligations as a Borrower shall be automatically released
upon notification thereof from the Lead Borrower to the Agent. In connection
with any such release, the Agent shall execute and deliver to any Guarantor or
Borrower that is a Subsidiary, at such Guarantor’s or Borrower’s expense, all
documents that such Guarantor or Borrower shall reasonably request to evidence
termination or release. Any execution and delivery of documents pursuant to the
preceding sentence of this Section 11.12 shall be without recourse to or
warranty by the Agent.




[Signature pages follow]




140

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.


 
 
BORROWERS:
 
BARNES & NOBLE, INC.
          By: /s/ Joseph J. Lombardi   Name: Joseph J. Lombardi   Title: Chief
Financial Officer  

 

BARNES & NOBLE COLLEGE BOOKSELLERS, INC.         By: /s/ Barry Brover   Name:
Barry Brover   Title: VP CFO  

 
 
 
 
B. DALTON BOOKSELLER, LLC
BARNES & NOBLE BOOKQUEST LLC
BARNES & NOBLE BOOKSELLERS, INC.
BARNES & NOBLE MARKETING SERVICES
CORP.
BARNES & NOBLE PURCHASING, INC.
BARNES & NOBLE SERVICES, INC.
BARNESANDNOBLE.COM LLC
DOUBLEDAY BOOK SHOPS, INC.
FICTIONWISE LLC
PONDVIEW ASSOCIATES LLC
SPARKNOTES LLC
STERLING PUBLISHING CO., INC.
TKTK ACQUISITION LLC

 

By: /s/ Joseph J. Lombardi   Name: Joseph J. Lombardi   Title: Chief Financial
Officer  

 
 

BNCB MERGER SUB, LLC       By: /s/ Joseph J. Lombardi   Name: Joseph J. Lombardi
  Title: Senior Vice President  

 

 


Credit Agreement
Signature Page
 
 

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A.,
as Administrative Agent and as Collateral Agent
         

By: /s/ James Ward   Name: James Ward   Title: Managing Director  


 


 
 
 

 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------


 
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent
 

 

By: /s/ Kathleen C. Maggi   Name: Kathleen C. Maggi   Title: Senior Vice
President  


 


 
 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------


 
WELLS FARGO RETAIL FINANCE, LLC.,
as Co-Syndication Agent
 

 

By: /s/ Cory Loftus   Name: Cory Loftus   Title: Vice President  


 
 
 

 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------


 
SUNTRUST BANK,
as Co-Documenttion Agent
 

 

By: /s/ B. Earl Garris   Name: B. Earl Garris   Title: Director, CIB-ABL  


 
 
 

 
 


Credit Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------


 
US BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent
 

 

By: /s/ Blake Malia   Name: Blake Malia   Title: Assistant Vice President  


 


 
 
 
 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------

 
REGIONS BANK,
as Co-Senior Managing Agent
 

 

By: /s/ Bruce Kasper   Name: Bruce Kasper   Title: Attorney in Fact  


 


 
 
 
 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------

 
SOVEREIGN BANK,
as Co-Senior Managing Agent
 

 

By: /s/ Matilde Reyes   Name: Matilde Reyes   Title: SVP  


 


 
 
 
 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A.,
as a Lender, LC Issuer and Swing Line Lender
 

 

By: /s/ James Ward   Name: James Ward   Title: Managing Director  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------


 
 
JPMORGAN CHASE BANK, N.A.,
as a Lender and LC Issuer
 

 

By: /s/ Kathleen C. Maggi   Name: Kathleen C. Maggi   Title: Senior Vice
President  


 


 
 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------


 
WELLS FARGO RETAIL FINANCE, LLC.,
as a Lender and LC Issuer
 

 

By: /s/ Cory Loftus   Name: Cory Loftus   Title: Vice President  


 
 
 

 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------

 
SOVEREIGN BANK,
as a Lender and LC Issuer
 

 

By: /s/ Matilde Reyes   Name: Matilde Reyes   Title: SVP  


 


 
 
 
 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------


 
SUNTRUST BANK,
as a Lender
 

 

By: /s/ B. Earl Garris   Name: B. Earl Garris   Title: Director, CIB-ABL  


 
 
 

 
 


Credit Agreement
Signature Page

 
 

--------------------------------------------------------------------------------


 
US BANK, NATIONAL ASSOCIATION,
as a Lender
 

 

By: /s/ Blake Malia   Name: Blake Malia   Title: Assistant Vice President  


 


 
 
 
 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------

 
REGIONS BANK,
as a Lender
 

 

By: /s/ Bruce Kasper   Name: Bruce Kasper   Title: Attorney in Fact  


 


 
 
 
 
 


Credit Agreement
Signature Page 
 

--------------------------------------------------------------------------------


 
ING CAPITAL LLC,
as a Lender
 

 

By: /s/ William B. Redmond   Name: William B. Redmond   Title: Managing Director
 


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------


 
RBS BUSINESS CAPITAL, a division of RBS
ASSET FINANCE, INC., a subsidiary of RBS
CITIZENS, N.A.,
 
as a Lender
 

 

By: /s/ John D. Bobbin   Name: John D. Bobbin   Title: Vice President  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

 
TD BANK, N.A.,
as a Lender
 

 

By: /s/ Matthew Leighton   Name: Matthew Leighton   Title: Vice President  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------


 
CAPITAL ONE LEVERAGE FINANCE CORP.,
as a Lender
 

 

By: /s/ Nick Malatestinic   Name: Nick Malatestinic   Title: Senior Vice
President  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

 
FIFTH THIRD BANK,
as a Lender
 

 

By: /s/ George B. Davis   Name: George B. Davis   Title: Vice President  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

 
NATIONAL CITY BUSINESS CREDIT, INC.,
as a Lender
 

 

By: /s/ Matthew Potter   Name: Matthew Potter   Title: Vice President  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

 
UNION BANK N.A.,
as a Lender
 

 

By: /s/ Brent Housteau   Name: Brent Housteau   Title: Vice President  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

 
COMERICA BANK,
as a Lender
 

 

By: /s/ Chris Rice   Name: Chris Rice   Title: Corporate Banking Officer  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

 
FIRST HAWAIIAN BANK,
as a Lender
 

 

By: /s/ Dawn Hofmann   Name: Dawn Hofmann   Title: Vice President  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

 
MALAYAN BANKING BERHAD,
as a Lender
 

 

By: /s/ Fauzi Zulkifli   Name: Fauzi Zulkifli   Title: General Manager  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

 
MANUFACTURERS AND TRADERS TRUST COMPANY,
as a Lender
 

 

By: /s/ Grant C. Gooder   Name: Grant C. Gooder   Title: Assistant Vice
President  


 
 
 
 

 
 


Credit Agreement
Signature Page
 

--------------------------------------------------------------------------------

 